 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
$3,250,000,000


CREDIT AGREEMENT


Dated as of March 17, 2011


among


WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED
as Parent Guarantor


WC LUXCO S.A R.L.
as Luxco Borrower


WARNER CHILCOTT CORPORATION
as US Borrower


WARNER CHILCOTT COMPANY, LLC
as PR Borrower


BANK OF AMERICA, N.A.
as Administrative Agent, Swing Line Lender and L/C Issuer


THE OTHER LENDERS PARTY HERETO
                                  
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
J.P. MORGAN SECURITIES LLC
GOLDMAN SACHS LENDING PARTNERS LLC
MORGAN STANLEY SENIOR FUNDING, INC.
as Senior Lead Arrangers and Joint Bookrunners


CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE SECURITIES (USA) LLC
DEUTSCHE BANK SECURITIES INC.
UBS SECURITIES LLC
as Co-Lead Arrangers and Joint Bookrunners
 
J.P. MORGAN SECURITIES LLC
Syndication Agent


and


GOLDMAN SACHS LENDING PARTNERS LLC
MORGAN STANLEY SENIOR FUNDING, INC.
DNB NOR BANK ASA
as Co-Documentation Agents
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1
       
DEFINITIONS AND ACCOUNTING TERMS
       
Section 1.01.
 
Defined Terms
1
Section 1.02.
 
Other Interpretive Provisions
46
Section 1.03.
 
Accounting Terms
47
Section 1.04.
 
Terms Applicable To Foreign Subsidiaries That Are Guarantors
47
Section 1.05.
 
Rounding
47
Section 1.06.
 
References To Agreements And Laws
48
Section 1.07.
 
Times Of Day
48
Section 1.08.
 
Timing Of Payment Or Performance
48
Section 1.09.
 
Letter of Credit Amounts
48
       
ARTICLE 2
       
THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01.
 
The Loans
48
Section 2.02.
 
Borrowings, Conversions And Continuations Of Loans
49
Section 2.03.
 
Letters of Credit
51
Section 2.04.
 
Swing Line Loans
59
Section 2.05.
 
Prepayments
62
Section 2.06.
 
Termination or Reduction of Commitments
66
Section 2.07.
 
Repayment of Loans
67
Section 2.08.
 
Interest
69
Section 2.09.
 
Fees
69
Section 2.10.
 
Computation of Interest and Fees
70
Section 2.11.
 
Evidence Of Indebtedness
70
Section 2.12.
 
Payments Generally
71
Section 2.13.
 
Sharing Of Payments
73
       
ARTICLE 3
       
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
Section 3.01.
 
Taxes
74
Section 3.02.
 
Illegality
75
Section 3.03.
 
Inability to Determine Rates
76
Section 3.04.
 
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
76
Section 3.05.
 
Funding Losses
78

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 3.06.
 
Matters Applicable to All Requests for Compensation
78
Section 3.07.
 
Replacement of Lenders under Certain Circumstances
79
Section 3.08.
 
Survival
80
       
ARTICLE 4
       
CONDITIONS PRECEDENT
 
Section 4.01.
 
Conditions to Initial (Closing Date) Credit Extension
81
Section 4.02.
 
Conditions to All Credit Extensions
83
       
ARTICLE 5
       
REPRESENTATIONS AND WARRANTIES
       
Section 5.01.
 
Existence, Qualification and Power; Compliance with Laws
84
Section 5.02.
 
Authorization; No Contravention
84
Section 5.03.
 
Governmental Authorization; Other Consents
85
Section 5.04.
 
Binding Effect
85
Section 5.05.
 
Financial Statements; No Material Adverse Effect
85
Section 5.06.
 
Litigation
86
Section 5.07.
 
Ownership of Property; Liens
86
Section 5.08.
 
Environmental Compliance
86
Section 5.09.
 
Taxes
87
Section 5.10.
 
ERISA Compliance
88
Section 5.11.
 
Subsidiaries; Equity Interests
88
Section 5.12.
 
Margin Regulations; Investment Company Act
88
Section 5.13.
 
Disclosure
89
Section 5.14.
 
Intellectual Property; Licenses, Etc
89
Section 5.15.
 
Solvency
89
Section 5.16.
 
Perfection, Etc
90
Section 5.17.
 
Compliance with Laws Generally
90
Section 5.18.
 
Labor Matters
90
Section 5.19.
 
Senior Debt
90
       
ARTICLE 6
       
AFFIRMATIVE COVENANTS
 
Section 6.01.
 
Financial Statements
90
Section 6.02.
 
Certificates; Other Information
91
Section 6.03.
 
Notices
93
Section 6.04.
 
Payment of Obligations
94
Section 6.05.
 
Preservation of Existence, Etc
94
Section 6.06.
 
Maintenance of Properties
94
Section 6.07.
 
Maintenance of Insurance
94
Section 6.08.
 
Compliance with Laws
95

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Section 6.09.
 
Books And Records
95
Section 6.10.
 
Inspection Rights
95
Section 6.11.
 
Use Of Proceeds
95
Section 6.12.
 
Covenant To Guarantee Obligations And Give Security
95
Section 6.13.
 
Compliance with Environmental Laws
99
Section 6.14.
 
Further Assurances
99
Section 6.15.
 
Designation of Subsidiaries
99
Section 6.16.
 
Maintenance of Ratings
99
Section 6.17.
 
Evidence of Insurance
99
Section 6.18.
 
Junior Financing Documentation
100
Section 6.19.
 
Certain Tax Matters
100
Section 6.20.
 
Post-Closing Matters
100
       
ARTICLE 7
       
NEGATIVE COVENANTS
 
Section 7.01.
 
Liens
100
Section 7.02.
 
Investments
103
Section 7.03.
 
Indebtedness
106
Section 7.04.
 
Fundamental Changes
109
Section 7.05.
 
Dispositions
110
Section 7.06.
 
Restricted Payments
111
Section 7.07.
 
Change In Nature of Business
114
Section 7.08.
 
Transactions With Affiliates
114
Section 7.09.
 
Burdensome Agreements
114
Section 7.10.
 
Financial Covenants
115
Section 7.11.
 
Amendments of Certain Documents
116
Section 7.12.
 
Accounting Changes
116
Section 7.13.
 
Prepayments, Etc. Of Indebtedness
116
Section 7.14.
 
Equity Interests of the Borrowers
116
Section 7.15.
 
Designated Senior Debt
116
       
ARTICLE 8
       
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01.
 
Events of Default
116
Section 8.02.
 
Remedies Upon Event Of Default
118
Section 8.03.
 
Application Of Funds
119
       
ARTICLE 9
       
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
Section 9.01.
 
Appointment And Authorization Of Agents
120
Section 9.02.
 
Delegation Of Duties
122

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
Section 9.03.
 
Liability Of Agents
123
Section 9.04.
 
Reliance By Agents
123
Section 9.05.
 
Notice Of Default
123
Section 9.06.
 
Credit Decision; Disclosure Of Information By Agents
124
Section 9.07.
 
Indemnification of Agents
124
Section 9.08.
 
Agents in Their Individual Capacities
125
Section 9.09.
 
Successor Agents
125
Section 9.10.
 
Administrative Agent May File Proofs of Claim
126
Section 9.11.
 
Collateral and Guaranty Matters
127
Section 9.12.
 
Other Agents; Arrangers and Managers
127
Section 9.13.
 
Appointment of Supplemental Administrative Agents
128
Section 9.14.
 
Withholding Tax
129
       
ARTICLE 10
       
MISCELLANEOUS
 
Section 10.01.
 
Amendments, Etc
129
Section 10.02.
 
Notices and Other Communications; Facsimile Copies
132
Section 10.03.
 
No Waiver; Cumulative Remedies
133
Section 10.04.
 
Attorney Costs, Expenses and Taxes
133
Section 10.05.
 
Indemnification by the Borrowers
133
Section 10.06.
 
Payments Set Aside
134
Section 10.07.
 
Successors and Assigns
135
Section 10.08.
 
Confidentiality
149
Section 10.09.
 
Setoff
149
Section 10.10.
 
Interest Rate Limitation
150
Section 10.11.
 
Counterparts
150
Section 10.12.
 
Integration
150
Section 10.13.
 
Survival of Representations and Warranties
151
Section 10.14.
 
Severability
151
Section 10.15.
 
Tax Forms
151
Section 10.16.
 
GOVERNING LAW
153
Section 10.17.
 
WAIVER OF RIGHT TO TRIAL BY JURY
153
Section 10.18.
 
Binding Effect
154
Section 10.19.
 
USA PATRIOT Act Notice
154
Section 10.20.
 
Agent for Service of Process
154
Section 10.21.
 
Judgment Currency
154
Section 10.22.
 
No Fiduciary Duty
155

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULES
     
I
Guarantors
II
Foreign Security Agreements
III
[Reserved]
IV
Certain Charges
1.01(a)
Existing Letter of Credit
1.04
Certain Non-U.S. Terms
2.01
Commitments
4.01
Guaranty and Security Documents
4.01B
Closing Date Collateral Opinions
5.06
Litigation
5.07(b)
Real Property
5.08
Environmental Matters
5.11
Subsidiaries and Other Equity Investments
6.15
Unrestricted Subsidiaries
6.20
Post-Closing Matters
7.01(b)
Existing Liens
7.02(f)
Existing Investments
7.03(b)
Existing Indebtedness
7.08
Transactions with Affiliates
7.09
Existing Restrictions
10.02
Administrative Agent’s Office, Certain Addresses for Notices
   
EXHIBITS
     
A
Form of Committed Loan Notice
B
Form of Swing Line Loan Notice
C-1
Form of Term Note
C-2
Form of Revolving Credit Note
D
Form of Compliance Certificate
E
Form of Assignment and Assumption
F
Form of Guaranty
G
Form of Domestic Security Agreement
H
[Reserved]
I
Form of L/C Issuer Agreement
J
Form of Administrative Questionnaire
K
Form of Specified Discount Prepayment Notice
L
Form of Specified Discount Prepayment Response
M
Form of Discount Range Prepayment Notice
N
Form of Discount Range Prepayment Offer
O
Form of Solicited Discounted Prepayment Notice
P
Form of Solicited Discounted Prepayment Offer
Q
Form of Acceptance and Prepayment Notice
R
Form of Affiliated Lender Assignment or Assumption
S-1
Tax Status Certificate (For Non-U.S. Lenders that are not Partnerships For U.S.
Federal Income Tax Purposes)
S-2
Tax Status Certificate (For Non-U.S. Lenders that are Partnerships For U.S.
Federal Income Tax Purposes)
S-3
Tax Status Certificate (For Non-U.S. Participants that are not Partnerships For
U.S. Federal Income Tax Purposes)
S-4
Tax Status Certificate (For Non-U.S. Participants that are Partnerships For U.S.
Federal Income Tax Purposes)

 
 
 
v

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 17, 2011,
among WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED, a company organized under
the laws of Bermuda (the “Parent Guarantor”), WC LUXCO S.A R.L., a private
limited liability company (société à responsabilité limitée) organized under the
laws of Luxembourg (the “Luxco Borrower”), WARNER CHILCOTT CORPORATION, a
Delaware corporation (the “US Borrower”), WARNER CHILCOTT COMPANY, LLC, a
limited liability company organized under the laws of Puerto Rico (the “PR
Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, each a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
PRELIMINARY STATEMENTS
 
The Borrowers have requested that (a) the Term Lenders make Term A Loans and
Term B Loans to certain of the Borrowers in an aggregate principal amount of
$3,000,000,000 to (i) repay the Prior Credit Agreement and (ii) pay the fees and
expenses incurred in connection with the Transactions, and (b) from time to
time, the Revolving Credit Lenders lend to certain of the Borrowers and the L/C
Issuer issue Letters of Credit for the account of the Borrowers and the
Restricted Subsidiaries under a $250,000,000 Revolving Credit Facility.
 
The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.
 
In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:
 
ARTICLE 1
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Borrower Party accepting Solicited Discounted Prepayment Offers to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 10.07(k)(iv) substantially in the form of Exhibit Q.
 
“Acceptance Date” has the meaning specified in Section 10.07(k)(iv)(B).
 
“Acceptable Discount” has the meaning specified in Section 10.07(k)(iv)(B).
 
“Accepting Lender” has the meaning specified in Section 2.05(b)(vii).
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
“Acceptable Prepayment Amount” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Acquisition” means the acquisition by Parent and its Subsidiaries of the
Pharmaceuticals Business of Procter & Gamble Company.
 
“Adjusted Consolidated Funded Indebtedness” means, on any day, the sum of (a)
with respect to Consolidated Funded Indebtedness consisting of revolving
borrowings, the average daily outstanding amount of such Consolidated Funded
Indebtedness for the four fiscal quarters most recently ended on or prior to
such day (or, if fewer than four full fiscal quarters have elapsed since the
Closing Date, for the period commencing on the Closing Date and ending on such
day) plus (b) with respect to all other Consolidated Funded Indebtedness, the
outstanding amount thereof on such day.
 
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Agent Claim” means, solely for purposes of Section 9.01(f), any
amount which a Loan Party owes to the Administrative Agent under Section 9.01
(f)(iv).
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrowers, the Lenders and the L/C Issuers.
 
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit J.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Affiliated Lender” shall mean a Lender that is (x) an Equity Sponsor or
Affiliate of an Equity Sponsor or (y) an Affiliate of any Loan Party (excluding,
in each case, any Investment Fund and excluding any Affiliate of any Sponsor
that would not constitute a Sponsor pursuant to the definition thereof).
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
each Co-Documentation Agent and the Supplemental Administrative Agents (if any).
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
“Agreement” means this Credit Agreement.
 
“Applicable Discount” has the meaning specified in Section 10.07(k)(iii)(B).
 
“Applicable Rate” means a percentage per annum equal to:
 
(a)           with respect to Term A Loans (i) for Eurodollar Rate Loans, 3.00%
and (ii) for Base Rate Loans, 2.00%;
 
(b)           with respect to Term B Loans (i) for Eurodollar Rate Loans, 3.25%
and (ii) for Base Rate Loans, 2.25%;
 
(c)           with respect to the Revolving Credit Loans, unused Revolving
Credit Commitments and Letter of Credit fees, (i) for Eurodollar Rate Loans,
3.00%, (ii) for Base Rate Loans, 2.00%, (iii) for Letter of Credit fees, 3.00%
and (iv) for Revolving Credit Commitment Fees, the following percentages per
annum, based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02:
 
Revolving Credit Commitment Fee Rate
Pricing Level
 
Leverage Ratio
 
Revolving Credit
Commitment Fee Rate
1
 
≥ 2.0
 
0.750%
2
 
> 1.5 but < 2.0
 
0.625%
3
 
≤ 1.5
 
0.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(b); provided that at the option of the Administrative Agent or the Required
Revolving Lenders, Pricing Level 1 shall apply (x) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply); provided, further, that prior to delivery of the Compliance Certificate
with respect to the first fiscal quarter beginning after the Closing Date,
Pricing Level 1 shall apply.
 
In the event that the Administrative Agent and the US Borrower determine that
any financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then (i)
the US Borrower shall as soon as practicable deliver to the Administrative Agent
the corrected financial statements for such Applicable Period, (ii) the
Applicable Rate shall be
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
determined as if the Pricing Level for such higher Applicable Rate were
applicable for such Applicable Period, and (iii) the US Borrower shall within
three (3) Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional amount owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this
Agreement.  This paragraph shall not limit the rights of the Administrative
Agent and Lenders with respect to Section 2.08 and Article 7.
 
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents.”
 
“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents.”
 
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Goldman Sachs Lending Partners LLC, Morgan Stanley Senior
Funding, Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc. and UBS Securities LLC, each in its capacity
as a joint lead arranger and joint bookrunner for the Facilities.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or in another form reasonably acceptable to the
Administrative Agent.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
 
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(ii).
 
“Bank of America” means Bank of America, N.A. and its successors.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate applicable for an Interest Period of
one month beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%.  The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” means the Luxco Borrower, the US Borrower or the PR Borrower, as the
context may require, and “Borrowers” means, collectively, the Luxco Borrower,
the US Borrower and the PR Borrower.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrower Offer of Specified Discount Prepayment” means the offer by a Borrower
Party to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 10.07(k)(ii).
 
“Borrower Parties” means the collective reference to Parent Guarantor, the Luxco
Borrower, the US Borrower, the PR Borrower and the Restricted Subsidiaries, and
“Borrower Party” means any one of them.
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by a Borrower Party of offers for, and the subsequent acceptance, if any, by the
Borrower Party to make, a voluntary prepayment of Term Loans at a discount to
par pursuant to Section 10.07(k)(iv).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by a Borrower Party of offers for, and the corresponding acceptance
by a Borrower Party to make, a voluntary prepayment of Term Loans at a specified
range at a discount to par pursuant to Section 10.07(k)(iii).
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in (a) the state where the Administrative Agent’s Office is located, (b)
if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in deposits in Dollars are not conducted by and between banks in the
London interbank eurodollar market and (c) if such day relates to the payment of
any obligation or the performance of any covenant, duty or obligation of (i) the
PR Borrower, the Commonwealth of Puerto Rico or (ii) the Luxco Borrower,
Luxembourg.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower Parties on a consolidated basis
for such period, as determined in accordance with GAAP; provided that Capital
Expenditures shall not include any such expenditures which constitute (a) a
Permitted Acquisition, (b) capital expenditures relating to the construction or
acquisition of any property which has been transferred to a Person other than a
Borrower Party pursuant to a sale-leaseback transaction permitted under Section
7.05(f), (c) to the extent permitted by this Agreement, a reinvestment of the
Net Cash Proceeds of any Disposition in accordance with Section 2.05(b)(ii),
Casualty Event or Equity Issuance by any Borrower Party, (d) expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire, maintain, develop, construct, improve, upgrade or repair
assets or properties useful in the business of the Borrower Parties within 12
months of receipt of such proceeds, (e) interest capitalized during such period,
(f) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding any Borrower Party)
and for which no Borrower Party has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period), (g) the book
value of any asset owned by such Person prior to or during such period to the
extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (i) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period that such expenditure actually is made and (ii) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (h) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or (i) the purchase price of equipment that is purchased
substantially contemporaneously with the trade in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.
 
“Cash Collateral” has the meaning specified in Section 2.03(g).
 
“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Guarantor or any of its Restricted Subsidiaries free
and clear of all Liens (other than Liens permitted pursuant to any Loan
Document):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States, any state, commonwealth or territory
of the United States or any agency or instrumentality thereof, having (i) one of
the two highest ratings from either Moody’s or S&P and (ii) maturities of not
more than one year from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and  (ii) has combined capital and surplus of at least
$250,000,000 (any such bank being an “Approved Domestic Bank”), in each case
with maturities of not more than one year from the date of acquisition thereof;
 
(c)           commercial paper and variable or fixed rate notes issued by an
Approved Domestic Bank (or by the parent company thereof) or any variable rate
note issued by, or guaranteed by a domestic corporation rated “A-1” (or the
equivalent thereof) or better by S&P or “P-1” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one year from
the date of acquisition thereof;
 
(d)           repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) having capital and surplus in
excess of $250,000,000 for direct obligations issued by or fully guaranteed by
the United States;
 
(e)           Investments, classified in accordance with GAAP as current assets
of the Parent Guarantor or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions having capital of at least
$250,000,000, and the portfolios of which are limited such that 95% of such
investments are of the character, quality and maturity described in clauses (a),
(b), (c), and (d) of this definition;
 
(f)           solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-1” or the equivalent
thereof or from Moody’s is at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”) and maturing within one year of the date
of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank; and
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
(g)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United Kingdom or any member nation of the European Union whose legal tender is
the euro and which are denominated in pounds sterling or euro or any other
foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction, having (i) one of the two highest ratings from either Moody’s
or S&P and (ii) maturities of not more than one year from the date of
acquisition thereof; provided that the full faith and credit of the United
Kingdom or any such member nation of the European Union is pledged in support
thereof.
 
“Cash Management Obligations” means obligations owed by any Loan Party or
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds or in
respect of any credit card or similar services designated by the Parent
Guarantor as constituting Cash Management Obligations.
 
“Casualty Event” means any event that gives rise to the receipt by any Borrower
Party of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.
 
“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of the Parent; provided that the occurrence of the foregoing event
shall not be deemed a Change of Control if, for any reason whatsoever, (A) no
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and
excluding the Permitted Holders), shall become the “beneficial owner” (as
defined in Rules 13(d) 3 and 13(d) 5 under the Securities Exchange Act of 1934),
directly or indirectly, of more than the greater of (x) thirty-five percent
(35%) of the outstanding voting securities having ordinary voting power of the
Parent and (y) the percentage of the then outstanding voting securities having
ordinary voting power of the Parent owned, directly or indirectly, beneficially
by the Permitted Holders, and (B) during any period of twelve (12) consecutive
months, the board of directors of the Parent shall consist of a majority of the
Continuing Directors; or (b) any “Change of Control” (or any comparable term) in
any document pertaining to any Junior Financing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or (c) the Parent Guarantor
or any Borrower ceasing to be a directly or indirectly wholly owned Subsidiary
of Parent.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term A Lenders, Term B-1 Lenders, Term B-2 Lenders
or Term B-3 Lenders, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Credit Commitments, Term A Commitments,
Term B-1 Commitments, Term B-2 Commitments or Term B-3 Commitments and (c) when
used with respect to Loans or a Borrowing, refers to whether such Loans, or the
Loans comprising such Borrowing, are Revolving Credit Loans, Term A Loans, Term
B-1 Loans, Term B-2 Loans or Term B-3 Loans.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01, which date is March 17,
2011.
 
“CNI Growth Amount” shall mean, on any date of determination, (a) 50% of
Cumulative Consolidated Net Income (or, in the case Cumulative Consolidated Net
Income at the time of determination is a deficit, minus 100% of such deficit)
minus (b)(1) the aggregate amount at the time of determination of Restricted
Payments made since October 1, 2009 using the CNI Growth Amount pursuant to
Section 7.06(f) or Section 7.06(f) of the Prior Credit Agreement,  (2)
Investments made since October 1, 2009 using the CNI Growth Amount  pursuant to
Section 7.02(n) or Section 7.02(n) of the Prior Credit Agreement or (3)
prepayments made since the Closing Date using the CNI Growth Amount  pursuant to
Section 7.13(i)(x)(B) or Section 7.13(i)(x)(B) of the Prior Credit Agreement.
 
“Code” means the US Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agents” means, collectively, Goldman Sachs Lending Partners
LLC,  Morgan Stanley Senior Funding, Inc. and DnB NOR Bank, ASA, as
Co-Documentation Agents under this Agreement.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Domestic Security Agreement,
each Foreign Security Agreement, each Intellectual Property Security Agreement,
the Mortgages, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties as security for the Secured Obligations,
including collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Secured Parties pursuant to Sections 4.01, 6.12,
6.14 and 6.20.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are payable in cash with respect to
such period.
 
“Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income,
plus (b) an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication,
 
(i)           total interest expense,
 
(ii)           income, withholding, franchise and similar taxes and any tax
distributions made pursuant to Section 7.06(e)(i) and Section 7.06(e)(iii),
 
(iii)          total depreciation and amortization expense (including non cash
amortization of deferred financing costs),
 
(iv)         letter of credit fees,
 
(v)          cash expenses incurred in connection with the Transactions or, to
the extent permitted hereunder, any Investment permitted under Section 7.02,
Equity Issuance or Debt Issuance (in each case, whether or not consummated),
 
(vi)         to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition,
 
(vii)        to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or business interruption,
 
(viii)       [Reserved],
 
(ix)          to the extent deducted in calculating Consolidated Net Income for
such period, any non-cash purchase accounting adjustment and any step-ups with
respect to re-valuing assets and liabilities in connection with the Transactions
or any Investment permitted under Section 7.02,
 
(x)           non-cash losses from Joint Ventures and non-cash minority interest
reductions,
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
(xi)          fees and expenses in connection with exchanges or refinancings
permitted by Section 7.03 or Section 7.13,
 
(xii)         (A) non-cash, non-recurring charges with respect to employee
severance, (B) other extraordinary, unusual or non-recurring non-cash charges
(other than the write down of Current Assets but including severance,
relocation, transition, integration and other restructuring charges or
reserves)), (C) other non cash charges or expenses, (D) extraordinary, unusual
or non-recurring cash charges (including severance, relocation, transition,
integration and other restructuring charges or reserves) in an aggregate amount
under this clause (D) not to exceed (1) $125,000,000 in the aggregate during the
term of this Agreement or (2) $80,000,000 in any fiscal year, (E) other
extraordinary, unusual or non-recurring charges (including severance,
relocation, transition, integration and other restructuring charges or reserves)
in amounts in any fiscal year not to exceed the amounts set forth on Schedule IV
for such fiscal year and (F) “milestone” or similar payments made (x) in
connection with a Permitted Acquisition that is consummated on or after the date
hereof or (y) any “Permitted Acquisition” as defined in the Prior Credit
Agreement that was consummated prior to the date hereof,
 
(xiii)        [Reserved], and
 
(xiv)        the amount of cost savings projected by the Parent Guarantor in
good faith to be realized as a result of specified actions taken or expected to
be taken within 180 days following the end of such period (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that such cost savings are certified by management
of the Parent Guarantor in reasonable detail; minus
 
(c) an amount which, in the determination of Consolidated Net Income for such
period, has been included for non-cash income during such period (other than
with respect to cash actually received and the reversal of any accrual in any
prior period), minus (d) all cash payments made during such period on account of
non-cash charges added to Consolidated Net Income pursuant to clauses
(b)(xii)(A), (B), or (C) above in such period or in a previous period (other
than to the extent the amount thereof is within the basket provided for in
clause (b)(xii)(D)), minus (e) to the extent the amount thereof is greater than
the amount permitted to be added to Consolidated Net Income pursuant to the
basket in clause (b)(xii)(D) above, the amount of extraordinary, unusual or
non-recurring cash charges in excess of such permitted amount that have been
excluded in the determination of Consolidated Net Income for such period,
plus/minus (f) unrealized losses/gains in respect of Swap Contracts, all as
determined in accordance with GAAP; provided that Consolidated EBITDA of the
Parent Guarantor for the fiscal quarter ended on (i) March 31, 2010 shall be
deemed to be $340,500,000, (ii) June 30, 2010 shall be deemed to be
$433,000,000, (iii) September 30, 2010 shall be deemed to be $366,700,000 and
(iv) December 31, 2010 shall be deemed to be $396,100,000.
 
“Consolidated Funded Indebtedness” means, with respect to any Person and its
Subsidiaries on a consolidated basis, without duplication,
 
(a)           all obligations of such Person for borrowed money,
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments,
 
(c)           all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than (x)
accrued expenses and trade debt incurred in the ordinary course of business and
(y) deferred or unpaid purchase price in connection with the Acquisition) which
would appear in the liabilities section of the balance sheet of such Person,
 
(d)           all Consolidated Funded Indebtedness of others secured by any Lien
on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed,
 
(e)           all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person,
 
(f)           the implied principal component of all obligations of such Person
under Capitalized Leases,
 
(g)           all drafts drawn (to the extent unreimbursed) under standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person,
 
(h)           unless the holder thereof is a Loan Party or, if the issuer
thereof is a Subsidiary of the Parent Guarantor which is not a Loan Party, any
other Subsidiary of the Parent Guarantor, all Disqualified Equity Interests
convertible into Indebtedness and issued by such Person  from and after the date
on which they are so converted, and
 
(i)           the Consolidated Funded Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Consolidated Funded Indebtedness is recourse
to such Person.
 
Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include (A) any
earn-out obligation until such obligation appears in the liabilities section of
the balance sheet of the applicable Person, (B) any earn-out obligation that
appears in the liabilities section of the balance sheet of the applicable Person
to the extent (1) such Person is indemnified for the payment thereof by a
Solvent Person reasonably acceptable to the Administrative Agent or (2) amounts
to be applied to the payment thereof are in escrow, (C) any deferred
compensation arrangements, (D) any non compete or consulting obligations
incurred in connection with Permitted Acquisitions or (E) payments required to
be made in respect of Product Acquisitions pursuant to Contractual Obligations
in effect as of the Closing Date and (ii) the amount of Consolidated Funded
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such Person shall be deemed to be equal to such specified
amount or the fair market value of such identified asset as determined by such
Person in good faith, as the case may be.
 
“Consolidated Interest Charges” means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, the amount by which (i)
interest expense for such period (including the interest component under
Capitalized Leases, but excluding, to the
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
extent included in interest expense, (u) fees and expenses associated with the
consummation of the Transactions, (v) annual agency fees paid to the
Administrative Agent, (w) costs associated with obtaining Swap Contracts, (x)
fees and expenses associated with any Investment permitted under Section 7.02,
Equity Issuance or Debt Issuance (whether or not consummated) and (y)
pay-in-kind interest expense or other noncash interest expense (including as a
result of the effects of purchase accounting), exceeds (ii) interest income for
such period, in each case as determined in accordance with GAAP, to the extent
the same are paid or payable (or received or receivable) in cash with respect to
such period.
 
“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication, (i) any net after-tax extraordinary, unusual or
non-recurring gains, losses or charges (including severance, relocation,
transition, integration and other restructuring costs and litigation settlements
or losses), (ii) the cumulative effect of a change in accounting principle(s)
during such period, (iii) any net after-tax gains or losses realized upon the
disposition of assets outside the ordinary course of business (including any
gain or loss realized upon the sale or other disposition of any Equity Interests
of any Person), (iv) (A) the income of (1) for purposes of calculating
Cumulative Consolidated Net Income only, any Subsidiary (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not at the time permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary or its stockholders (which has not been
legally waived) and (2) any Joint Venture and any Unrestricted Subsidiary,
except in each case to the extent of the amount of dividends or other
distributions actually paid in cash to such Person or one of its Subsidiaries by
such Subsidiary, Joint Venture or Unrestricted Subsidiary during such period and
(B) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with such Person or
any Subsidiary of such Person or the date that such other Person’s assets are
acquired by such Person or any Subsidiary of such Person, (v) non-cash
compensation charges, including any such charges arising from stock options,
restricted stock grants or other equity-incentive programs, (vi) any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness, (vii) the
effect of any non-cash items resulting from any amortization, write-up,
write-down or write-off of assets (including intangible assets, goodwill and
deferred financing costs) in connection with the Transactions, the
“Transactions” as defined in the Prior Credit Agreement prior to the termination
thereof, any Permitted Acquisition or any merger, consolidation or similar
transaction not prohibited by this Agreement (other than any such non-cash item
to the extent that it represents an accrual of or reserve for cash expenditures
in any future period except to the extent such item is subsequently reversed)
and (viii) any reductions in respect of dividends on, or accretion of, preferred
Equity Interests; and provided further that Consolidated Net Income for any such
period shall be decreased by the amount of any equity of the Parent Guarantor in
a net loss of any Person for such period to the extent the Parent Guarantor has
funded such net loss.
 
“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
basis, the sum of all scheduled payments of principal on Consolidated Funded
Indebtedness made during such period (including the implied principal component
of payments made on Capitalized Leases during such period) as determined in
accordance with GAAP.
 
“Continuing Directors” shall mean the directors (or managers) of the Parent on
the Closing Date and each other director (or manager), if, in each case, such
other directors’ or managers’ nomination for election to the board of directors
(or board of managers) of the Parent is endorsed by a majority of the
then-Continuing Directors or such other director receives the vote of the
Permitted Holders in his or her election by the stockholders of the Parent.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Cumulative Consolidated Net Income” means, as of any date of determination,
Consolidated Net Income of the Parent Guarantor for the period (taken as one
accounting period) commencing on October 1, 2009 and ending on the last day of
the most recent fiscal quarter or fiscal year, as applicable, for which
financial statements required to be delivered pursuant to ‎Section 6.01(a) or
‎Section 6.01(b), and the related Compliance Certificate required to be
delivered pursuant to ‎Section 6.02(b), have been received by the Administrative
Agent, provided that for the purposes of this definition, the Consolidated Net
Income for the period commencing October 1, 2009 and ending on the “Closing
Date” as defined in the Prior Credit Agreement, shall be the Consolidated Net
Income of the Parent Guarantor and its Subsidiaries and the Pharmaceuticals
Business on a pro forma basis for such period.
 
“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow for each fiscal
year commencing with the fiscal year ending December 31, 2011 and ending on the
last day of Parent Guarantor’s most recently ended fiscal year.
 
“Current Assets” means, at any time, the consolidated current assets (other than
cash, deferred income taxes and Cash Equivalents) of the Borrower Parties.
 
“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower Parties at such time, but excluding, without duplication, (a)
the current portion of any long-term Indebtedness and (b) outstanding Revolving
Credit Loans and Swing Line Loans.
 
“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Declining Lender” has the meaning specified in Section 2.05(b)(viii).
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Term Loans plus (c) 2.0%
per annum; provided that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, (c) has defaulted in fulfilling its funding obligations (as a
lender, agent or letter of credit or bank guarantee issuer) under one or more
other syndicated credit facilities generally, unless the subject of a good faith
dispute, or (d) has admitted in writing that it is insolvent or such Lender
becomes subject to a Lender-Related Distress Event.
 
“Discount Range” has the meaning specified in Section 10.07(k)(iii)(A).
 
“Discount Range Prepayment Amount” has the meaning specified in Section
10.07(k)(iii)(A).
 
“Discount Range Prepayment Notice” means an irrevocable written notice of a
Borrower Solicitation of Discount Range Prepayment Offers made pursuant to
Section 10.07(k)(iii) substantially in the form of Exhibit M.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning specified in Section
10.07(k)(iii)(A).
 
“Discount Range Pro-Rata Factor” has the meaning specified in Section
10.07(k)(iii).
 
“Discounted Prepayment Determination Date” has the meaning specified in Section
10.07(k)(iv)(C).
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, the second Business Day following the receipt by the
applicable Borrower Party of notice from the Administrative Agent in accordance
with Section 10.07(k)(ii)(C), Section 10.07(k)(iii)(C) or Section
10.07(k)(iv)(C), as applicable.
 
 “Discounted Term Loan Prepayment” has the meaning specified in Section
10.07(k)(i).
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term B Loan Facility.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Security Agreement” means the Domestic Security Agreement among the US
Borrower, the other Grantors named therein and the Administrative Agent, dated
as of the Closing Date and substantially in the form of Exhibit G, together with
each related security agreement supplement executed and delivered pursuant to
Section 6.12.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not, and that is not owned by, a “controlled foreign
corporation” under Section 957 of the Code.
 
“Dutch Security Documents” means (i) the deed of pledge of receivables between
the Administrative Agent and Warner Chilcott Nederland B.V., and (ii) the deeds
of share pledge in relation to the shares in Warner Chilcott Nederland B.V.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) an Affiliated Lender to the extent contemplated by
Section 10.07(j); and (e) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing under Section
8.01(a), Section 8.01(f) or Section 8.01(g)(i), the relevant Borrower (each such
approval not to be unreasonably withheld or delayed).
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
“Eligible Equity Proceeds” means the Net Cash Proceeds received by Parent from
any sale or issuance of any Equity Interests (other than Disqualified Equity
Interests) of the Parent to the extent such Net Cash Proceeds are directly or
indirectly contributed to, and actually received by, the Luxco Borrower (or, if
only a portion thereof is so contributed and received, to the extent of such
portion).
 
“Environmental Laws” means the common law and any and all applicable Federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection of
the Environment or of public health (to the extent relating to exposure to
Hazardous Materials) or the management, storage, treatment, transport,
distribution or Release of any Hazardous Materials.
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries arising from, resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or Release of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
 
“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests.  A Disposition shall not be deemed
to be an Equity Issuance.
 
“Equity Sponsor” means any Sponsor that from time to time, directly or
indirectly owns any Equity Interests of Parent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
(and Sections 414(m) and (o) of the Code solely for purposes of provisions
relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by any Borrower or any ERISA Affiliate of any liability with respect to a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is, or is expected
to be, in reorganization within the meaning of Title IV of ERISA; (d) the filing
of a notice of intent to terminate, the treatment of a Pension Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums not yet due or premiums due but not yet
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate
or (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA, whether or
not waived, or the failure to make any contribution to a Multiemployer Plan.
 
“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to (i) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent in consultation with the Borrowers from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. dollar denominated deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
(2) Business Days prior to the first day of such Interest
Period.  Notwithstanding the foregoing, (i) the Eurodollar Rate with respect to
Term A Loans shall not be less than 0.75% and (ii) the Eurodollar Rate with
respect to Term B Loans shall not be less than 1.00%.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, with respect to any fiscal year of the Borrower
Parties on a consolidated basis, an amount equal to (a) Consolidated EBITDA of
the Borrower Parties for such period minus (b) without duplication,
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
(i)           Capital Expenditures made in cash to the extent not financed with
the proceeds of long-term Indebtedness, equity issuances or other proceeds of a
financing transaction that would not be included in Consolidated EBITDA,
 
(ii)           Consolidated Interest Charges,
 
(iii)          Consolidated Cash Taxes paid, including cash payments for
Federal, state and other income tax liabilities incurred prior to the Closing
Date,
 
(iv)         Consolidated Scheduled Funded Debt Payments,
 
(v)          Restricted Payments made by the Borrower Parties to the extent that
such Restricted Payments are permitted to be made under Section 7.06(e),
 
(vi)         the aggregate principal amount of any long term Indebtedness
voluntarily prepaid (other than (A) prepayments of long term Indebtedness
financed by incurring other long term Indebtedness, (B) prepayments of Term
Loans pursuant to Section 2.05(a) or Section 2.05(b) and (C) prepayments of
Revolving Credit Loans pursuant to Section 2.05(a)); provided that (1) such
prepayments are otherwise permitted hereunder and (2) if such Indebtedness
consists of a revolving line of credit, the commitments under such line of
credit are permanently reduced by the amount of such prepayment,
 
(vii)        letter of credit fees and annual agency fees,
 
(viii)       proceeds received by the Borrower Parties from insurance claims
with respect to casualty events, business interruption or product recalls which
reimburse prior business expenses to the extent such expenses were added to
Consolidated Net Income in determining Consolidated EBITDA,
 
(ix)          all extraordinary cash charges,
 
(x)           cash payments made in satisfaction of non-current liabilities
(other than Indebtedness),
 
(xi)          cash fees and expenses incurred in connection with the
Transactions and not paid with the proceeds of the Loans or, to the extent
permitted hereunder, any Investment permitted under Section 7.02, Equity
Issuance or Debt Issuance (whether or not consummated) and not paid with the
proceeds of any financing transaction,
 
(xii)         cash fees and expenses in connection with the exchanges or
refinancings permitted by Section 7.03 or Section 7.13,
 
(xiii)        to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, cash indemnity payments received pursuant to
indemnification provisions in any agreement in connection with the Acquisition,
any Permitted Acquisition or any other Investment permitted hereunder (or in any
similar agreement related to any other acquisition consummated prior to the
Closing Date),
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
(xiv)        non-recurring cash charges to the extent included in determining
Consolidated EBITDA,
 
(xv)         cash expenses incurred in connection with deferred compensation
arrangements in connection with the Acquisition,
 
(xvi)        “milestone” or similar payments made in connection with any
Permitted Acquisition that is consummated on or after the date hereof or any
“Permitted Acquisition” as defined in the Prior Credit Agreement that was
consummated prior to the date hereof,
 
(xvii)       cash used to consummate a Permitted Acquisition to the extent not
financed with the proceeds of long term Indebtedness, equity issuances or other
proceeds from a financing transaction that would not be included in Consolidated
EBITDA,
 
(xviii)      to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, losses from discontinued operations for such period,
 
(xix)        [Reserved],
 
(xx)         cash expenditures made in respect of Swap Contracts to the extent
not reflected in the computation of Consolidated EBITDA or Consolidated Interest
Charges,
 
(xxi)        to the extent not deducted in the computation of Net Cash Proceeds
in respect of any asset disposition or condemnation giving rise thereto, the
amount of any mandatory prepayment of Indebtedness (other than Indebtedness
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith (in
the case of this clause (b)(xxi) and the foregoing clauses (b)(i) through (xx),
to the extent made, paid, incurred or for, as the case may be, such fiscal
year),
 
(xxii)       payments under Contractual Obligations in respect of Product
Acquisitions required to be paid in the twelve (12) months after the end of such
fiscal year (which payments would have been deducted in calculating Excess Cash
Flow for such fiscal year had they been made during such fiscal year); provided
that (x) the Parent Guarantor shall deliver a certificate to the Administrative
Agent not later than 90 days after the end of such fiscal year, signed by a
Responsible Officer of the Parent Guarantor, describing the nature and amount of
such Contractual Obligation and certifying that such Contractual Obligation will
be paid within twelve (12) months after the end of such fiscal year, (y) if such
payment is not made within twelve (12) months after the close of such fiscal
year, then the Borrowers shall promptly make an optional prepayment of Term
Loans in accordance with Section 2.05(a) in an amount, if positive, equal to (A)
the amount that would have been paid pursuant to Section 2.05(b)(i) with respect
to such fiscal year but for this clause (xxii) minus (B) the amount of the
payment made pursuant to Section 2.05(b)(i) with respect to such fiscal period
and (z) any deduction from Excess Cash Flow made with respect to Contractual
Obligations pursuant to this clause (xxii) in such fiscal year shall not be
deducted in computing Excess Cash Flow for the fiscal year in which such
obligations are paid; and
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
(c) minus increases in working capital for such fiscal year (i.e., the increase,
if any, in Current Assets minus Current Liabilities from the beginning to the
end of such fiscal year) or plus decreases in working capital for such fiscal
year (i.e., the decrease, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year).
 
“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
 
(a)           any Taxes imposed on or measured by its net income or overall
gross income (including branch profits) and franchise (and similar) Taxes
imposed on it in lieu of net income taxes by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or, in
the case of any Lender, in which it maintains a Lending Office;
 
(b)           other than in the case of an assignee pursuant to a request by a
Borrower under Section 3.07, any United States federal withholding Taxes imposed
on amounts payable to such Person with respect to the Loan made to the US
Borrower pursuant to any Law in effect at the time such Person becomes a party
to this Agreement, provided that, if at the date of the Assignment and
Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender’s assignor was entitled to payments under Section 3.01(a) in respect of
United States federal withholding Taxes with respect to interest paid at such
date, then, to such extent, the term Excluded Taxes shall not include United
States federal withholding Taxes, if any, applicable with respect to the Lender
assignee on such date;
 
(c)           any Taxes attributable to a recipient’s failure to comply with
Section 10.15(a) or (b);
 
(d)           any Tax that is required to be deducted or withheld subsequent to
the Closing Date with respect to any Lender or Agent (or, if later, the date
such Lender or Agent becomes a party to this Agreement) as a result of a change
in the place of organization of such Lender or Agent or a change in the Lending
Office of such Lender, except to the extent that any such change is requested or
required in writing by any Borrower, or to the extent such Tax results from a
change in Law after such change in Lending Office or place of organization;
provided that, for the avoidance of doubt, a Tax imposed at the time of a change
in Lending Office or place of organization shall not be an Excluded Tax under
this clause (d) to the extent such Tax does not exceed the Taxes that were
imposed immediately prior thereto; or
 
(e)           any United States federal withholding Taxes imposed on any
recipient  that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code as result of the failure by such recipient to comply
with the applicable requirements as set forth in Section 1471 through 1474 of
the Code as in effect on the date hereof or any amended or successor version
that is substantively comparable (or, in each case, any regulation or
administrative guidance promulgated thereunder).
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
“Existing Letter of Credit” means the outstanding letter of credit existing as
of the Closing Date, such Existing Letter of Credit being listed on
Schedule 1.01(a) hereto.
 
“Facility” means a Term Loan Facility, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.
 
“Fajardo Facility” means the manufacturing facility that is owned by the PR
Borrower and located at property number 10,658 recorded at the overleaf of page
244 of volume 79 of Fajardo, Registry of Property of Puerto Rico and property
number 5,166 recorded at 131 of volume 155 of Fajardo, Registry of Property of
Puerto Rico.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately  preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
 
“Foreign Plan” means any employee benefit plan maintained or contributed to
by  any Borrower or its Subsidiaries that provides pension benefits to employees
employed outside the United States.
 
“Foreign Security Agreements” means, collectively, the Collateral Documents set
forth on Schedule II and each Security Agreement executed and delivered pursuant
to Section 4.01, Section 6.12, Section 6.14 and Section 6.20, each in form and
substance reasonably acceptable to the Administrative Agent, to secure the
Obligations of each Foreign Subsidiary that is a Guarantor under its respective
Guaranty.
 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent
Guarantor which is not a Domestic Subsidiary.
 
 “FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
“German Security Documents” means those Collateral Documents governed by the
laws of the Federal Republic of Germany, including the German Security Trust
Agreement.
 
“German Security Trust Agreement” means the German law security trust agreement
made between, inter alia, Warner Chilcott Deutschland GmbH as security grantor
and the Secured Parties.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Granting Lender” has the meaning specified in Section 10.07(g).
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
 
“Guarantors” means, collectively, the Parent Guarantor and each of its
Restricted Subsidiaries listed as such on Schedule I that, as of the Closing
Date, shall have Guaranteed the Obligations of the Borrowers (each in its
capacity as a Borrower under the Loan Documents) pursuant to the Guaranty and
each other Restricted Subsidiary of the Parent Guarantor that shall be required
to become a Guarantor pursuant to Section 6.12.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
“Guaranty” means the Guaranty made by the Borrowers and the Guarantors in favor
of the Secured Parties, substantially in the form of Exhibit F, together with
each other guaranty and guaranty supplement in respect of the Obligations of the
Borrowers delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all substances, materials, wastes, chemicals,
pollutants, contaminants, constituents or compounds, in any form, regulated, or
which can give rise to liability, under any environmental law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials
and polychlorinated biphenyls.
 
“Hedge Bank” means any Person that is a Lender, an Agent or an Arranger or an
Affiliate of a Lender, an Agent or an Arranger in its capacity as a party to a
Secured Hedge Agreement.
 
“Holdings” means Warner Chilcott Holdings Company II, Limited, a company
organized under the laws of Bermuda and the direct parent company of the Parent
Guarantor.
 
“Holdings Pledge” means the Non-Recourse Share Mortgage (relating to the shares
of the Parent Guarantor) between Holdings and the Administrative Agent, dated as
of the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, to secure the Obligations.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Identified Participating Lenders” has the meaning specified in Section
10.07(k)(iii)(C).
 
“Identified Qualifying Lenders” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business (ii) any earn-out obligation until such obligation appears in
the liabilities section of the
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
balance sheet of such Person and (iii) any deferred as unpaid balance of the
purchase price in connection with the Acquisition);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
 
(f)           all Attributable Indebtedness;
 
(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
 
“Indemnified Liabilities” has the meaning specified in Section 10.05.
 
“Indemnitees” has the meaning specified in Section 10.05.
 
“Information” has the meaning specified in Section 10.08.
 
“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement, substantially in the forms attached to the Domestic Security
Agreement together with each other intellectual property security agreement
executed and delivered pursuant to Section 6.12 or the applicable Security
Agreement.
 
“Interest Coverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of the Parent Guarantor
for the four (4) fiscal quarter period ending on such date with respect to the
Borrower Parties on a consolidated basis, the ratio of (a) Consolidated EBITDA
of the Borrower Parties for such period to (b) Consolidated Interest Charges of
the Borrower Parties for such period; provided that for the purpose of
calculating the Interest Coverage Ratio on any day prior to the expiration of
four full fiscal quarters since the Closing Date, Consolidated Interest Charges
shall be determined for the period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter, annualized on a simple
arithmetic basis.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or with the consent of all relevant Lenders, nine or twelve months
thereafter, as selected by the relevant Borrower in its Committed Loan Notice;
provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Intermediate Holding Company” means Holdings and any other direct or indirect
wholly owned subsidiary of the Parent of which Parent Guarantor is a direct or
indirect wholly owned subsidiary.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
 
“Investment Fund” means an Affiliate of one or more of the Equity Sponsors
(other than a natural person) that is primarily engaged in, or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which the Equity Sponsors do not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity.
 
 “Investment Pull-Forward Amount” has the meaning specified in Section 7.02(n).
 
“IP Rights” has the meaning specified in Section 5.14.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” has the meaning specified in Section 2.03(h).
 
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Parent Guarantor or any of its Restricted Subsidiaries, (b) any
other Person designated by the Parent Guarantor in writing to the Administrative
Agent (which designation shall be irrevocable) as a “Joint Venture” for purposes
of this Agreement and at least 50% but less than 100% of whose Equity Interests
are directly owned by the Parent Guarantor or any of its Subsidiaries, and (c)
any Person in whom the Parent Guarantor or any of its Restricted Subsidiaries
beneficially owns any Equity Interest that is not a Subsidiary.
 
“Junior Financing” shall mean any Permitted Subordinated Indebtedness or any
other subordinated Indebtedness; providing that, except with respect to Section
7.13, such Indebtedness has an aggregate principal amount in excess of the
Threshold Amount.
 
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
 
“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).
 
“Larne Facility” means the manufacturing facility located in Larne, Northern
Ireland that is leased by Warner Chilcott UK Limited.
 
“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
“L/C Issuer” means (i) solely with respect to the Existing Letter of Credit,
Credit Suisse AG, Cayman Islands Branch, as L/C Issuer with respect to such
Existing Letter of Credit, and (ii) Bank of America, N.A., acting through one of
its affiliates or branches, in its capacity as issuer of Letters of Credit
hereunder and each other Lender reasonably acceptable to the Administrative
Agent (such consent not to be unreasonably withheld or delayed) that has entered
into a L/C Issuer Agreement, in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder; provided that no Person shall at any time become an L/C Issuer if
after giving effect thereto there would at such time be more than five (5) L/C
Issuers.  Each L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term L/C Issuer shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context
requires.  Notwithstanding anything to the contrary contained herein, Credit
Suisse AG, Cayman Islands Branch shall not be required to issue, amend or extend
any Letter of Credit (including the Existing Letter of Credit) hereunder unless
it elects to do so in its sole discretion.
 
“L/C Issuer Agreement” means an agreement substantially in the form of Exhibit
I, pursuant to which a Lender agrees to act as an L/C Issuer.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.  For
purposes of computing the undrawn amount of any Letter of Credit, that amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
 
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.
 
“Lender-Related Distress Event” means with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver, examiner or similar official is appointed for such Distressed Person
or any substantial part of such Distressed Person’s assets, or such Distressed
Person or any person that directly or indirectly controls such Distressed Person
is subject to a forced liquidation, merger, sale or other change of control
supported in whole or in part by guaranties or other support of (including
without limitation the nationalization or assumption of ownership or operating
control by) the U.S. government or other governmental authority, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
 
adjudicated as, or determined by any governmental authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
 
“Letter of Credit” means (i) the Existing Letter of Credit and (ii) any letter
of credit issued hereunder.  A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).
 
“Letter of Credit Sublimit” means $50,000,000; provided that the Outstanding
Amount of all L/C Obligations with respect to Letters of Credit issued by Bank
of America shall not exceed $30,000,000.  The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Credit Facility.
 
“Leverage Ratio” means, with respect to the Borrower Parties on a consolidated
basis, as of the end of any fiscal quarter of the Parent Guarantor for the four
(4) fiscal quarter period ending on such date, the ratio of (a) Adjusted
Consolidated Funded Indebtedness of the Borrower Parties on the last day of such
period to (b) Consolidated EBITDA of the Borrower Parties for such period.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the German Security Documents and
(f) each Letter of Credit Application.
 
“Loan Parties” means, collectively, each Borrower and each Guarantor.
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
“Luxco Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Luxembourg” means the Grand Duchy of Luxembourg.
 
“Luxembourg Guarantor” means a Guarantor incorporated under the laws of
Luxembourg.
 
“Management Shareholders” means the members of management of the Parent or its
Subsidiaries who are investors, directly or indirectly, in Parent.
 
“Manatí Facility” means the following real estate properties, located in Manatí,
Puerto Rico: (i) property number 2,530, recorded at page 101 of volume 562 of
Manatí, Registry of the Property of Manatí and (ii) property number 4,810,
recorded at page 241 of volume 124 of Manatí, Registry of the property of
Manatí.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, results of operations or condition (financial or otherwise)
of Parent Guarantor and its Restricted Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their obligations under any Loan Document or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.
 
“Material Foreign Subsidiary” means, at any time, any Foreign Subsidiary that
(a) contributed 5.0% or more of the Consolidated EBITDA of the Parent Guarantor
for the period of four fiscal quarters most recently ended on or prior to the
date of determination, (b) had consolidated assets representing 5.0% or more of
the total consolidated assets of the Parent Guarantor on the last day of the
most recent fiscal quarter ended on or prior to the date of determination or (c)
owns any Material Intellectual Property or any Material Real Property.
 
“Material Intellectual Property” means any IP Rights that (x) are material to
the operation of the business of the Parent Guarantor and the Restricted
Subsidiaries, taken as a whole, or (y) in the good faith determination of the
board of directors or senior management of the Parent Guarantor, could
reasonably be expected to become material to such operations.
 
“Material Real Property” means fee owned or, to the extent used for
manufacturing operations, leased real property (a) with a fair market value in
excess of $25,000,000 or (b) where manufacturing operations that are material to
the operation of the business of the Parent Guarantor and the Restricted
Subsidiaries, taken as a whole, are conducted, including, as of the Closing
Date, the Fajardo Facility, the Larne Facility, the Manati Facility and the
Weiterstadt Facility.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Loan Facility, the date that is five years after the Closing Date and (b)
with respect to the Term B-1 Loan Facility, the Term B-2 Facility and the Term
B-3 Facility, March 15, 2018.
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
“Maximum Rate” has the meaning specified in Section 10.10.
 
“MNPI” has the meaning specified in Section 10.07(j)
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means, collectively, the deeds of trust, deeds of mortgage, trust
deeds or mortgages, as applicable, made by the Loan Parties in favor or for the
benefit of the Administrative Agent on behalf of the Secured Parties in respect
of the Fajardo Facility, the Larne Facility, the Manatí Facility and the
Weiterstadt Facility pursuant to Section 4.01 or Section 6.20, as applicable,
together with each other mortgage or other comparable instrument in form and
substance reasonably acceptable to the Administrative Agent executed and
delivered pursuant to Section 6.12.
 
“Mortgage Policy” means a lender’s policy of title insurance.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to the Disposition of any asset by the Parent
Guarantor or any of its Restricted Subsidiaries or any Casualty Event, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Parent Guarantor or any of its Restricted Subsidiaries) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than Indebtedness under the Loan Documents), (B) the out-of-pocket
expenses (including, without limitation, attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Parent Guarantor or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
payable in connection therewith by the Parent Guarantor or such Restricted
Subsidiary and attributable to such Disposition or Casualty Event (including, in
respect of any proceeds received in connection with a Disposition or Casualty
Event of any asset of any Restricted Subsidiary organized under the laws of a
jurisdiction different from the jurisdiction of organization of the Borrower
that is its most direct parent company, deductions in respect of withholding
taxes that are payable in cash if such funds are repatriated to the jurisdiction
of the relevant Borrower) and (D) any reserve for adjustment in respect of (1)
the sale price of
 
 
-31-

--------------------------------------------------------------------------------

 
 
such asset or assets established in accordance with GAAP and (2) any liabilities
associated with such asset or assets and retained by the Parent Guarantor or any
of its Restricted Subsidiaries after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Parent Guarantor or any of its Restricted
Subsidiaries in respect of any such Disposition or Casualty Event and (ii) upon
the reversal (without the satisfaction of any applicable liabilities in cash in
a corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
three hundred and sixty-five (365) days after such Disposition or Casualty
Event, the amount of such reserve; provided that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such proceeds shall exceed $35,000,000 and (y) no proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$75,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a));
 
(b)           with respect to the issuance of any Equity Interest by the Parent
Guarantor or any of its Restricted Subsidiaries, the excess of (i) the sum of
the cash and Cash Equivalents received in connection with such issuance over
(ii) all taxes (including, in respect of any proceeds received in connection
with the issuance of Equity Interests of any Restricted Subsidiary organized
under the laws of a jurisdiction different from the jurisdiction of organization
of the Borrower that is its most direct parent company, deductions in respect of
withholding taxes that are payable in cash if such funds are repatriated to the
jurisdiction of the relevant Borrower) and fees (including investment banking
fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses (including attorneys’ fees) and other customary expenses) incurred by
the Parent Guarantor or such Restricted Subsidiary in connection with such
issuance; and
 
(c)           with respect to the incurrence or issuance of any Indebtedness by
the Parent Guarantor or any of its Restricted Subsidiaries, the excess, if any,
of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses (including attorneys’ fees)
and other customary expenses, incurred by the Parent Guarantor or such
Restricted Subsidiary in connection with such incurrence or issuance (including,
in the case of Indebtedness of any Restricted Subsidiary organized under the
laws of a jurisdiction different from the jurisdiction of organization of the
Borrower that is its most direct parent company, deductions in respect of
withholding taxes that are payable in cash if such funds are repatriated to the
jurisdiction of the relevant Borrower).
 
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
 
“Non-Excluded Taxes” means any Taxes other than Excluded Taxes.
 
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Non-US Lender” has the meaning specified in Section 10.15(a)(i).
 
“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (i) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and (ii)
was not previously applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility was (or may have been)
contingent on the receipt or availability of such amount.
 
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (a) for purposes of this Agreement, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding and (b) for purposes of the Collateral
Documents and each Guaranty, (x) all “Obligations” as defined in the foregoing
clause (a), (y) all Secured Hedge Obligations and (z) all Cash Management
Obligations.  Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
 
“Offered Amount” has the meaning specified in Section 10.07(k)(iv)(A).
 
“Offered Discount” has the meaning specified in Section 10.07(k)(iv)(A).
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or the memorandum and articles
of association (if applicable); and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect
 
 
-33-

--------------------------------------------------------------------------------

 
 
to any borrowings and prepayments or repayments of Term Loans, Revolving Credit
Loans (including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount thereof on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes thereto
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
 
“Parent” means Warner Chilcott plc, a public limited company incorporated under
the laws of Ireland.
 
“Parent Guarantor” has the meaning specified in the preliminary statements to
this Agreement.
 
“Participant” has the meaning specified in Section 10.07(d).
 
“Participant Register” has the meaning specified in Section 10.07(d).
 
“Participating Lender” has the meaning specified in Section 10.07(k)(iii)(B).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.
 
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
 
“Permitted Holders” means the Sponsors and the Management Shareholders.
 
“Permitted Other Investment Amount” has the meaning specified in Section
7.02(n).
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded,
 
 
-34-

--------------------------------------------------------------------------------

 
 
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder or as otherwise permitted pursuant to Section
7.03, (b) such modification, refinancing, refunding, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended  is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole, (d) the terms and conditions (including, if applicable, as to
collateral) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) such modification, refinancing,
refunding, renewal or extension is incurred by the Person or Persons who are the
obligors on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and such new or additional obligors as are permitted under Section
7.03(a) or (b)(iii) or as are or become Loan Parties in accordance with Section
6.12 and with respect to subordinated Indebtedness the obligations of such
obligors shall be subordinated in right of payment to the Obligations on terms
at least as favorable to the Lenders as those contained in documentation
governing the Indebtedness, taken as a whole and (f) at the time thereof, no
Event of Default shall have occurred and be continuing.
 
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of Parent
Guarantor or a Borrower that (a) is expressly subordinated to the prior payment
in full in cash of the Obligations on terms and conditions customary for high
yield subordinated debt securities as reasonably determined by the Parent
Guarantor or otherwise reasonably acceptable to the Administrative Agent, (b) is
not scheduled to mature prior to the date that is ninety-one (91) days after the
scheduled Maturity Date of the Term B Loan Facility, (c) has no scheduled
amortization or payments of principal prior to the Maturity Date of the Term B
Loan Facility, and (d) has covenant, default and remedy provisions no more
restrictive, or mandatory prepayment, repurchase or redemption provisions no
more onerous or expansive in scope, taken as a whole, than those set forth in
the Senior Notes Indenture.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pharmaceuticals Business” means the worldwide prescription pharmaceuticals
business of Proctor & Gamble Company and its affiliates.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Debt” has the meaning specified in the applicable Security Agreement.
 
 
-35-

--------------------------------------------------------------------------------

 
 
“Pledged Equity” has the meaning specified in the applicable Security Agreement.
 
“PR Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Prepayment Response Date” means, as the context requires, either the Specified
Discount Prepayment Response Date or the Discount Range Prepayment Response
Date.
 
“Prior Credit Agreement” means the credit agreement dated October 30, 2009, as
amended, among the Parent Guarantor, the US Borrower, the PR Borrower, the Luxco
Borrower, the guarantors listed therein, the lenders listed therein and Credit
Suisse, Cayman Islands Branch, as Administrative Agent, Swing Line Lender and
L/C Issuer.
 
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with each of the financial covenants set
forth in Section 7.10 in respect of a Specified Transaction, that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (I) in the case of a Disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary of such Person or of any
division or product line of such Person or any of its Subsidiaries, shall be
excluded, and (II) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Parent Guarantor or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that the foregoing pro forma adjustments may be applied to the financial
covenants set forth in Section 7.10 solely to the extent that such adjustments
are consistent with the definition of Consolidated EBITDA and give effect to
events that are (x) directly attributable to such transaction, (y) expected to
have a continuing impact on the Parent Guarantor and its Restricted Subsidiaries
and (z) factually supportable.  For purposes of calculating Pro Forma Compliance
with the financial covenants set forth in Section 7.10 in respect of any
determination that occurs at any time prior to June 30, 2011, the applicable
ratios that apply beginning June 30, 2011 shall be deemed to apply as at the
relevant date of determination.
 
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities (or in the case of any Term Lender under any
Term Loan Facility under which Term Loans have been made, the Outstanding Amount
of such Lender’s Term Loans under such Facility) at such time and the
denominator of which is the amount of the Aggregate Commitments under the
applicable Facility or Facilities (or in the case of any Term Loan Facility
under which Term Loans have been made, the Outstanding Amount of all Term Loans
under such Facility) at such time; provided that if such Commitments have been
terminated, then the Pro Rata Share of each Lender
 
 
-36-

--------------------------------------------------------------------------------

 
 
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
 
“Process Agent” has the meaning specified in Section 10.20.
 
“Product Acquisition” means the acquisition (whether before or after the Closing
Date) of a pharmaceutical product or the sales and marketing rights with respect
to a pharmaceutical product and any related property or assets, including
general intangibles.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualifying Lender” has the meaning specified in Section 10.07(k)(iv)(C).
 
“Refinanced Term Loans” has the meaning specified in Section 10.01.
 
“Register” has the meaning specified in Section 10.07(c).
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying,  injection or leaching into the
Environment, or into, from or through any structure or facility.
 
“Replacement Term Loans” has the meaning specified in Section 10.01.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that for all
purposes under this Agreement and each other Loan Document, the “Required
Lenders” shall be calculated in accordance with Section 10.07(j).
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
unused Revolving Credit Commitment of, and the portion of the
 
 
-37-

--------------------------------------------------------------------------------

 
 
Outstanding Amount of all Revolving Credit Loans and all L/C Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders; provided, further, that for all
purposes under this Agreement and each other Loan Document, the “Required
Revolving Lenders” shall be calculated in accordance with Section 10.07(j).
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or, in the case of any Foreign Subsidiary (other
than the PR Borrower), any duly appointed authorized signatory or any director
or managing member of such Person and, as to any document delivered on the
Closing Date, any secretary or assistant secretary.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
Guarantor or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the stockholders, partners or members (or the equivalent
Persons thereof) of the Parent Guarantor or any Restricted Subsidiary.
 
“Restricted Subsidiary” means any Subsidiary of the Parent Guarantor other than
an Unrestricted Subsidiary.
 
“Revolving Credit Borrower” means the US Borrower, the PR Borrower or the Luxco
Borrower, as the context may require, and “Revolving Credit Borrowers” means,
collectively, the US Borrower, the PR Borrower and the Luxco Borrower.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Revolving Credit Borrowers
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  The Aggregate Commitments of all
Revolving Credit Lenders shall be $250,000,000 on the Closing Date.
 
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09.
 
 
-38-

--------------------------------------------------------------------------------

 
 
“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Revolving Credit
Facility or any earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or a Revolving Credit Loan at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note of a Revolving Credit Borrower
payable to any Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
indebtedness of such Revolving Credit Borrower to such Revolving Credit Lender
resulting from the Revolving Credit Loans made by such Revolving Credit Lender
to such Revolving Credit Borrower.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or Article 7 that is entered into by and between any Loan Party and
any Hedge Bank.
 
“Secured Hedge Obligations” means the obligations of any Loan Party arising
under any Secured Hedge Agreement.
 
“Secured Obligations” has the meaning specified in the applicable Security
Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Lenders or Affiliates of Lenders under Cash Management
Obligations of a Loan Party, the Supplemental Administrative Agent, if any, and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.02.
 
“Secured Party Claim” means, solely for purposes of Section 9.01(f), any amount
which a Loan Party owes to a Secured Party under or in connection with the Loan
Documents.
 
“Security Agreement” means, collectively, the Domestic Security Agreement, the
Foreign Security Agreements, the Intellectual Property Security Agreements and
each other Collateral Document executed and delivered pursuant to Section 4.01,
Section 6.12, Section 6.14 and Section 6.20, each in form and substance
reasonably acceptable to the Administrative Agent, to secure the Obligations of
each Loan Party under its respective Loan Documents.
 
 
-39-

--------------------------------------------------------------------------------

 
 
“Security Agreement Supplement” has the meaning specified in the applicable
Security Agreement, if applicable.
 
“Senior Notes” means the US Borrower’s 7.75% senior notes due 2018 pursuant to
the Senior Notes Indenture.
 
“Senior Notes Indenture” means the Indenture dated as of August 20, 2010,
pursuant to which the Senior Notes were issued.
 
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
10.07(k)(iv)(A).
 
“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
10.07(k)(iv) substantially in the form of Exhibit O.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit P, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 10.07(k)(iv)(A).
 
“Solicited Discount Pro-Rata Factor” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“SPC” has the meaning specified in Section 10.07(g).
 
“Specified Asset Sale” has the meaning specified in Section 2.05(b)(vi).
 
“Specified Discount” has the meaning specified in Section 10.07(k)(ii).
 
“Specified Discount Prepayment Amount” has the meaning specified in Section
10.07(k)(ii)(A).
 
 
-40-

--------------------------------------------------------------------------------

 
 
“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
10.07(k)(ii) substantially in the form of Exhibit K.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit L, to a Specified
Discount Prepayment Notice.
 
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 10.07(k)(ii)(A).
 
“Specified Discount Pro-Rata Factor” has the meaning specified in Section
10.07(k)(ii)(C).
 
“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing.
 
“Specified Lender Prepayment” has the meaning specified in Section 10.07(k)(v).
 
“Specified Term Loans” has the meaning specified in Section 10.07(p).
 
“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
division or product line of the Parent Guarantor or any of its Restricted
Subsidiaries, (b) Permitted Acquisition, (c) designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a
Restricted Subsidiary, in each case in accordance with Section 6.15 or (d) the
proposed incurrence of Indebtedness or making of a Restricted Payment in respect
of which compliance with the financial covenants set forth in Section 7.10 is by
the terms of this Agreement required to be calculated on a Pro Forma Basis.
 
“Sponsors” means, collectively, Bain Capital Partners LLC, JPMorgan Partners
(managed by CCMP Capital Advisors), and Thomas H. Lee Partners, L.P. and/or
their respective Affiliates (including, as applicable, related funds, general
partners thereof and limited partners thereof, but solely to the extent any such
limited partners are directly or indirectly participating as investors pursuant
to a side-by-side investing arrangement, but not including, however, any
portfolio company of any of the foregoing).
 
“Submitted Amount” has the meaning specified in Section 10.07(k)(iii)(A).
 
“Submitted Discount” has the meaning specified in Section 10.07(k)(iii)(A).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise
 
 
-41-

--------------------------------------------------------------------------------

 
 
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Parent Guarantor.
 
“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
 
“Swing Line Lender” means Bank of America, acting through one of its affiliates
or branches, in its capacity as provider of Swing Line Loans, or any successor
swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
 
-42-

--------------------------------------------------------------------------------

 
 
“Swing Line Sublimit” means $20,000,000.  The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility.
 
“Syndication Agent” means J.P. Morgan Securities LLC, as syndication agent under
this Agreement.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, fees, withholdings or similar charges imposed by any
Governmental Authority, and all liabilities (including interest, penalties or
additions to tax) with respect to the foregoing.
 
“Term A Commitment” means, as to each Lender, its obligation to make a Term A
Loan to PR Borrower pursuant to Section 2.01(a)(i) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Term A Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
amount of the Term A Commitments as of the Closing Date is $1,250,000,000.
 
“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.
 
“Term A Loan Facility” means the facility providing for the Borrowing of Term A
Loans.
 
“Term A Loans” has the meaning specified in Section 2.01(a)(i).
 
“Term B Commitment” means a Term B-1 Commitment, Term B-2 Commitment or Term B-3
Commitment, as applicable.
 
“Term B Lender” means a Term B-1 Lender, Term B-2 Lender or Term B-3 Lender, as
applicable.
 
“Term B Loan Facility” means the Term B-1 Loan Facility, the Term B-2 Loan
Facility or Term B-3 Loan Facility, as applicable.
 
“Term B Loans” means any Term B-1 Loan, Term B-2 Loan or Term B-3 Loan, as
applicable.
 
“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
a Term B-1 Loan to US Borrower pursuant to Section 2.01(a)(ii) in an aggregate
amount not to exceed the amount set forth opposite such Term B-1 Lender’s name
on Schedule 2.01 under the caption “Term B-1 Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Term B-1 Commitments as of the
Closing Date is $800,000,000.
 
 
-43-

--------------------------------------------------------------------------------

 
 
“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or a Term B-1 Loan at such time.
 
“Term B-1 Loan Facility” means the facility providing for the Borrowing of Term
B-1 Loans.
 
“Term B-1 Loans” has the meaning specified in Section 2.01(a)(ii).
 
“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
a Term B-2 Loan to PR Borrower pursuant to Section 2.01(a)(iii) in an aggregate
amount not to exceed the amount set forth opposite such Term B-2 Lender’s name
on Schedule 2.01 under the caption “Term B-2 Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Term B-2 Commitments as of the
Closing Date is $400,000,000.
 
“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Commitment
or a Term B-2 Loan at such time.
 
“Term B-2 Loan Facility” means the facility providing for the Borrowing of Term
B-2 Loans.
 
“Term B-2 Loans” has the meaning specified in Section 2.01(a)(iii).
 
“Term B-3 Commitment” means, as to each Term B-3 Lender, its obligation to make
a Term B-3 Loan to Luxco Borrower pursuant to Section 2.01(a)(iv) in an
aggregate amount not to exceed the amount set forth opposite such Term B-3
Lender’s name on Schedule 2.01 under the caption “Term B-3 Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The aggregate amount of the Term B-3 Commitments as of the
Closing Date is $550,000,000.
 
“Term B-3 Lender” means, at any time, any Lender that has a Term B-3 Commitment
or a Term B-3 Loan at such time.
 
“Term B-3 Loan Facility” means the facility providing for the Borrowing of Term
B-3 Loans.
 
“Term B-3 Loans” has the meaning specified in Section 2.01(a)(iv).
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
 
“Term Commitment” means a Term A Commitment or a Term B Commitment, as the
context may require.
 
 
-44-

--------------------------------------------------------------------------------

 
 
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
 
“Term Loan Facility” means a Term A Loan Facility or a Term B Loan Facility, as
the context may require.
 
“Term Loans” means Term A Loans or Term B Loans, as the context may require.
 
“Term Note” means a promissory note of any Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate indebtedness of such Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
 
“Threshold Amount” means $100,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Transactions” means, collectively, (a) the repayment of the Prior Credit
Agreement, (b) the execution and delivery and performance by the Loan Parties of
each Loan Document to which they are a party executed and delivered or to be
executed and delivered on or prior to the Closing Date, and, in the case of each
Borrower, the making of the initial Borrowings hereunder, (c) the consummation
of any other transactions in connection with the foregoing, and (d) the payment
of the fees and expenses incurred in connection with any of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(c) and (c) with respect to the L/C
Issuer, the aggregate amount of L/C Borrowings.
 
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.
 
“United States” and “US” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
 
-45-

--------------------------------------------------------------------------------

 
 
“Unrestricted Subsidiary” means any Subsidiary of the Parent Guarantor
designated by the board of directors of the Parent Guarantor as an Unrestricted
Subsidiary pursuant to Section 6.15 subsequent to the date hereof.
 
“US Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
 
“US Lender” has the meaning specified in Section 10.15(b).
 
“US Tax Certificate” has the meaning set forth in Section 10.15(a).
 
“Warner Chilcott” means the Parent and its Subsidiaries, taken as a whole.
 
“Warner Chilcott Deutschland GmbH” means Warner Chilcott Deutschland GmbH,
formerly known as Proctor & Gamble Pharmaceuticals GmbH, a limited liability
company incorporated under the laws of Germany and registered with the local
court of Darmstadt under registration number HRB 1049.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
“Weiterstadt Facility” means the manufacturing facility located in Weiterstadt,
Germany that is owned by Warner Chilcott Deutschland GmbH and listed in the land
register of the Local court of Darmstadt, Blatt 4889, laufende Nr. 2, Flur 4,
Flurstuck 183/3 and laufende Nr. 10, Flur 4, Flurstuck 151/7.
 
Section 1.02. Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)  The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b)  (1) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(i)   Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(ii)  The term “including” is by way of example and not limitation.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(c)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section 1.03. Accounting Terms.
 
(a)  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time.  All financial ratios calculated pursuant to Section
7.10 shall be calculated in a manner consistent with that used in preparing the
audited consolidated balance sheet of Warner Chilcott Limited as of December 31,
2010 and the related audited consolidated statements of operations,
shareholders’ equity and cash flows for Warner Chilcott Limited for the fiscal
years then ended for the fiscal year ended December 31, 2010, except as
otherwise specifically prescribed herein; provided that Statement of Financial
Accounting Standards No. 141 shall unless otherwise agreed by the Administrative
Agent and the Parent Borrower be applied as in effect prior to the 2007
amendments thereto.
 
(b)  If at any time any change in GAAP would affect the computation of any
financial ratio or other covenant set forth in any Loan Document, and either the
Parent Guarantor or the Required Lenders shall so request, the Administrative
Agent and the Parent Guarantor shall negotiate in good faith to amend such ratio
or covenant to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or covenant shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) the Parent Guarantor shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or covenant, as the case may be, made before and
after giving effect to such change in GAAP.
 
(c)  Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis until the completion
of four (4) full fiscal quarters following such Specified Transaction.
 
Section 1.04. Terms Applicable To Foreign Subsidiaries That Are
Guarantors.  Certain terms used in this Agreement but not defined elsewhere in
this Agreement with respect to Foreign Subsidiaries that are Guarantors have the
meanings assigned to such terms in Schedule 1.04.
 
Section 1.05. Rounding.  Any financial ratios required to be maintained by any
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which
 
 
-47-

--------------------------------------------------------------------------------

 
 
such ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
Section 1.06. References To Agreements And Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications not prohibited by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
Section 1.07. Times Of Day.  Unless otherwise specified, all references herein
to times of day shall be references to New York time (daylight or standard, as
applicable).
 
Section 1.08. Timing Of Payment Or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
 
Section 1.09. Letter of Credit Amounts.    Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit or Letter of Credit Application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.  For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
 
ARTICLE 2

 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01. The Loans.
 
(a)  The Term Borrowings.  Subject to the terms and conditions set forth herein:
 
(i)  each Term A Lender severally agrees to make a loan on the Closing Date to
PR Borrower (each, a “Term A Loan” and, collectively, the “Term A Loans”) in an
amount in US Dollars equal to such Term A Lender’s Term A Commitment;
 
 
-48-

--------------------------------------------------------------------------------

 
 
(ii)  each Term B-1 Lender severally agrees to make a loan on the Closing Date
to US Borrower (each, a “Term B-1 Loan” and, collectively, the “Term B-1 Loans”)
in an amount in US Dollars equal to such Term B-1 Lender’s Term B-1 Commitment;
 
(iii)  each Term B-2 Lender severally agrees to make a loan on the Closing Date
to PR Borrower (each, a “Term B-2 Loan” and, collectively, the “Term B-2 Loans”)
in an amount in US Dollars equal to such Term B-2 Lender’s Term B-2 Commitment;
 
(iv)  each Term B-3 Lender severally agrees to make a loan on the Closing Date
to Luxco Borrower (each, a “Term B-3 Loan” and, collectively, the “Term B-3
Loans”) in an amount in US Dollars equal to such Term B-3 Lender’s Term B-3
Commitment;
 
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
(b)  The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in US
Dollars to each Revolving Credit Borrower (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day during the Revolving Credit
Commitment Period, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans,
shall not exceed such Lender’s Revolving Credit Commitment.  Within the limits
of each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, each Revolving Credit Borrower may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided that all Revolving Credit Loans made
by each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type made to the same Borrower.
 
Section 2.02. Borrowings, Conversions And Continuations Of Loans.
 
(a)  Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the relevant Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent(i) not
later than 12:00 p.m. (noon) three (3) Business Days prior to the requested date
of any Borrowing of Eurodollar Rate Loans, continuation of Eurodollar Rate Loans
or any conversion of Base Rate Loans to Eurodollar Rate Loans, (ii) not later
than 12:00 p.m. (noon) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by a Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice,
 
 
-49-

--------------------------------------------------------------------------------

 
 
appropriately completed and signed by a Responsible Officer of such
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a minimum principal amount of $2,000,000 or a whole multiple
of $500,000 in excess thereof.  Except as provided in Section 2.03(c)(i) and
Section 2.04(c)(i), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the relevant Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the account of the relevant Borrower to be credited with the proceeds of
such Borrowing.  If the relevant Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
relevant Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.
 
(b)  Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Pro Rata
Share of the applicable Class of Loans, and if no timely notice of a conversion
or continuation is provided by the relevant Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. (noon) on the Business Day specified in
the applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Article 4, the Administrative Agent shall make all funds
so received available to the relevant Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by such Borrower.
 
(c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the relevant Borrower pays the amount due, if any,
under Section 3.05 in connection therewith.  During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans.
 
(d)  The Administrative Agent shall promptly notify the relevant Borrower and
the Appropriate Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the relevant Borrower and
the
 
 
-50-

--------------------------------------------------------------------------------

 
 
Appropriate Lenders of any change in the Administrative Agent’s prime rate used
in determining the Base Rate promptly following the determination of such
change.
 
(e)  After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than twenty-five (25) Interest Periods
in effect and (x) with respect to any Facility that is a Revolving Credit
Facility, there shall not be more than ten (10) Interest Periods in effect with
respect to Loans under such Facility and (y) with respect to any Facility that
is a Term Loan Facility, there shall not be more than five (5) Interest Periods
in effect with respect to Loans under such Facility.
 
(f)  The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 
(g)  Each Lender may, at its option, make any Loan available to the PR Borrower
or the Luxco Borrower by causing any foreign or domestic branch or Affiliate of
such  Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Loan in
accordance with this Agreement.
 
Section 2.03. Letters of Credit.
 
(a)  The Letter of Credit Commitment.  Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of any Revolving Credit Borrower (or any other Borrower
or Restricted Subsidiary so long as a Revolving Credit Borrower is a joint and
several co-applicant, and references to a “Borrower” in this Section 2.03 shall
be deemed to include reference to such other Borrower or Restricted Subsidiary)
and to amend or renew Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of any Revolving Credit Borrower; provided that
the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if, as of the date of such L/C Credit Extension, (x) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans, would exceed such Lender’s Revolving Credit Commitment
or (y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit.  Within the foregoing limits, and subject to the terms and
conditions hereof, each Revolving Credit Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly each Revolving Credit Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
 
 
-51-

--------------------------------------------------------------------------------

 
 
(i)  The L/C Issuer shall be under no obligation to issue any Letter of Credit
if
 
(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, the L/C Issuer in good faith deems material to it;
 
(B)  subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit, prior to giving effect to any automatic renewal, would occur more
than twelve months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;
 
(C)  the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the L/C Issuer has approved such expiry
date;
 
(D)  the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer; or
 
(E)  in the event that any Revolving Credit Lender is a Defaulting Lender,
unless the L/C Issuer has entered into arrangements reasonably satisfactory to
it and the applicable Revolving Credit Borrower to eliminate the L/C Issuer’s
risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, including by cash collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the L/C Issuer to
support, each such Defaulting Lender’s Pro Rata Share of any Unreimbursed
Amount.
 
(ii)  The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(b)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.  Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the relevant Borrower delivered to the L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 12:00 p.m. (noon) at least
two (2) Business Days prior to the proposed issuance date or date of amendment,
as the case may be, or
 
 
-52-

--------------------------------------------------------------------------------

 
 
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably request.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
request.
 
(i)  Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the relevant Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof (such confirmation to
be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or enter into the
applicable amendment, as the case may be.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer an
unfunded risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.
 
(ii)  If the relevant Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, no Borrower shall be required to make a specific request to the
L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the L/C Issuer shall not permit any such renewal if (A) the L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Nonrenewal Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such renewal or (2) from the
Administrative
 
 
-53-

--------------------------------------------------------------------------------

 
 
Agent, any Revolving Credit Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
 
(iii)     Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the relevant Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
(c)  Drawings and Reimbursements; Funding of Participations.  (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the relevant Borrower and the
Administrative Agent thereof.  Not later than 3:30 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the relevant Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided
that if such notice is not provided to such Borrower prior to 12:00 p.m. (noon)
on the Honor Date, then such Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing on the
next succeeding Business Day and such extension of time shall be reflected in
computing fees in respect of any such Letter of Credit.  If any Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Pro Rata Share thereof.  In such event, the relevant
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of a prompt confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
           (ii)         Each Revolving Credit Lender (including the Lender
acting as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
relevant Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer.
 
           (iii)        With respect to any Unreimbursed Amount that is not
fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the relevant Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In
 
 
-54-

--------------------------------------------------------------------------------

 
 
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv)      Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.
 
(v)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the relevant Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the relevant Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
           (vi)        If any Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the L/C Issuer any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect.  A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
 
(d)  Repayment of Participations.  (i) If, at any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of the
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the relevant Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
 
 
-55-

--------------------------------------------------------------------------------

 
 
(ii)        If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned
under any of the circumstances described in Section 10.06 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect.
 
(e)  Obligations Absolute.  The obligation of each Revolving Credit Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit issued for
its account and to repay each L/C Borrowing relating to any Letter of Credit
issued for its account shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or the applicable other Borrower or applicable Restricted
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v)  any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of such Borrower in respect of such
Letter of Credit; or
 
 
-56-

--------------------------------------------------------------------------------

 
 
(vi)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower;
 
provided that the foregoing shall not excuse the L/C Issuer from liability to
such Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by such Borrower to the extent
permitted by applicable Law) suffered by such Borrower that are caused by the
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  Each Revolving Credit Borrower shall promptly examine a copy of
each Letter of Credit issued for its account and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with such
Revolving Credit Borrower’s instructions or other irregularity, such Borrower
will promptly notify the L/C Issuer.  Each relevant Revolving Credit Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f)  Role of L/C Issuer.  Each Lender and each Revolving Credit Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  Each Revolving Credit Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude such Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at Law or under any other
agreement.  None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, each relevant Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
 
-57-

--------------------------------------------------------------------------------

 
 
(g)  Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the relevant
Borrower shall promptly Cash Collateralize (x) in the case of clause (i), 100%
and (y) in the case of clause (ii), 105%, in each case of the then Outstanding
Amount of all L/C Obligations (such Outstanding Amount to be determined as of
the date of such L/C Borrowing or the Letter of Credit Expiration Date, as the
case may be) or, in the case of clause (ii), provide a back to back letter of
credit in a face amount at least equal to 105% of the then undrawn amount of
such Letter of Credit from an issuer and in form and substance satisfactory to
the L/C Issuer in its sole discretion.  Any Letter of Credit that is so Cash
Collateralized or in respect of which such a back-to-back letter of credit shall
have been issued shall be deemed no longer outstanding for purposes of this
Agreement.  For purposes hereof, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  Cash Collateral shall be maintained in
deposit accounts designated by the Administrative Agent and which is under the
sole dominion and control of the Administrative Agent.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or claims of the depositary bank arising by operation of law or that the total
amount of such funds is less than the amount required by the first sentence of
this clause (g), the relevant Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts designated by the Administrative
Agent as aforesaid, an amount equal to the excess of (x) 100% or 105%, as
applicable, of such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the L/C Issuer.  To the extent the amount of any Cash Collateral
exceeds 100% or 105%, as applicable, of the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the relevant Borrower.
 
(h)  Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by the
L/C Issuer and the relevant Borrower when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” or “ISP” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
 
(i)  Letter of Credit Fees.  Each Revolving Credit Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued for the account of such
 
 
-58-

--------------------------------------------------------------------------------

 
 
Borrower equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit.  Such letter of credit fees
shall be computed on a quarterly basis in arrears.  Such letter of credit fees
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.
 
(j)  Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Each Revolving Credit Borrower shall pay directly to the L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued for
the account of such Borrower equal to a percentage per annum to be agreed upon
computed on the daily amount available to be drawn under such Letter of
Credit.  Such fronting fees shall be computed on a quarterly basis in
arrears.  Such fronting fees shall be due and payable on the first Business Day
following the last day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand.  In addition,
each Revolving Credit Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees not
related to the fronting fee and standard costs and charges are due and payable
within five (5) Business Days of demand and are nonrefundable.
 
(k)  Conflict with Letter of Credit Application.  In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms of this Agreement shall control.
 
Section 2.04. Swing Line Loans.
 
(a)  The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
any Revolving Credit Borrower from time to time on any Business Day (other than
the Closing Date) during the Revolving Credit Commitment Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Loans and L/C Obligations
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Commitment; provided that after giving effect to any Swing Line Loan,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment; provided further that neither Revolving Credit Borrower shall use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Revolving Credit Borrowers may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04.  Each
Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender
an unfunded risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Pro Rata Share and the amount of such Swing Line Loan.
 
 
-59-

--------------------------------------------------------------------------------

 
 
(b)  Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
relevant Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, (ii) the requested borrowing
date, which shall be a Business Day and (iii) the account of the relevant
Revolving Credit Borrower to be credited with the proceeds of such Swing Line
Borrowing.  Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
relevant Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of such proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the relevant
Borrower.  Notwithstanding anything to the contrary contained in this Section
2.04 or elsewhere in this Agreement, the Swing Line Lender shall not be
obligated to make any Swing Line Loan at a time when a Revolving Credit Lender
is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the applicable Borrower to
eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
or Defaulting Lenders’ participation in such Swing Line Loans, including by cash
collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.
 
(c)  Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the relevant Borrower
(each of which hereby irrevocably authorizes the Swing Line Lender to so request
on its behalf), that each Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding.  Each such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Revolving Credit
Commitments and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the relevant Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds
 
 
-60-

--------------------------------------------------------------------------------

 
 
available shall be deemed to have made a Base Rate Loan to the relevant Borrower
in such amount.  The Administrative Agent shall remit the funds so received to
the Swing Line Lender.
 
           (ii)         If for any reason any Swing Line Loan cannot be
refinanced by such a Revolving Credit Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in such
Swing Line Loan and each such Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
           (iii)        If any Revolving Credit Lender fails to make available
to the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect.  A certificate of
the Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
 
(iv)       Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, any Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02
(other than delivery by a Borrower of a Committed Loan Notice).  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
relevant Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(d)  Repayment of Participations.  At any time after any Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
 
(i)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the
 
 
-61-

--------------------------------------------------------------------------------

 
 
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Federal Funds Rate.  The Administrative Agent will make such demand upon the
request of the Swing Line Lender.
 
(e)  Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the relevant Revolving Credit Borrower for interest on
the Swing Line Loans.  Until each Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.
 
(f)  Payments Directly to Swing Line Lender.  The relevant Revolving Credit
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.
 
Section 2.05. Prepayments.
 
(a)  Optional.
 
(i)  Any Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans made to such Borrower, in each case,
in whole or in part without premium or penalty, subject to Section 2.05(a)(iv);
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 p.m. (noon), (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment.  If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be applied among the Facilities in such amounts and, in the case of the
Term Loan Facilities, in such order of maturity, as the relevant Borrower may
direct in its sole discretion.  Other than as set forth in Section 10.07(k),
each prepayment made by a Borrower in respect of a particular Facility shall be
paid to the Administrative Agent for the account of (and to be promptly
disbursed to) the Appropriate Lenders in accordance with their respective Pro
Rata Shares.
 
(ii)  Any Revolving Credit Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
 
 
-62-

--------------------------------------------------------------------------------

 
 
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 p.m. (noon) on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by any Borrower , such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(iii)  Notwithstanding anything to the contrary contained in this Agreement, any
relevant Borrower may rescind any notice of prepayment under Section 2.05(a)(i)
or Section 2.05(a)(ii) if such prepayment would have resulted from a refinancing
of all of the Facilities, which refinancing shall not be consummated or shall
otherwise be delayed.
 
(iv)  In the event that, prior to the six-month anniversary of the Closing Date,
there shall occur any amendment, amendment and restatement or other modification
of this Agreement that reduces the Applicable Rate with respect to any Term B-1
Loans, Term B-2 Loans or Term B-3 Loans or any prepayment or refinancing of any
Term B-1 Loans, Term B-2 Loans or Term B-3 Loans in whole or in part with
proceeds of Indebtedness having lower applicable total yield (after giving
effect to any premiums paid on such Indebtedness) than the applicable total
yield for the relevant Term B-1 Loans, Term B-2 Loans or Term B-3 Loans as of
the Closing Date, each such amendment, amendment and restatement, modification,
prepayment or refinancing, as the case may be, shall be accompanied by a fee or
prepayment premium, as applicable, equal to 1.00% of the outstanding principal
amount subject thereto, if such amendment, amendment and restatement,
modification, prepayment or refinancing, as the case may be, occurs prior to the
six-month anniversary of the Closing Date.  As a condition to effectiveness of
any required assignment by any Non-Consenting Lender of its Term B-1 Loans, Term
B-2 Loans or Term B-3 Loans pursuant to Section 3.07 in respect of any
amendment, amendment and restatement or modification to this Agreement effective
prior to the six-month anniversary of the Closing Date that has the effect of
reducing the Applicable Rate for any Term Loans from the Applicable Rate in
effect on the Closing Date, the relevant Borrower shall pay to such
Non-Consenting Lender of Term B-1 Loans, Term B-2 Loans or Term B-3 Loans a
premium or fee equal to the premium or fee that would apply pursuant to the
preceding sentence if such Non-Consenting Lender’s Term B-1 Loans, Term B-2
Loans or Term B-3 Loans being assigned were being prepaid and subject to the
premium or fee set forth in the immediately preceding sentence.
 
(b)  Mandatory.  (i) Within five (5) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Parent Guarantor
shall cause to be prepaid an aggregate principal amount of Term Loans in an
amount equal to (A) 50% of Excess Cash Flow, if any, for the fiscal year covered
by such financial statements (commencing with the fiscal year ended December 31,
2011) minus (B) the sum of (1) the amount of any voluntary prepayments of Term
Loans made pursuant to Section 2.05(a) and (2) solely to the extent the amount
of the Revolving Credit Commitments are permanently reduced pursuant to Section
2.06 in connection therewith (and solely to the extent of the amount of such
reduction), the amount of any voluntary prepayments of Revolving Credit Loans
made pursuant to Section 2.05(a) during such fiscal
 
 
-63-

--------------------------------------------------------------------------------

 
 
year; provided that such percentage shall be reduced to 25% if the Leverage
Ratio as of the last day of the immediately preceding four fiscal quarters was
less than 2.50:1.
 
(ii)(A)  If (x) the Parent Guarantor or any Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f) (except to the extent
clause (iii) of the proviso thereto is applicable to such Disposition), (g),
(h), (i), (j) or (m)) or (y) any Casualty Event occurs, which results in the
realization or receipt by the Parent Guarantor or such Restricted Subsidiary of
Net Cash Proceeds, the Parent Guarantor shall cause to be prepaid on or prior to
the date which is ten (10) Business Days after the date of the realization or
receipt of such Net Cash Proceeds an aggregate principal amount of Term Loans in
an amount equal to 100% of all Net Cash Proceeds received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) if, on or
prior to such date, the Parent Guarantor shall have given written notice to the
Administrative Agent of its intention to reinvest or cause to be reinvested all
or a portion of such Net Cash Proceeds in accordance with Section 2.05(b)(ii)(B)
(which election may only be made if no Event of Default has occurred and is then
continuing).
 
(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Parent Guarantor, and so long as no Event of Default shall have occurred and
be continuing, the Parent Guarantor may reinvest or cause to be reinvested all
or any portion of such Net Cash Proceeds in assets useful for its business
within (x) three hundred and sixty-five (365) days of the receipt of such Net
Cash Proceeds or (y) if the Parent Guarantor or the relevant Restricted
Subsidiary enters into a legally binding commitment to reinvest such Net Cash
Proceeds within three hundred and sixty five (365) days of the receipt thereof,
within one hundred and eighty (180) days of the date of such legally binding
commitment; provided that if any Net Cash Proceeds are not so reinvested within
the time period set forth above in this Section 2.05(b)(ii)(B) or are no longer
intended to be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Term Loans as set forth in this
Section 2.05.
 
           (iii)        If for any reason the aggregate Outstanding Amount of
the Revolving Credit Loans, the L/C Obligations and Swing Line Loans at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrowers
shall promptly prepay Revolving Credit Loans or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iii) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds such aggregate Revolving Credit Commitments then in
effect.
 
           (iv)        If the Parent Guarantor or any Restricted Subsidiary
incurs or issues (A) any Indebtedness not expressly permitted to be incurred or
issued pursuant to ‎Section 7.03, and (B) any Indebtedness incurred in reliance
on ‎Section 7.03(b)(xviii) to the extent the applicable Permitted Acquisition is
not consummated within 120 days of the incurrence or issuance thereof, the
Parent Guarantor shall cause to be prepaid an aggregate amount of Term Loans in
an amount equal to 100% of all Net Cash Proceeds received
 
 
-64-

--------------------------------------------------------------------------------

 
 
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.
 
           (v)         [RESERVED].
 
           (vi)        Notwithstanding any other provisions of this Section
2.05(b), (A) to the extent that (and for so long as) any of or all the Net Cash
Proceeds of any asset sale or other Disposition or any Casualty Event by a
Restricted Subsidiary (other than a Borrower) giving rise to mandatory
prepayment pursuant to Section 2.05(b)(ii) (each such Disposition and Casualty
Event, a “Specified Asset Sale”) are prohibited or delayed by applicable local
Law from being repatriated to the jurisdiction of organization of the Borrower
that is the most direct parent company of such Restricted Subsidiary, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable Restricted Subsidiary so long as the applicable local
Law will not permit such repatriation to the relevant Borrower (the Parent
Guarantor hereby agreeing to cause the applicable Restricted Subsidiary to
promptly take all actions reasonably required by applicable local Law to permit
such repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local Law, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds will be promptly (and
in any event not later than five (5) Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to this Section 2.05(b) and
(B) to the extent that the Parent Guarantor has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Specified Asset Sale
to the jurisdiction of organization of the Borrower that is the most direct
parent company of the relevant Restricted Subsidiary would have a material
adverse tax consequence with respect to such Net Cash Proceeds, the Net Cash
Proceeds so affected may be retained by the applicable Restricted Subsidiary,
provided that, in the case of this clause (B), on or before the date on which
any Net Cash Proceeds so retained would otherwise have been required to be
applied to prepayments pursuant to Section 2.05(b)(ii), the Parent Guarantor
causes to be applied an amount equal to such Net Cash Proceeds to such
prepayments as if such Net Cash Proceeds had been received by the relevant
Borrower rather than such Restricted Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
had been so repatriated (or, if less, the Net Cash Proceeds that would be
calculated if received by such Restricted Subsidiary) in satisfaction of such
prepayment requirement.
 
(vii)      Except for any prepayments pursuant to Section 10.07(k) (which shall
in each case be applied as provided in such Section), (A) each prepayment of
Term Loans of any Class pursuant to this Section 2.05(b) shall be applied,
first, in direct order of maturities, to any principal repayment installments of
such Term Loans that are due within twenty-four (24) months after the date of
such prepayment and second, on a pro-rata basis, to the other principal
repayment installments of such Term Loans; and each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares (prior
to giving effect to any rejection by any Term Lender of any such prepayment
pursuant to clause (viii) below), subject to clause (viii) of this Section
2.05(b) and (B) the prepayments referred to in this Section 2.05(b) shall be
allocated among each Class of
 
 
-65-

--------------------------------------------------------------------------------

 
 
Term Loans pro rata based on the aggregate outstanding principal amount of the
Term Loans of each such Class.
 
           (viii)      The Parent Guarantor shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to clauses (i) through (vi) of this Section 2.05(b) at least three (3)
Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Appropriate Lender of the contents of any such prepayment
notice and of such Appropriate Lender’s Pro Rata Share of the prepayment.  Any
Term Lender (a “Declining Lender”, and any Term Lender which is not a Declining
Lender, an “Accepting Lender”) may elect, by delivering not less than two (2)
Business Days prior to the proposed prepayment date, a written notice that any
mandatory prepayment otherwise required to be made with respect to the Term
Loans held by such Term Lender pursuant to clauses (i) through (vi) of this
Section 2.05(b) not be made, in which event the portion of such prepayment which
would otherwise have been applied to the Term Loans of the Declining Lenders
shall instead be retained by the relevant Borrower; provided that in connection
with such prepayment, if a Lender rejects a prepayment pursuant to this Section
2.05(b)(viii) then the amount to be prepaid shall be allocated ratably among all
Borrowings of the effected Class regardless of Type.
 
(ix)       Funding Losses, Etc.  All prepayments under this Section 2.05 shall
be made together with, in the case of any such prepayment of a Eurodollar Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurodollar Rate Loan pursuant to Section
3.05.  Notwithstanding any of the other provisions of this Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurodollar Rate Loans is required to be made under this Section
2.05(b), other than on the last day of the Interest Period therefor, a Borrower
may, in its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral Account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from such Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from a Borrower or any
other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).
 
Section 2.06.  Termination or Reduction of Commitments.
 
(a)  Optional.  Any Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount (A) of $500,000 or any whole multiple
of $100,000 in excess thereof or (B) equal to the entire remaining amount of the
Commitments of any Class and (iii) if, after giving effect to any reduction of
the Commitments,
 
 
-66-

--------------------------------------------------------------------------------

 
 
the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be,
exceeds the amount of the Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess.  The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Parent
Guarantor.  Notwithstanding the foregoing, any relevant Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed.
 
(b)  Mandatory.  (i) The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 at 5:00 p.m. on the Closing Date
upon funding the Term Loans.
 
(ii)       The Revolving Credit Commitment of each Revolving Credit Lender shall
be automatically and permanently reduced to $0 on the Maturity Date of the
Revolving Credit Facility.
 
(c)  Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06.  Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07).  All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments of any Class
shall be paid to the Appropriate Lenders on the effective date of such
termination.
 
Section 2.07. Repayment of Loans.
 
(a)  Term Loans.  (i)  The PR Borrower shall, on the dates set forth below,
repay to the Administrative Agent for the ratable account of the Term A Lenders,
the percentage set forth below of the aggregate principal amount of all Term A
Loans outstanding on the Closing Date (which installments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):
 
Date
 
Term A Loan
Principal Amortization
Payment Percentage
June 30, 2011
 
2.5%
September 30, 2011
 
2.5%
December 31, 2011
 
2.5%
     
March 31, 2012
 
2.5%
June 30, 2012
 
5.0%
September 30, 2012
 
5.0%
December 31, 2012
 
5.0%

 
 
-67-

--------------------------------------------------------------------------------

 
 
Date
 
Term A Loan
Principal Amortization
Payment Percentage
March 31, 2013
 
5.0%
June 30, 2013
 
5.0%
September 30, 2013
 
5.0%
December 31, 2013
 
5.0%
     
March 31, 2014
 
5.0%
June 30, 2014
 
5.0%
September 30, 2014
 
5.0%
December 31, 2014
 
5.0%
     
March 31, 2015
 
5.0%
June 30, 2015
 
7.5%
September 30, 2015
 
7.5%
December 31, 2015
 
7.5%
     
Maturity Date
 
7.5%;

 
(ii)           (I)  The US Borrower shall, on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
June 2011 and ending with the last Business Day of the fiscal quarter preceding
the Maturity Date for the Term B-1 Loan Facility, repay to the Administrative
Agent for the ratable account of the Term B-1 Lenders, 0.25% of the aggregate
principal amount of all Term B-1 Loans outstanding on the Closing Date, (II) the
PR Borrower shall, on the last Business Day of each March, June, September and
December, commencing with the last Business Day of June 2011 and ending with the
last Business Day of the fiscal quarter preceding the Maturity Date for the Term
B-2 Loan Facility, repay to the Administrative Agent for the ratable account of
the Term B-2 Lenders, 0.25% of the aggregate principal amount of all Term B-2
Loans outstanding on the Closing Date and (III) the Luxco Borrower shall, on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of June 2011 and ending with the last Business Day of the
fiscal quarter preceding the Maturity Date for the Term B-3 Loan Facility, repay
to the Administrative Agent for the ratable account of the Term B-3 Lenders,
0.25% of the aggregate principal amount of all Term B-3 Loans outstanding on the
Closing Date (which installments in the case of this clause (ii) shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05);
 
provided that the final principal repayment installment of the Term Loans of
each Class shall be repaid on the Maturity Date of the applicable Term Loan
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loans of such Class outstanding on such date.
 
(b)  Revolving Credit Loans.  Each Revolving Credit Borrower shall repay to the
Administrative Agent for the ratable account of the applicable Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all of its Revolving Credit Loans outstanding on such date.
 
 
-68-

--------------------------------------------------------------------------------

 
 
(c)  Swing Line Loans.  Each Revolving Credit Borrower shall repay the aggregate
principal amount of all of its Swing Line Loans on the date that is five (5)
Business Days prior to the Maturity Date for the Revolving Credit Facility.
 
Section 2.08. Interest.
 
(a)  Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.
 
(b)  While any Event of Default set forth in Section 8.01(a) exists, each
Borrower shall pay interest on the principal amount of all of its outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
Section 2.09. Fees.  In addition to certain fees described in Section 2.03(i)
and Section 2.03(j):
 
(a)  Revolving Credit Commitment Fee.  The Revolving Credit Borrowers shall pay
to the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee (each, a “Revolving Credit
Commitment Fee” and, collectively, the “Revolving Credit Commitment Fees”) equal
to the Applicable Rate times the actual daily amount by which the aggregate
Revolving Credit Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations;
provided that any Revolving Credit Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Revolving Credit Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such Revolving Credit Commitment
Fee shall otherwise have been due and payable by such Borrowers prior to such
time; and provided further that no Revolving Credit Commitment Fee shall accrue
on the Revolving Credit Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.  The Revolving Credit Commitment Fees shall accrue
at all times from the date hereof until the Maturity Date of the Revolving
Credit Facility, including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity
 
 
-69-

--------------------------------------------------------------------------------

 
 
Date for the Revolving Credit Facility.  The Revolving Credit Commitment Fees
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
(b)  [Reserved].
 
(c)  Other Fees.  The US Borrower shall pay or cause to be paid to the Agents
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
(d)  [Reserved].
 
Section 2.10. Computation of Interest and Fees.  All computations of interest
for Base Rate Loans when the Base Rate is determined by the Administrative
Agent’s “prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed.  All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
Section 2.11. Evidence Of Indebtedness.
 
(a)  The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting as a
non-fiduciary agent solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrowers, in each case in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the relevant Borrowers shall execute and deliver to such Lender (through
the Administrative Agent) a Note payable to such Lender, which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.  Each
Borrower and each Lender agrees from time to time after the occurrence and
during the continuance of an Event of
 
 
-70-

--------------------------------------------------------------------------------

 
 
Default under Section 8.01(f) or Section 8.01(g)(i) to execute and deliver to
the Administrative Agent all such Notes or other promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to any exchange of Lenders’ interests pursuant to
arrangements relating thereto among the Lenders, and each Lender agrees to
surrender any Notes or other promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any Notes or other promissory notes so executed and delivered.
 
(b)  In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
(c)  Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and Section 2.11(b), and by each Lender in its
account or accounts pursuant to Section 2.11(a) and Section 2.11(b), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrowers to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrowers
under this Agreement and the other Loan Documents.
 
Section 2.12. Payments Generally.
 
(a)  All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 4:00 p.m. shall
be deemed received on the next succeeding Business Day in the Administrative
Agent’s sole discretion and any applicable interest or fee shall continue to
accrue to the extent applicable.
 
(b)  If any payment to be made by any Borrower shall come due on a day other
than a Business Day in relation to such Borrower, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
 
 
-71-

--------------------------------------------------------------------------------

 
 
(c)  Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto.  If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:
 
(i)  if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and
 
(ii)  if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the relevant
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.  When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the relevant Borrower, and the relevant
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.
 
A notice of the Administrative Agent to any Lender or any relevant Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.
 
(d)  If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
 
(e)  The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of
 
 
-72-

--------------------------------------------------------------------------------

 
 
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
 
(f)  Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(g)  Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
 
Section 2.13. Sharing Of Payments.  If, (other than (x) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or Participant, including any assignee or
participant that is a Sponsor, a Loan Party or an Affiliate of any Loan Party or
(y) as otherwise expressly provided elsewhere herein, including, without
limitation, as provided in Section 10.07(k)) any Lender shall obtain on account
of the Loans made by it, or the participations in L/C Obligations or in Swing
Line Loans held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  Each Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender
 
 
-73-

--------------------------------------------------------------------------------

 
 
were the direct creditor of such Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
ARTICLE 3

 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
Section 3.01. Taxes.
 
(a)  Unless otherwise required by any Law, any and all payments by any Borrower
to or for the account of any Agent or any Lender (which term shall, for purposes
of this Section 3.01, include any L/C Issuer) under any Loan Document shall be
made free and clear of and without deduction for any Taxes.  If any applicable
withholding agent shall be required by any Laws to deduct any Non-Excluded Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) the sum payable by the applicable Borrower shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this ‎Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions, (iii) the applicable withholding agent shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment,  the applicable withholding agent (if it is not the
Administrative Agent) shall furnish to the Administrative Agent the original or
a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.
 
(b)  In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
 
(c)  Each Borrower agrees to indemnify each Agent and each Lender for the full
amount of any Non-Excluded Taxes attributable to any sum payable under any Loan
Document to any Agent or Lender and Other Taxes (including any Non-Excluded
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this ‎Section 3.01, and any such Taxes attributable to any payment made by
or on account of any Guarantor) payable by such Agent or such Lender, whether or
not such Non-Excluded Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided such Agent or Lender,
as the case may be, provides such Borrower with a written statement thereof
setting forth in reasonable detail the basis and calculation of such
amounts.  Payment under this
 
 
-74-

--------------------------------------------------------------------------------

 
 
Section 3.01(c) shall be made within thirty (30) days after the date such Lender
or such Agent makes a demand therefor.
 
(d)  If any Lender or Agent shall become aware that it is entitled to receive a
refund in respect of amounts paid by any Borrower or any Guarantor pursuant to
or in respect of this ‎Section 3.01 or Section 6 of the Guaranty, which refund
in the good faith judgment of such Lender or Agent is allocable to such payment,
it shall promptly notify such Borrower or Guarantor of the availability of such
refund and shall, within thirty (30) days thereafter, apply for such refund;
provided that in the sole judgment of the Lender or Agent, applying for such
refund would not cause such Person to suffer any material economic, legal or
regulatory disadvantage.  If any Lender or Agent receives a refund in respect of
any Non-Excluded Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by any Borrower or any Guarantor pursuant to or in
respect of this ‎Section 3.01 or Section 6 of the Guaranty, it shall promptly
remit such refund (including any interest included in such refund) to such
Borrower or Guarantor (to the extent that it determines that it can do so
without prejudice to the retention of the refund), net of all reasonable
out-of-pocket expenses of the Lender or Agent, as the case may be; provided that
such Borrower or Guarantor, as the case may be, upon the request of the Lender
or Agent, as the case may be, agrees promptly to return such refund to such
party in the event such party is required to repay such refund to the relevant
taxing authority.  Such Lender or Agent, as the case may be, shall, at such
Borrower’s or Guarantor’s request, provide such Borrower or Guarantor with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that such
Lender or Agent may delete any information therein that such Lender or Agent
deems confidential).  Nothing herein contained shall interfere with the right of
a Lender or Agent to arrange its Tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any Tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.
 
(e)  Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or Section 3.01(c) with respect to such Lender
it will, if requested by the relevant Borrower, use commercially reasonable
efforts (subject to such Lender’s overall internal policies of general
application and legal and regulatory restrictions) to avoid the consequences of
such event, including to designate another Lending Office for any Loan or Letter
of Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this ‎Section 3.01(e) shall
affect or postpone any of the Obligations of any Borrower or the rights of the
Lender pursuant to Section 3.01(a) and Section 3.01(c).
 
Section 3.02. Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the
 
 
-75-

--------------------------------------------------------------------------------

 
 
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, each such Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, each such Borrower shall also pay accrued interest on
the amount so prepaid or converted.  Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
 
Section 3.03. Inability to Determine Rates.  If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify each Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, each Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
 
(a)  If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the date
hereof, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non-Excluded Taxes (as to which Section 3.01 shall govern), (ii) changes in
the basis of taxation of overall net income or overall gross income (including
branch profits), and franchise (and similar) taxes imposed in lieu of net income
taxes, by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or maintains a Lending Office and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon written demand of such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
relevant Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction; provided that,
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed a change
of law, regardless of the date enacted, adopted or issued.
 
 
-76-

--------------------------------------------------------------------------------

 
 
(b)  If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon written demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent given in accordance with Section
3.06), the relevant Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction; provided that, notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed a change of law, regardless of
the date enacted, adopted or issued.
 
(c)  Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided such
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender.  If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.
 
(d)  No Borrower shall be required to compensate a Lender pursuant to Section
3.04(a), Section 3.04(b) or Section 3.04(c) for any such increased cost or
reduction incurred more than ninety (90) days prior to the date that such Lender
demands, or notifies such Borrower of its intention to demand, compensation
therefor; provided that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
(e)  If any Lender requests compensation under this, then such Lender will, if
requested by the relevant Borrower, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations
 
 
-77-

--------------------------------------------------------------------------------

 
 
of any Borrower or the rights of such Lender pursuant to Section 3.04(a),
Section 3.04(b), Section 3.04(c) or Section 3.04(d).
 
Section 3.05. Funding Losses.  Upon demand of any Lender from time to time, each
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or
 
(b)  any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
 
For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. A certificate of such Lender submitted to the Borrower
Parties (through the Administrative Agent) with respect to any amounts owing
under this Section 3.05 shall be conclusive absent manifest error.
 
Section 3.06. Matters Applicable to All Requests for Compensation.
 
(a)  Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the applicable Borrower setting forth in reasonable
detail the additional amount or amounts to be paid to it hereunder, which shall
be conclusive in the absence of manifest error.  In determining such amount,
such Agent or such Lender may use any reasonable averaging and attribution
methods.
 
(b)  With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, no Borrower shall be required to
compensate such Lender for any amount incurred more than ninety (90) days prior
to the date that such Lender notifies the relevant Borrower of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.  If
any Lender requests compensation by a Borrower under Section 3.04, such Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurodollar Rate Loans from one
Interest Period to another, or to convert Base Rate Loans into Eurodollar Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.
 
 
-78-

--------------------------------------------------------------------------------

 
 
(c)  If the obligation of any Lender to make or continue any Eurodollar Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:
 
(i)  to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
 
(ii)  all Loans that would otherwise be made or continued as Eurodollar Rate
Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.
 
(d)  If any Lender gives notice to a Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.01, Section 3.02, Section
3.03 or Section 3.04 hereof that gave rise to the conversion of such Lender’s
Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted irrespective of whether such
conversion results in greater than twenty-five (25) Interest Periods being
outstanding under this Agreement, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.
 
Section 3.07. Replacement of Lenders under Certain Circumstances.
 
(a)  If at any time (x) any Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01(a) or (c) or Section 3.02 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Rate Loans as a result of any condition described in Section 3.04,
(y) any Lender becomes a Defaulting Lender or (z) any Lender becomes a
Non-Consenting Lender, then such Borrower may, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
(in its capacity as a Lender under the applicable Facility, if the underlying
matter in respect of which such Lender has become a Non-Consenting Lender
relates to a certain Class of Loans or Commitments) by causing such Lender to
(and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by such Borrower in such instance) all of
its rights and obligations under this Agreement (in respect of the applicable
Class of Loans or Commitments if the underlying matter in respect of which such
Lender has become a Non-Consenting Lender relates to a certain Class of Loans or
Commitments) to one or more Eligible Assignees; provided that (i) in the case of
any Eligible Assignees in respect of
 
 
-79-

--------------------------------------------------------------------------------

 
 
Non-Consenting Lenders, the replacement Lender shall agree to the consent,
waiver or amendment to which the Non-Consenting Lender did not agree and (ii)
neither the Administrative Agent nor any Lender shall have any obligation to any
Borrower to find a replacement Lender or other such Person.
 
(b)  Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the relevant Borrower or the Administrative
Agent.  Pursuant to such Assignment and Assumption, (i) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrowers owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (iii) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the relevant
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
 
(c)  Notwithstanding anything to the contrary contained above, (i) the Lender
that acts as the L/C Issuer may not be replaced hereunder at any time that it
has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced in such capacity hereunder except in accordance with the terms
of Section 9.09.
 
(d)  In the event that (i) the Borrowers or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of Loans or Commitments and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”
 
Section 3.08. Survival.  All of the Borrowers’ obligations under this Article 3
shall survive any assignment of rights by, or the replacement of, a Lender
(including any L/C Issuer) and the termination of the Aggregate Commitments and
repayment of all  other Obligations hereunder.
 
 
-80-

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
CONDITIONS PRECEDENT
 
Section 4.01.   Conditions to Initial (Closing Date) Credit Extension.  The
obligation of each Lender to make the Credit Extensions hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent:
 
(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, and each executed by a Responsible Officer of the signing
Loan Party:
 
(i)           executed counterparts of this Agreement;
 
(ii)           a Note executed by the relevant Borrower in favor of each Lender
requesting a Note at least two (2) Business Days prior to the Closing Date, if
any;
 
(iii)          subject to the final paragraph of this Section 4.01, executed
counterparts of each Holdings Pledge and each Guaranty;
 
(iv)          subject to the final paragraph of this Section 4.01, the Security
Agreements, duly executed by each of the Loan Parties, together with, if
applicable:
 
(A)          certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank, and
 
(B)           copies of all searches with respect to the Collateral, together
with copies of the financing statements (or similar documents) disclosed by such
searches, and accompanied by evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted by Section 7.01 or have been or
contemporaneously will be released or terminated or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent, and all proper
financing statements, duly prepared for filing under the Uniform Commercial Code
or other applicable Law in all jurisdictions necessary in order to perfect and
protect the Liens created under the Security Agreements (in the circumstances
and to the extent required under such Security Agreements), covering the
Collateral of the relevant Borrower described in the relevant Security
Agreement;
 
(v)           subject to the final paragraph of this Section 4.01, the
Intellectual Property Security Agreement, duly executed by each of the relevant
Loan Parties, together with evidence that all action that is necessary in order
to perfect and protect the Liens on Material Intellectual Property created under
the Intellectual Property Security Agreement (in the circumstances and to the
extent required under such Security Agreements) has been taken; and
 
 
-81-

--------------------------------------------------------------------------------

 
 
 
(vi)          one or more customary legal opinions in form and substance
reasonably satisfactory to the Administrative Agent with respect to the granting
of the security interests and making of the Guarantees referred to in this
paragraph (a).
 
(b)          The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified:
 
(i)           an opinion of each of (a) Davis Polk & Wardwell LLP, special New
York counsel to the Loan Parties, (b) Appleby, Bermuda counsel to the Loan
Parties, (c) O’Neill & Borges, special Puerto Rican counsel to the Loan Parties
and (d) Allen & Overy, special Luxembourg counsel to the Lenders, and (e)
opinions with respect to the collateral and guarantees provided on the Closing
Date and listed on Schedule 4.01, each addressed to each Agent and each Lender
and each in customary form;
 
(ii)           such customary documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, validly existing, in good standing (where applicable) and qualified
to engage in business in its jurisdiction of organization;
 
(iii)           such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer of such Loan
Party authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;
 
(iv)          a certificate signed by a Responsible Officer of the Parent
Guarantor certifying as to the satisfaction of the conditions set forth in
paragraphs (e) and (f) of this Article 4; and
 
(v)           the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Material Real Property located in the United
States or Puerto Rico (and with respect to any such facility that is located
within a special flood zone (y) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each applicable
Guarantor relating thereto and (z) evidence of insurance with respect to such
facility in form and substance reasonably satisfactory to the Administrative
Agent).
 
(c)          To the extent requested by the Administrative Agent in writing not
less than ten (10) Business Days prior to the Closing Date, the Administrative
Agent shall have received, not later than five (5) Business Days prior to the
Closing Date, all documentation and other information with respect to each
Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
 
(d)          [Reserved].
 
 
-82-

--------------------------------------------------------------------------------

 
 
(e)          Since December 31, 2010, there has not been any change, development
or event that, individually or in the aggregate, has had or would reasonably be
expected to have, a Material Adverse Effect.
 
(f)           No material Indebtedness for borrowed money of Parent Guarantor
and its Restricted Subsidiaries shall remain outstanding as of the Closing Date
(after giving effect to the Transactions), other than (i) Indebtedness pursuant
to the Loan Documents, (ii) the Senior Notes and (iii) any other Indebtedness
specified on Schedule 7.03(b).
 
(g)          [Reserved].
 
(h)          [Reserved].
 
(i)           The Administrative Agent’s receipt of a certificate from the Chief
Financial Officer of the Parent, in form and substance reasonably acceptable to
the Administrative Agent, certifying that the Parent and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are Solvent.
 
(j)           [Reserved].
 
(k)          All fees and expenses required to be paid on or before the Closing
Date shall have been paid in full in cash, including, but not limited to, the
payment by the Borrowers to the Administrative Agent, for the ratable account of
the Term A Lenders (as defined in the Prior Credit Agreement) and Term B Lenders
(as defined in the Prior Credit Agreement), the prepayment premium pursuant to
Section 2.05(a)(iv) of the Prior Credit Agreement.
 
(l)          The Administrative Agent shall have received a Request for Credit
Extension relating to the initial Credit Extensions in accordance with the
requirements hereof.
 
Notwithstanding anything to the contrary in this Section 4.01, it is
acknowledged and agreed that the Guaranties and Collateral Documents set forth
on Schedule 6.20 shall not be provided on the Closing Date but shall be
delivered within the periods specified in Schedule 6.20 (or such longer period
as the Administrative Agent, in its reasonable discretion, shall have agreed).
 
Section 4.02.   Conditions to All Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than in connection with
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to satisfaction of the
following conditions precedent:
 
(a)           The representations and warranties of each Borrower and each other
Loan Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date and (ii) that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
and Section 5.05(d) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b) and, in the
case of the financial statements furnished pursuant to Section 6.01(b), the
representations contained in
 
 
-83-

--------------------------------------------------------------------------------

 
 
Section 5.05(a), as modified by this clause (ii), shall be qualified by the
statement that such financial statements are subject to the absence of footnotes
and year-end audit adjustments.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and Section 4.02(b)
have been satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE 5

 
REPRESENTATIONS AND WARRANTIES
 
The Parent Guarantor and each of the Borrowers represents and warrants to the
Agents and the Lenders that:
 
Section 5.01.   Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, writs, injunctions and orders
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clauses (a) (other than with respect to any Borrower), (c), (d)
or (e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
Section 5.02.   Authorization; No Contravention.
 
(a)          The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party are within such Loan Party’s
corporate or other powers and have been duly authorized by all necessary
corporate or other organizational action.
 
(b)          The (i) execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is a party and (ii) as of the Closing
Date only, the consummation of the Transactions (other than the transactions
described in clause (i)) do not and will not (A) contravene the terms of any of
such Person’s Organization Documents, (B) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as
 
 
-84-

--------------------------------------------------------------------------------

 
 
 
permitted by Section 7.01), or require any payment (except for Indebtedness to
be repaid on or prior to the Closing Date in connection with the Transactions)
to be made under (x) (A) any Junior Financing Documentation or (B) any other
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (C) violate any Law; except
with respect to any conflict, breach, contravention, payment (but not creation
of Liens) or violation referred to in clause (B) or clause (C), to the extent
that such conflict, breach, contravention, payment or violation could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.03.   Governmental Authorization; Other Consents.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and other actions necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.04.   Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.
 
Section 5.05.   Financial Statements; No Material Adverse Effect.
 
(a)          The Parent Guarantor has heretofore furnished to the Lenders its
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Parent (or its predecessor) and its consolidated
Subsidiaries as of the end of and for each fiscal year in the three-fiscal year
period ended December 31, 2010, audited by and accompanied by the opinion of
PricewaterhouseCoopers llp.  Such financial statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and subject, in the case of
quarterly financial statements, to the absence of footnotes and to normal
year-end adjustments.  For the purpose of this clause (a), Parent Guarantor
shall be deemed to have furnished such financial statements to the Lenders if
such financial statements have been filed with the SEC on form 10-K.
 
(b)          [Reserved].
 
 
-85-

--------------------------------------------------------------------------------

 
 
(c)          Since December 31, 2010, there has been no material adverse change
in, or event or condition, either individually or in the aggregate, that has had
or could reasonably be expected to have a material adverse effect on the
business, assets, condition (financial or otherwise) or operating results of
operations of the Parent Guarantor and its Restricted Subsidiaries, taken as a
whole.
 
(d)          The forecasts of consolidated balance sheet, income statement and
cash flow statement of the Parent Guarantor and its Subsidiaries for each fiscal
year ending after the Closing Date until the fifth anniversary of the Closing
Date, copies of which have been furnished to the Administrative Agent prior to
the Closing Date, have been prepared in good faith based upon reasonable
assumptions at the time made in light of the conditions existing at the time of
delivery of such forecasts, it being understood that (i) such forecasts, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by any such forecasts may differ significantly from
the forecasted results and that such differences may be material and that such
forecasts are not a guarantee of financial performance and (ii) no
representation is made with respect to information of a general economic or
general industry nature.
 
Section 5.06.    Litigation.  Except as disclosed on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.07.   Ownership of Property; Liens.
 
(a)          Each Loan Party and each of its Subsidiaries has good record and
indefeasible title in fee simple to, or valid leasehold interests in, or
easements or other limited property interests in, all real property necessary in
the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business and to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other property interests described above could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(b)          Set forth on Schedule 5.07(b) hereto is a complete and accurate
list of all real property owned and all leased real property that is used for
manufacturing operations by any Loan Party or any of its Restricted
Subsidiaries, as of the Closing Date, showing as of the date hereof the street
address (to the extent available), county or other relevant jurisdiction, state
and record owner.
 
Section 5.08.    Environmental Compliance.
 
(a)          There are no actions, suits, proceedings, demands or claims
alleging potential liability or responsibility for violation of, or liability
under, any Environmental Law and relating to businesses, operations or
properties of any Loan Party or its Subsidiaries that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
-86-

--------------------------------------------------------------------------------

 
 
(b)          Except as disclosed in Schedule 5.08 or except as could not
reasonably be expected to have a Material Adverse Effect, (i) none of the
properties currently or, to the knowledge of any Borrower, formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries is listed or
formally proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list; (ii) there are no and, to the knowledge of any
Borrower, never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been discharged, treated, stored or disposed on, at
or under any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to its knowledge, on, at or under any property formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries during or
prior to the period of such ownership or operation; (iii) there is no asbestos
or asbestos-containing material on or at any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) there has been
no Release of Hazardous Materials on, at, under or from any property currently
or to the knowledge of any Borrower formerly owned or operated by any Loan Party
or any of its Subsidiaries or, to the knowledge of any Borrower, any offsite
locations to which any Loan Party or its Subsidiaries sent any wastes for
treatment or disposal.
 
(c)          The Material Real Properties and any material personal property
currently owned or operated by any Loan Party or any of their respective
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require response or
remedial action under, or (iii) could result in a Borrower incurring liability
under Environmental Laws, which violations, response or remedial actions or
liabilities, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
 
(d)          Except as disclosed in Schedule 5.08, none of the Loan Parties or
any of their respective Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for any such
investigation or assessment or remedial or response action that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
(e)          All Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner which could not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect.
 
Section 5.09.   Taxes.  The Parent Guarantor and its Subsidiaries have filed all
Federal and material state and other tax returns and reports required to be
filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those (a)
which are not overdue by more than thirty (30) days or (b) which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (c) with
respect to which the failure to
 
 
-87-

--------------------------------------------------------------------------------

 
 
make such filing or payment could not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect.
 
Section 5.10.   ERISA Compliance.
 
(a)          Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA and  the Code.  Each Pension Plan that is
intended to qualify under Section 401(a) of the Code has either received a
favorable determination letter from the IRS or an application for such a letter
has been or will be submitted to the IRS within the applicable required time
period with respect thereto and, to the knowledge of any Borrower, nothing has
occurred which could reasonably be expected to prevent, or cause the loss of,
such qualification.  In the five years preceding the Closing Date, each Loan
Party and each ERISA Affiliate have made, in all material respects, all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.
 
(b)          There are no pending or, to the knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  To the knowledge of any Borrower, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
 
(c)          No ERISA Event has occurred or is reasonably expected to occur and
none of the Borrowers nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.10(c), as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
 
(d)          Each Foreign Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable requirements of Law and has
been maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Material Adverse Effect. No company has incurred any obligation
in connection with the termination of or withdrawal from any Foreign Plan,
except as could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.11.   Subsidiaries; Equity Interests.  As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.11, and all of the outstanding Equity Interests in each Restricted Subsidiary
are owned directly by the Person set forth on Schedule 5.11 and are free and
clear of all Liens except (a) those created under the Collateral Documents and
(b) any nonconsensual Lien that is permitted under Section 7.01.  As of the
Closing Date, Schedule 5.11 (i) sets forth the name and jurisdiction of each
Subsidiary, (ii) sets forth the ownership interest of the Parent Guarantor and
any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (iii) identifies each Material Foreign Subsidiary.
 
Section 5.12.   Margin Regulations; Investment Company Act.
 
 
-88-

--------------------------------------------------------------------------------

 
 
(a)          No proceeds of any Borrowings or drawings under any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock in violation
of Regulation U issued by the FRB.
 
(b)          None of the Borrowers or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
Section 5.13.   Disclosure.  To the knowledge of the Borrowers, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that (a) with respect to financial
estimates, projected financial information and other forward-looking
information, each Borrower represents and warrants only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that such projections, as to future
events, are not to be viewed as facts, that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and that such differences may be material and that such
projections are not a guarantee of financial performance and (b) no
representation is made with respect to information of a general economic or
general industry nature.
 
Section 5.14.   Intellectual Property; Licenses, Etc.  Each Loan Party and its
Restricted Subsidiaries own, or possess the right to use, all of the (i) patents
(including all reissues, reexaminations divisions, continuations,
continuations-in-part and extensions thereof), patent applications or patent
rights; (ii) trademarks, trademark registrations, trademark applications,
service marks, trade names, logos, domain names, business names or brand names
(in each case, whether or not registered) and all goodwill associated with any
of the foregoing; (iii) copyrights, copyright registrations, copyright
applications, designs or design registrations (in each case, whether or not
registered); and (iv) data, trade secrets, confidential information, inventions,
know-how, formulae, processes, procedures, research records, records of
inventions, test information, market surveys and marketing know-how
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except to the extent such failure to own or possess the right to use or
such conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of each Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party or any Restricted Subsidiary infringes upon any rights held by any other
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.15.   Solvency.  On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.
 
 
-89-

--------------------------------------------------------------------------------

 
 
Section 5.16.   Perfection, Etc.  Except as otherwise contemplated hereby or
under any other Loan Documents, all filings and other actions necessary to
perfect and protect the Liens on the Collateral created under, and in the manner
contemplated by, the Collateral Documents have been duly made or taken or
otherwise provided for (to the extent required hereby or by the applicable
Security Agreements) in a manner reasonably acceptable to Administrative Agent
and are in full force and effect and the Collateral Documents create in favor of
the Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions (to the extent required hereby or
by the applicable Security Agreements), perfected first priority Lien in the
Collateral, securing the payment of the Secured Obligations, subject to Liens
permitted by Section 7.01.  The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.
 
Section 5.17.   Compliance with Laws Generally.  None of the Borrowers or any of
their Subsidiaries or any of their respective material properties, or the use of
such material properties, is in violation of any applicable Law, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, except for such violations or defaults that (a) are
being contested in good faith by appropriate proceedings or (b) individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.18.   Labor Matters.  Except as in the aggregate has not had and could
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Borrower or any of its Subsidiaries
pending or, to the knowledge of any Borrower, threatened.
 
Section 5.19.   Senior Debt.  The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other terms of similar meaning and import)
under any Permitted Subordinated Indebtedness (to the extent the concept of
Designated Senior Debt (or similar concept) exists therein), or any subordinated
Permitted Refinancing thereof (to the extent the concept of Designated Senior
Debt (or similar concept) exists therein).
 
ARTICLE 6

 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Parent
Guarantor and each of the Borrowers shall, and shall (except in the case of the
covenants set forth in Section 6.01, Section 6.02, Section 6.03, Section 6.15,
Section 6.16, and Section 6.19) cause each Restricted Subsidiary to:
 
Section 6.01.  Financial Statements.  Deliver to the Administrative Agent for
further distribution to each Lender:
 
(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Parent, a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of
 
 
-90-

--------------------------------------------------------------------------------

 
 
 
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of PricewaterhouseCoopers llp or
any other independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
 
(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
 
(c)           as soon as available, but in any event no later than ninety (90)
days after the end of each fiscal year, forecasts prepared by management of the
Parent, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets, income statements and cash flow statements of the
Parent and its Subsidiaries for the fiscal year following such fiscal year then
ended; and
 
(d)           simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.01(a) and Section 6.01(b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.
 
Section 6.02.   Certificates; Other Information.  Deliver to the Administrative
Agent for further distribution to each Lender:
 
(a)           no later than five (5) Business Days after the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.10 or, if any such Event of
Default shall exist, stating the nature and status of such event;
 
(b)           no later than five (5) Business Days after the delivery of the
financial statements referred to in Section 6.01(a) and Section 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the Parent
Guarantor (which shall set forth reasonably detailed calculations (A)
demonstrating compliance with Section 7.10 and (B) in the case of any delivery
of financial statements under Section 6.01(a) in
 
 
-91-

--------------------------------------------------------------------------------

 
 
respect of any fiscal year ending on or after December 31, 2010, of Excess Cash
Flow for such fiscal year);
 
(c)           promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Parent, and copies of all annual, regular,
periodic and special reports and registration statements which the Parent or any
Restricted Subsidiary may file or be required to file, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
 
(d)           promptly after the furnishing thereof, copies of any requests or
notices received by any Loan Party (other than in the ordinary course of
business) from, or statement or report furnished to, any holder of debt
securities of any Loan Party or of any of its Restricted Subsidiaries pursuant
to the terms of any Junior Financing Documentation with respect to a Junior
Financing in a principal amount greater than the $50,000,000 and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;
 
(e)           promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other written correspondence received
from the SEC (or comparable agency in any applicable non-US jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Loan Party or any of its
Subsidiaries;
 
(f)           together with the delivery of each Compliance Certificate pursuant
to Section 6.02(b), (i) a report supplementing Schedule 5.07(b) hereto,
including, in the case of supplements to Schedule 5.07(b), an identification of
all owned real property Disposed of by any Loan Party or any of its Restricted
Subsidiaries since the delivery of the last supplements and a list and
description of all Material Real Property acquired since the delivery of the
last supplements (including the street address (if available), county or other
relevant jurisdiction, state or other relevant jurisdiction, and the record
owner) and (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b);
 
(g)           promptly after any Borrower has notified the Administrative Agent
of any intention by such Borrower to treat the Loans and/or Letters of Credit
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886
or any successor form; and
 
(h)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
 
 
-92-

--------------------------------------------------------------------------------

 
 
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(b), Section 6.02(c) or Section 6.02(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Parent Guarantor’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (A) upon the request of the Administrative Agent, the
Parent Guarantor shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender and (B) the Parent
Guarantor shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Guarantor with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery of or
maintaining its copies of such documents.  The Parent Guarantor hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Parent Guarantor hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Warner Chilcott or its securities) (each,
a “Public Lender”).  The Parent Guarantor hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Parent Guarantor shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat the Borrower Materials as either publicly available information
or not material information (although it may be sensitive and proprietary) with
respect to Warner Chilcott for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform designated “Private Investor.”
 
Section 6.03.   Notices.  Promptly notify the Administrative Agent:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Restricted Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
adverse development in, any litigation or proceeding
 
 
-93-

--------------------------------------------------------------------------------

 
 
 
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws or the assertion or occurrence of any alleged noncompliance
by any Loan Party or as any of its Subsidiaries with any Environmental Law or
Environmental Permit, or (iv) the occurrence of any ERISA Event (or similar
event with respect to a Foreign Plan); and
 
(c)           of the application of any amount of Net Cash Proceeds of any
transaction or event or of Excess Cash Flow pursuant to clause (c) of the
definition of “Not Otherwise Applied.”
 
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent Guarantor (x) that such notice
is being delivered pursuant to Section 6.03(a), Section 6.03(b) or Section
6.03(c) (as applicable) and (y) setting forth details of the occurrence referred
to therein and (other than in the case of a notice pursuant to Section 6.03(c))
stating what action the Parent Guarantor or the applicable Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document in respect of which such Default exists.
 
Section 6.04.   Payment of Obligations.  Pay, discharge or otherwise satisfy as
the same shall become due and payable, all its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.
 
Section 6.05.   Preservation of Existence, Etc.
 
(a)          Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or Section 7.05, and, in the case of any
Restricted Subsidiary (other than a Borrower) to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (c) preserve or
renew all of its registered IP Rights, except in a transaction permitted by
Section 7.05 or except to the extent that the failure to preserve or renew such
registered IP Rights could not reasonably be expected to have a Material Adverse
Effect.
 
Section 6.06.   Maintenance of Properties.  Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear, casualty and condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.
 
Section 6.07.   Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar
 
 
-94-

--------------------------------------------------------------------------------

 
 
 
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Parent Guarantor and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.
 
Section 6.08.   Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.09.   Books And Records.  Maintain proper books of record and account
(in which full, true and correct entries shall be made of all material financial
transactions and matters involving the assets and business of the Parent
Guarantor and its Subsidiaries) in a manner that permits the preparation of
financial statements in accordance with GAAP.
 
Section 6.10.   Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers as provided below and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Parent Guarantor and the
applicable Loan Party; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrowers’ expense; provided, further,
that when an Event of Default has occurred and is continuing the Administrative
Agent or any such Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrowers the
opportunity to participate in any discussions with the Borrowers’ accountants.
 
Section 6.11.   Use Of Proceeds.
 
(a)          Use the proceeds of the Term Loans to finance the Transactions
(including fees and expenses incurred in connection with the Transactions).
 
(b)          Use the proceeds of the Revolving Credit Facility (i) to finance in
part the Transactions (including to pay fees and expenses incurred in connection
with the Transactions), (ii) to provide ongoing working capital and (iii) for
other general corporate purposes of the Parent Guarantor and its Subsidiaries
(including Permitted Acquisitions).
 
Section 6.12.   Covenant To Guarantee Obligations And Give Security.
 
(a)          Except as otherwise provided in Schedule 6.20, upon (x) the
formation or acquisition of any new direct or indirect Restricted Subsidiary by
any Loan Party or the designation in accordance with Section 6.15 of any
existing direct or indirect Unrestricted Subsidiary as
 
 
-95-

--------------------------------------------------------------------------------

 
 
 
a Restricted Subsidiary, (y) any Subsidiary commencing to constitute a Material
Foreign Subsidiary or (z) any Restricted Subsidiary guaranteeing any Specified
Junior Financing Obligations, the Parent Guarantor shall, in each case at the
Parent Guarantor’s expense:
 
(i)           as soon as reasonably practicable and in any case on or prior to
thirty (30) days after such formation, acquisition, designation or Guarantee (or
such longer period as the Administrative Agent may agree in its reasonable
discretion):
 
(A)          cause each such Restricted Subsidiary to duly execute and deliver
to the Administrative Agent a Guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, Guaranteeing the
Obligations of all Borrowers, subject to any limitations required by local Law;
 
(B)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to this Section 6.12 to furnish to the Administrative Agent a
description of any Material Real Property owned by such Restricted Subsidiary in
detail reasonably satisfactory to the Administrative Agent;
 
(C)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to this Section 6.12 to duly execute and deliver to the
Administrative Agent Security Agreement Supplements, Intellectual Property
Security Agreements and other Collateral Documents, as specified by, and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Security Agreements, Intellectual Property Security Agreements and
other Collateral Documents in effect on the Closing Date) and the Mortgages with
respect to Material Real Property in a form and substance substantially
consistent with the Mortgages required pursuant to Section 4.01 and Section 6.20
or otherwise in form and substance reasonably satisfactory to the Administrative
Agent, in each case granting a Lien in substantially all personal property of
such Restricted Subsidiary and all Material Real Property, securing the
Obligations of such Restricted Subsidiary under its Guaranty;
 
(D)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to this Section 6.12 to deliver any and all certificates
representing Equity Interests owned by such Restricted Subsidiary or, if
applicable in the case of Equity Interests of Foreign Subsidiaries and, to the
extent required by the applicable Security Agreements, cause the legal
representative(s) of such Restricted Subsidiary to register the transfer of the
Equity Interests in the relevant share registers of such Restricted Subsidiary,
in each applicable case accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, to the extent required by the
applicable Security Agreements, instruments, if any, evidencing the intercompany
debt held by such Restricted Subsidiary, if any, indorsed in blank to the
Administrative Agent or accompanied by other appropriate instruments of
transfer;
 
(E)           take and cause such Restricted Subsidiary to take whatever
reasonable action (including the recording of Mortgages with respect to Material
Real
 
 
-96-

--------------------------------------------------------------------------------

 
 
 
Property, the filing of Uniform Commercial Code financing statements (or
comparable documents or instruments under other applicable Law), and delivery of
certificates evidencing stock and membership interests) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Mortgages and the other Collateral Documents delivered pursuant to this Section
6.12, enforceable against all third parties in accordance with their terms;
 
(ii)           as soon as reasonably practicable and in any case on or prior to
thirty (30) days after the reasonable request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of customary legal
opinions, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties (or, where customary in the applicable
jurisdiction, the Administrative Agent) reasonably acceptable to the
Administrative Agent as to such matters set forth in Section 6.12(a) as the
Administrative Agent may reasonably request, and
 
(iii)           as promptly as practicable after the request therefor by the
Administrative Agent but in any event on or prior to the date of delivery of the
applicable Mortgage, deliver to the Administrative Agent with respect to
Material Real Property owned or leased by such Restricted Subsidiary that is the
subject of such request, (x) to the extent available, Mortgage Policies, in
scope, form and substance substantially consistent with the Mortgage Policies
required pursuant to Section 4.01 or Section 6.20, as applicable or otherwise in
form and substance reasonably satisfactory to the Administrative Agent and such
other items, as required to be delivered in accordance with Section 4.01 or
Section 6.20, as applicable and (y) to the extent available, environmental
assessment reports.
 
(b)          Upon the acquisition of (x) any material personal property by any
Loan Party or (y) Material Real Property by any Loan Party, if such personal
property shall not already be subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, the relevant
Borrower or Loan Party, as the case may be, shall give notice thereof to the
Administrative Agent and shall, if requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien securing such Loan
Party’s Obligations and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as the case may be,
the applicable actions referred to in Section 6.12(a) and Section 6.12(c).
 
(c)          Concurrently with the delivery of each Compliance Certificate
pursuant to Section 6.02(b), execute and deliver to the Administrative Agent an
appropriate Intellectual Property Security Agreement with respect to all Patents
(as defined in the Domestic Security Agreement) and Trademarks (as defined in
the Domestic Security Agreement) registered or pending with the United States
Patent and Trademark Office and registered or pending Copyrights (as defined in
the Domestic Security Agreement) with the United States Copyright Office
constituting After-Acquired Intellectual Property (as defined in the Domestic
Security Agreement) that is Material Intellectual Property owned by it or any
Guarantor as of the last day of the period for which such Compliance Certificate
is delivered, to the extent that such After-Acquired Intellectual Property that
is Material Intellectual Property is not covered by any previous
 
 
-97-

--------------------------------------------------------------------------------

 
 
 
Intellectual Property Security Agreement so signed and delivered by it or such
Guarantor.  In each case, each Borrower will, and will cause each Guarantor to,
promptly cooperate as necessary to enable the Administrative Agent to make any
necessary or reasonably desirable recordations with the United States Copyright
Office or the United States Patent and Trademark Office, as appropriate, with
respect to such Material Intellectual Property.
 
(d)           [Reserved].
 
(e)          The Parent Guarantor will cause each Guarantor to institute and
complete a “whitewash” or comparable procedure to the extent necessary under the
applicable Laws of any relevant jurisdiction so as to enable such Guarantor to
legally and validly provide a Guaranty and grant a first-priority and, to the
extent required by the applicable Security Agreement, perfected security
interest in the Equity Interests it owns in its Subsidiaries and all of its
other assets constituting Collateral hereunder in the manner, and within the
time periods required by, this Section 6.12.
 
(f)          Notwithstanding the foregoing, (i) the Administrative Agent shall
not take a security interest in or require any title insurance or similar items
with respect to those assets as to which the Administrative Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other similar Tax, title
insurance or similar items) is excessive in relation to the benefit to the
Secured Parties of the security afforded thereby, (ii) Liens required to be
granted pursuant to this Section 6.12, and actions required to be taken,
including to perfect such Liens, shall be subject to exceptions and limitations
consistent with those set forth in the Collateral Documents as in effect on the
Closing Date, or in accordance with Schedule 6.20, as applicable (to the extent
appropriate in the applicable jurisdiction)(and, for the avoidance of doubt, the
Loan Parties shall not be required to enter into any control or similar
agreement with respect to deposit, securities, commodities or similar
accounts  to the extent any such control or agreement would not have been
required pursuant to the terms of the Prior Credit Agreement and any security
document entered into thereunder), (iii) Holdings, Parent Borrower and its
Restricted Subsidiaries will not be required to give a Guaranty, or grant a
security interest in their property to the extent that it is not within the
legal capacity of such Person to do so, or would conflict with the fiduciary
duties of such Person’s directors or contravene any legal prohibition of
material contractual restriction or regulatory condition or result in, or could
reasonably be expected to result in, a material risk of personal or criminal
liability for any officer or director of such person or requires the consent of
any third party, including, in the case of any leasehold mortgage, any landlord
(provided that such Person shall use commercially reasonable efforts to overcome
any such obstacle or obtain any such consent) and (iv) the Restricted
Subsidiaries will not be required to provide any Guaranty or grant a security
interest in their property, to the extent any material and adverse tax
consequence would reasonably be expected to result from the provision of such
Guaranty or the grant of such security interest (it being understood that no
such consequence will be deemed to result from the provision of a Guaranty by
any guarantor under the Prior Credit Agreement on terms consistent with such
guarantor’s guarantee of the Prior Credit Agreement or the grant of any security
interest in assets that secured the loans and other obligations under the Prior
Credit Agreement on terms consistent with the security interests securing the
loans and other obligations under the Prior Credit Agreement).
 
 
-98-

--------------------------------------------------------------------------------

 
 
 
Section 6.13.   Compliance with Environmental Laws.  Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties, in accordance
with the requirements of all Environmental Laws.
 
Section 6.14.   Further Assurances.  Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.
 
Section 6.15.   Designation of Subsidiaries.  The board of directors of the
Parent Guarantor may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default shall have occurred and be continuing, (b) immediately after giving
effect to such designation, the Parent Guarantor and its Subsidiaries shall be
in compliance, on a Pro Forma Basis, with the covenants set forth in Section
7.10 (and, as a condition precedent to the effectiveness of any such
designation, the Parent Guarantor shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (c) no Borrower may be designated as an Unrestricted
Subsidiary and (d) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Junior Financing.  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Parent Guarantor or the relevant Restricted Subsidiary (as
applicable) therein at the date of designation in an amount equal to the net
book value of such Person’s (as applicable) investment therein and the
Investment resulting from such designation must otherwise be in compliance with
Section 7.02.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.  As of the date
hereof, the Unrestricted Subsidiaries of the Parent Guarantor are set forth on
Schedule 6.15.
 
Section 6.16.   Maintenance of Ratings.  Use commercially reasonable efforts to
maintain a rating of the Facilities by each of S&P and Moody’s.
 
Section 6.17.   Evidence of Insurance.  As soon as practicable and in any event
within ninety (90) days after the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent evidence that all insurance (including without limitation
title insurance) required to be maintained pursuant to the Loan Documents has
been obtained and is in effect and that the Administrative Agent has been
 
 
-99-

--------------------------------------------------------------------------------

 
 
 
named as loss payee under each insurance policy with respect to such insurance
as to which the Administrative Agent shall have requested to be so named.
 
Section 6.18.   Junior Financing Documentation.
 
(a)          Cause each Loan Party to take any and all actions deemed reasonably
necessary so that the Obligations of such Loan Parties under the Loan Documents
shall be and at all times remain “Senior Indebtedness” (or any comparable term),
“Designated Senior Indebtedness” (or any comparable term) or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (b) cause each Loan Party to take any and all
actions deemed reasonably necessary so that the subordination provisions set
forth in any Junior Financing Documentation, shall be and at all times remain
(until the termination of all obligations of such Loan Party thereunder)
effective, legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable, in accordance with the terms thereof.
 
Section 6.19.   Certain Tax Matters.  Neither the PR Borrower nor the Luxco
Borrower will book the Loans made to such Borrower through a US branch within
the meaning of Treas. Reg. Section 1.884-4(b)(1)(i)(A) or will specifically
identify the Loans as a liability of a US trade or business within the meaning
of Treas. Reg. Section 1.884-4(b)(1)(ii). The French Guarantor is and will
remain a resident of France for tax purposes and will not have any branch or
other fixed place of business outside France. The French Guarantor does not and
will not belong to a French tax group (intégration fiscale) within the meaning
of article 223 A of the French Code général des impôts unless it is and remains
at all time the head (société mère tête de groupe) of such French tax group.
 
Section 6.20.   Post-Closing Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 6.20, in each case within the time
limits specified on such schedule (unless the Administrative Agent, in its
discretion, shall have agreed to any particular longer period).
 
ARTICLE 7

 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Parent Guarantor
and the Borrowers shall not, nor shall Parent Guarantor permit any of the
Restricted Subsidiaries to, directly or indirectly:
 
Section 7.01.    Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)          (i) Liens pursuant to any Loan Document and (ii) Liens on cash or
deposits granted in favor of the Swing Line Lender or the L/C Issuer to cash
collateralize any Defaulting Lender’s participation in Swing Line Loans or
Letters of Credit, respectively, as contemplated by Section 2.03(a)(i)(E) and
2.04(b), respectively;
 
 
-100-

--------------------------------------------------------------------------------

 
 
(b)          Liens existing on the date hereof and listed on Schedule 7.01(b)
and any modifications, replacements, renewals or extensions thereof; provided
that (i) the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by Section
7.03;
 
(c)          Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or, if more than thirty (30)
days overdue (i) which are being contested in good faith and by appropriate
actions diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or (ii)
with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;
 
(d)          statutory Liens and any Liens arising by operation of law in each
case of landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than thirty (30)
days or, if more than thirty (30) days overdue (i) no action has been taken to
enforce such Lien, (ii)  such Lien is being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment could not
reasonably be expected to have a Material Adverse Effect;
 
(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, (ii) pledges and deposits in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies, in each case payable to insurance carriers that provide
insurance to Parent Guarantor or any of its Restricted Subsidiaries or (iii)
obligations in respect of letters of credit or bank guarantees that have been
posted by Parent Guarantor or any of the Restricted Subsidiaries to support the
payments of the items set forth in clauses (i) and (ii) of this Section 7.01(e);
 
(f)          (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in clause (i) of this Section 7.01(f);
 
(g)          survey exceptions, encroachments, protrusions, easements,
restrictions, reservations, licenses, rights-of-way, sewers, electric lines,
telegraphs and telephone lines and other similar minor title defects affecting
the real property, or zoning or other restrictions as to the use of the real
property or Liens incidental to the conduct of the business of such Person or to
the ownership of its properties, in each case which were not incurred in the
connection with Indebtedness and which do not individually or in the aggregate
materially and adversely affect the
 
 
-101-

--------------------------------------------------------------------------------

 
 
 
value of said properties or materially impair their use in the operation of the
business of such Person;
 
(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)          Liens securing Indebtedness in an aggregate principal amount not
exceeding $100,000,000 and permitted under Section 7.03(b)(v); provided that (i)
such Liens attach concurrently with or within two hundred and seventy (270) days
after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens and (ii) such Liens do not at
any time encumber any property except for accessions to such property other than
the property financed by such Indebtedness and the proceeds and the products
thereof; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;
 
(j)          (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the business of any Borrower or any other Loan Party or
(B) secure any Indebtedness for borrowed money or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by Parent Guarantor, any Borrower or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
 
(k)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(l)          Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
 
(m)          Liens (i) (A) on advances of cash or Cash Equivalents in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02(i) or Section 7.02(n) to be applied against the purchase price for
such Investment and (B) consisting of an agreement to Dispose of any property in
a Disposition permitted under Section 7.05, in each case under this clause (i),
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien and (ii) earnest
money deposits of cash or Cash Equivalents made by Parent Guarantor, any
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
 
(n)          Liens on property of any Foreign Subsidiary that is not a Loan
Party securing Indebtedness of such Foreign Subsidiary permitted under Section
7.03(b)(vi);
 
 
-102-

--------------------------------------------------------------------------------

 
 
(o)          Liens in favor of Parent Guarantor, a Borrower or a Restricted
Subsidiary securing Indebtedness permitted under Section 7.03(b)(iv);
 
(p)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary, in each case after the date hereof (other than Liens on
the Equity Interests of any Person that becomes a Restricted Subsidiary) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby
(or, as applicable, any modifications, replacements, renewals or extension
thereof) is permitted under Section 7.03(b);
 
(q)          Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable Law) regarding leases entered into by
Parent Guarantor, any Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;
 
(r)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by Parent Guarantor, any
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business and not prohibited by this Agreement;
 
(s)          [Reserved];
 
(t)          other Liens securing Indebtedness or other obligations outstanding
in an aggregate principal amount not to exceed $200,000,000;
 
(u)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Guarantor, any Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Guarantor and its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Parent Guarantor, any Borrower or any Restricted Subsidiary in the ordinary
course of business; and
 
(v)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes.
 
Section 7.02.   Investments.  Make or hold any Investments, except:
 
(a)          Investments by Parent Guarantor, any Borrower or any Restricted
Subsidiary in assets that were Cash Equivalents when such Investment was made;
 
(b)          loans or advances to officers, directors, members of management,
and employees of the Parent, any Intermediate Holding Company, Parent Guarantor,
any Borrower or
 
 
-103-

--------------------------------------------------------------------------------

 
 
any Restricted Subsidiary (i) in an aggregate amount not to exceed $15,000,000
at any time outstanding, for business-related travel, entertainment, relocation
and analogous ordinary business purposes, or (ii) in connection with such
Person’s purchase of Equity Interests of the Parent in an aggregate amount not
to exceed $15,000,000 at any time outstanding (in each of clauses (i) and (ii),
determined without regard to any write-downs or write-offs of such loans or
advances);
 
(c)          Investments (i) by any Loan Party in any other Loan Party, (ii) by
any Restricted Subsidiary that is not a Loan Party in any Loan Party or in any
other Restricted Subsidiary that is also not a Loan Party or (iii) by any Loan
Party in any Restricted Subsidiary that is not a Loan Party in an aggregate
amount not to exceed $150,000,000 at any time outstanding (in the case of clause
(iii), determined without regard to any write-downs or write-offs of such
Investments);
 
(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
 
(e)          Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted by Section 7.01, Section 7.03,
Section 7.04, Section 7.05 and Section 7.06, respectively;
 
(f)          Investments existing or contemplated on the date hereof and set
forth on Schedule 7.02(f) and any modification, replacement, renewal or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;
 
(g)          Investments in Swap Contracts permitted by Section 7.03;
 
(h)          promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;
 
(i)          the purchase or other acquisition of all or substantially all of
the assets or business of, any Person, or of assets constituting a business
unit, a line of business or division of, or Product Acquisitions from, such
Person, or of all of the Equity Interests (other than directors’ qualifying
shares) in a Person that, upon the consummation thereof, will be owned directly
by Parent Guarantor, a Borrower or one or more of their respective wholly owned
Subsidiaries (including, without limitation, as a result of a merger or
consolidation); provided that, with respect to each such purchase or other
acquisition made pursuant to this Section 7.02(i) (each of the foregoing, a
“Permitted Acquisition”):
 
(A)          each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12;
 
(B)           (1) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing, (2) immediately after giving effect to any such
purchase
 
 
-104-

--------------------------------------------------------------------------------

 
 
or other acquisition, there must be at least $50,000,000 of unused and available
Revolving Credit Commitments and (3) immediately after giving effect to such
purchase or other acquisition, the Borrower Parties shall be in Pro Forma
Compliance with all of the covenants set forth in Section 7.10 (assuming for
purposes of making such determination that Revolving Credit Loans had been made
and were outstanding at such time in respect of the full amount of the
$50,000,000 of unused and available Revolving Credit Commitments referred to in
the preceding clause (2)), such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or Section 6.01(b) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby and evidenced by a certificate from the Chief
Financial Officer or Treasurer (or other equivalent officer) of the Parent
Guarantor demonstrating such compliance calculation in reasonable detail; and
 
(C)           the Parent Guarantor shall have delivered to the Administrative
Agent, on behalf of the Lenders, no later than the last day of the fiscal
quarter ended not less than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.
 
(j)          [Reserved];
 
(k)          Investments in the ordinary course of business consisting of (i)
indorsements for collection or deposit or (ii) customary trade arrangements with
customers;
 
(l)          Investments (including debt obligations and Equity Interests)
received in connection with (x) the bankruptcy or reorganization of any Person
and in settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(y) the non-cash proceeds of any Disposition permitted by Section 7.05;
 
(m)          loans and advances to Parent or any Intermediate Holding Company in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
permitted to be made to Holdings in accordance with Section 7.06;
 
(n)          so long as immediately after giving effect to any such Investment,
no Event of Default has occurred and is continuing, other Investments that do
not exceed $150,000,000 in any fiscal year (such applicable amount, the
“Permitted Other Investment Amount”); provided that the Permitted Other
Investment Amount may be increased by (x) the amount of any Eligible Equity
Proceeds which are Not Otherwise Applied and (y) an amount equal to the CNI
Growth Amount as in effect immediately prior to the time of making such
Investment;  provided further that (A) to the extent the aggregate amount of
Investments made
 
 
-105-

--------------------------------------------------------------------------------

 
 
pursuant to this clause (n) in any fiscal year is less than the Permitted Other
Investment Amount, the amount of such difference may be carried forward and used
to make Investments pursuant to this clause (n) in the two immediately
succeeding fiscal years and (B) for any fiscal year, the amount of Investments
that would otherwise be permitted in such fiscal year pursuant to this clause
(n) may be increased by an amount not to exceed the Permitted Other Investment
Amount (any amount so utilized, the “Investment Pull-Forward Amount”) (provided
that the Investment Pull-Forward Amount in respect of any fiscal year shall
reduce, on a dollar-for-dollar basis, the Permitted Other Investment Amount in
respect of the immediately succeeding fiscal year); provided further that, to
the extent that any such Investment (or series of related Investments) made
pursuant to this clause (n) consists of the contribution(s) or other transfer(s)
of property (other than cash) having an aggregate net book value in excess of
$20,000,000 to a Joint Venture for consideration less than the fair market value
of such property, then the Parent Guarantor shall have delivered to the
Administrative Agent a pro forma Compliance Certificate demonstrating that, upon
after giving Pro Forma Effect to such Investment(s), the Borrower Parties would
be in compliance with the financial covenants set forth in Section 7.10;
 
(o)          advances of payroll payments to employees in the ordinary course of
business;
 
(p)          Guarantees by Parent Guarantor, any Borrower or any Restricted
Subsidiary of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;
 
(q)          Investments in Unrestricted Subsidiaries; provided that immediately
after giving effect to any such Investment, the net book value of the assets of
the applicable Unrestricted Subsidiary, when aggregated with the net book value
of the assets of all other Unrestricted Subsidiaries, shall not exceed
$85,000,000;
 
(r)          Investments to the extent the consideration paid therefor consists
solely of Equity Interests of the Parent; and
 
(s)          Investments consisting of promissory notes issued by any Loan Party
to future, present or former officers, directors and employees, members of
management, or consultants of the Parent Guarantor or any of its Subsidiaries or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Parent, to the extent the applicable
Restricted Payment is permitted by Section 7.06.
 
Section 7.03.   Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)          Indebtedness constituting the Senior Notes and any Permitted
Refinancing thereof;
 
(b)          in the case of the Parent Guarantor, any Borrower or any Restricted
Subsidiary:
 
(i)           Indebtedness of the Loan Parties under the Loan Documents;
 
 
-106-

--------------------------------------------------------------------------------

 
 
(ii)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof;
 
(iii)          Guarantees by the Parent Guarantor, any Borrower or any
Restricted Subsidiary in respect of Indebtedness of any Borrower or such
Restricted Subsidiary otherwise permitted hereunder; provided that (A) no
Guarantee by any Restricted Subsidiary of any Indebtedness constituting a
Specified Junior Financing Obligation shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the applicable Guaranty to the extent required by
Section 6.12 and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;
 
(iv)          Indebtedness of the Parent Guarantor, any Borrower or any
Restricted Subsidiary owing to the Parent Guarantor, any Borrower or any
Restricted Subsidiary in respect of an Investment permitted by Section 7.02;
provided that all such Indebtedness of any Loan Party to any Subsidiary that is
not a Loan Party must be expressly subordinated to the Obligations of such Loan
Party, it being understood that such Loan Party may make payments thereon prior
to the occurrence (but not during the continuance) of an Event of Default;
 
(v)           Attributable Indebtedness and purchase money obligations
(including obligations in respect of mortgage, industrial revenue bond,
industrial development bond,  and similar financings) to finance the purchase,
repair or improvement of fixed or capital assets within the limitations set
forth in Section 7.01(i) and any Permitted Refinancing thereof; provided that
the aggregate amount of all such Indebtedness at any one time outstanding shall
not exceed $100,000,000;
 
(vi)          Indebtedness of Foreign Subsidiaries that are not Loan Parties in
an aggregate principal amount at any time outstanding for all such Persons taken
together not exceeding $150,000,000;
 
(vii)         Indebtedness in respect of Swap Contracts incurred in the ordinary
course of business and not for speculative purposes;
 
(viii)        Indebtedness (other than for borrowed money) subject to Liens
permitted under Section 7.01;
 
(ix)           Indebtedness (A) assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, or (B) owed to the seller of any property acquired
in a Permitted Acquisition on an unsecured subordinated basis, which
subordination shall be on terms reasonably satisfactory to the Administrative
Agent, in each case, so long as both immediately prior and after giving effect
thereto (x) no Event of Default shall exist or result therefrom, and (y) the
Borrower Parties shall be in Pro Forma Compliance with the covenants set forth
in
 
 
-107-

--------------------------------------------------------------------------------

 
 
Section 7.10, after giving effect to such Permitted Acquisition and the
assumption, incurrence or issuance of such Indebtedness, and any Permitted
Refinancing thereof;
 
(x)           Indebtedness representing deferred compensation to employees of
any Borrower or any Restricted Subsidiary;
 
(xi)          Indebtedness incurred in a Permitted Acquisition or Disposition
under agreements providing for indemnification, the adjustment of the purchase
price or similar adjustments;
 
(xii)         Indebtedness consisting of obligations of the Parent Guarantor,
any Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred by such Person in connection with Permitted
Acquisitions;
 
(xiii)        Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;
 
(xiv)        Indebtedness of Loan Parties in an aggregate principal amount not
to exceed $500,000,000 at any time outstanding;
 
(xv)         Indebtedness consisting of (A) the financing of insurance premiums
or (B) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
 
(xvi)        Indebtedness incurred by the Parent Guarantor, any Borrower or any
Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within 30
days following such drawing or incurrence;
 
(xvii)       obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by the
Parent Guarantor, any Borrower or any Restricted Subsidiary or obligations in
respect of letters of credit related thereto, in each case in the ordinary
course of business or consistent with past practice;
 
(xviii)      unsecured Indebtedness in an aggregate amount not to exceed
$1,000,000,000 to the extent the Net Cash Proceeds of such Indebtedness are
utilized within 120 days of the incurrence thereof to finance a Permitted
Acquisition (or if not so utilized within such time period, solely to the extent
the Net Cash Proceeds of such Indebtedness are applied to prepay Term Loans
pursuant to Section 2.05(b)(iv)(B)), and any Permitted Refinancing of any
Indebtedness incurred pursuant to this clause (xviii);
 
 
-108-

--------------------------------------------------------------------------------

 
 
(xix)         Indebtedness in respect of (x) any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business or (y) any letters of credit issued in favor of the L/C
Issuer or the Swing Line Lender to support any Defaulting Lender’s participation
in Letters of Credit or Swing Line Loans, respectively, as contemplated by
Section 2.03(a)(i)(E) or 2.04(b) respectively; and
 
(xx)          all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xix).
 
Section 7.04.   Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, except that:
 
(a)          any Restricted Subsidiary may merge with or liquidate into (i)
Parent Guarantor or any Borrower (including a merger, the purpose of which is to
reorganize Parent Guarantor or any Borrower into a new jurisdiction so long as
(x) the US Borrower remains organized under the laws of the United States, any
state thereof or the District of Columbia and (y) any other Borrower remains
organized under the Laws of its current jurisdiction or the Laws of another
jurisdiction that permits all payments required to be made by such Borrower
hereunder and under the other Loan Documents to be made free and clear of and
without deduction for any Taxes or such Borrower agrees to indemnify each Agent
and each Lender for the full amount of such Taxes and any liability arising
therefrom or with respect thereto in the manner provided in Article 3 (the
requirements set forth in this clause (y) and the foregoing clause (x),
collectively, the “Jurisdictional Requirements”)); provided that Parent
Guarantor or such Borrower shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume the obligations of Parent
Guarantor or such Borrower under the Loan Documents in a manner reasonably
acceptable to the Administrative Agent, or (ii) any one or more other Restricted
Subsidiaries; provided that when any Restricted Subsidiary that is a Loan Party
is merging with another Restricted Subsidiary, (A) a Loan Party shall be the
continuing or surviving Person or (B) to the extent constituting an Investment,
such Investment must be an Investment permitted by Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03;
 
(b)          (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary (other than any Borrower) may liquidate or dissolve or change its
legal form if the Parent Guarantor determines in good faith that such action is
in the best interests of the Parent Guarantor;
 
(c)          so long as no Event of Default exists or would result therefrom,
the Parent Guarantor or any Restricted Subsidiary may merge with any other
Person in order to (i) effect an Investment permitted pursuant to Section 7.02
(provided that (A) the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Section 6.12 and (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02) or (ii) to effect the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 6.15; provided that if the
Parent Guarantor or any Borrower is a party to any transaction effected pursuant
to this Section 7.04(c), (A) the Parent Guarantor or such Borrower shall be the
continuing and surviving
 
 
-109-

--------------------------------------------------------------------------------

 
 
 
Person or the continuing or surviving Person shall expressly assume the
obligations of the Parent Guarantor or such Borrower in a manner reasonably
acceptable to the Administrative Agent and (B) the Jurisdictional Requirements
shall be satisfied;
 
(d)          [Reserved]; and
 
(e)          so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, the purpose of which is to
effect a Disposition permitted pursuant to Section 7.05, may be effected;
provided that if the Parent Guarantor or any Borrower is a party to any
transaction effected pursuant to this Section 7.04(e), (i) the Parent Guarantor
or such Borrower shall be the continuing or surviving Person or the continuing
or surviving Person shall expressly assume the obligations of the Parent
Guarantor or such Borrower in a manner reasonably acceptable to the
Administrative Agent and (ii) the Jurisdictional Requirements shall be
satisfied.
 
Section 7.05.   Dispositions.  Make any Disposition except:
 
(a)          Dispositions of obsolete, used, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Parent Guarantor, the Borrowers and the Restricted Subsidiaries;
 
(b)          Dispositions of inventory in the ordinary course of business;
 
(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
 
(d)          Dispositions of property by the Parent Guarantor, any Borrower or
any Restricted Subsidiary to the Parent Guarantor, any Borrower or any other
Restricted Subsidiary (including any such Disposition effected pursuant to a
merger, liquidation or dissolution); provided that if the transferor of such
property is a Guarantor or a Borrower then (i) the transferee thereof must
either be a Borrower or a Guarantor or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under  Section 7.02 and
any Indebtedness corresponding to such Investment must be permitted by Section
7.03;
 
(e)          Dispositions permitted by Section 7.02, Section 7.04 and Section
7.06 and Liens permitted by Section 7.01;
 
(f)          Dispositions by the Parent Guarantor, any Borrower or any
Restricted Subsidiary of property pursuant to sale-leaseback transactions;
provided that (i) the fair market value of all property so Disposed of shall not
exceed $200,000,000 from and after the Closing Date, (ii) the purchase price for
such property shall be paid to the relevant Borrower or such Restricted
Subsidiary for not less than 75% cash consideration and (iii) all Net Cash
Proceeds resulting from the Disposition pursuant to this Section 7.05(f) of
property with a fair market value in excess of $100,000,000 shall be applied to
prepay Term Loans pursuant to Section 2.05(b)(ii);
 
(g)          Dispositions of Cash Equivalents;
 
 
-110-

--------------------------------------------------------------------------------

 
 
(h)          Dispositions of accounts receivable in connection with the
collection or compromise thereof;
 
(i)           leases, subleases, licenses or sublicenses of property which do
not materially interfere with the business of the Parent Guarantor, the
Borrowers and the Restricted Subsidiaries;
 
(j)           transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
 
(k)          Dispositions of property by the Parent Guarantor, any Borrower or
any Restricted Subsidiary not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Event of Default shall
exist or would result from such Disposition and (ii) the sale price for such
property (if in excess of $20,000,000) shall be paid to the Parent Guarantor,
such Borrower or such Restricted Subsidiary for not less than 75% cash
consideration;
 
(l)           Dispositions of Investments in Joint Ventures, to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties forth in, joint venture arrangements and similar binding arrangements in
effect on the Closing Date; and
 
(m)          Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
the Parent Guarantor or any Restricted Subsidiary, are uneconomical, negligible,
obsolete or otherwise not material in the conduct of its business (it being
understood and agreed that no Material Intellectual Property may be Disposed of
in reliance on this clause (m));
 
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d) and Section 7.05(e)), shall be for no less
than the fair market value of such property at the time of such Disposition.  To
the extent any Collateral is Disposed of as expressly permitted by this Section
7.05 to any Person other than a Loan Party, such Collateral shall be sold free
and clear of the Liens created by the Loan Documents, and the Administrative
Agent is hereby authorized by the Lenders to take any actions deemed appropriate
in order to effect the foregoing.
 
Section 7.06.   Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, except:
 
(a)          each Restricted Subsidiary may make Restricted Payments to the
Parent Guarantor, any Borrower and to other Restricted Subsidiaries (and, in the
case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to (i)
a Borrower or such Restricted Subsidiary and (ii) to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests);
 
(b)          the Parent Guarantor, the Borrowers and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests) of such Person;
 
 
-111-

--------------------------------------------------------------------------------

 
 
(c)          [Reserved];
 
(d)          to the extent constituting Restricted Payments, the Parent
Guarantor, the Borrowers and the Restricted Subsidiaries may enter into
transactions expressly permitted by Section 7.04, Section 7.05 or Section 7.08;
 
(e)          the Parent Guarantor, the Borrowers and the Restricted Subsidiaries
may make Restricted Payments to Holdings:
 
(i)           the proceeds of which will be used by Holdings to pay (or to make
a Restricted Payment to Parent to enable it to pay) the tax liability for each
relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns filed by or on behalf of the Parent or any Intermediate
Holding Company; provided that such proceeds are limited to the tax liability
attributable to the Parent Guarantor, the Borrowers and the Subsidiaries
determined as if the Parent Guarantor, the Borrowers and the Subsidiaries filed
separately;
 
(ii)           the proceeds of which shall be used by Holdings to pay (or to
make a payment to Parent or any other Intermediate Holding Company to enable it
to pay) Parent’s and any Intermediate Holding Company’s operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including, without limitation, administrative, legal, accounting
and similar expenses provided by third parties), incurred in the ordinary course
of business, in an aggregate amount not to exceed $15,000,000 in any fiscal year
plus any reasonable and customary indemnification claims made by directors or
officers of the Parent or any Intermediate Holding Company attributable to the
ownership or operations of the Parent Guarantor, the Borrowers and the
Restricted Subsidiaries;
 
(iii)          the proceeds of which shall be used by Holdings to pay (or to
make a payment to Parent or any other Intermediate Holding Company to enable it
to pay) franchise taxes and other fees, taxes and expenses required to maintain
Parent’s or any Intermediate Holding Company’s corporate existence;
 
(iv)          the proceeds of which will be used by Holdings to pay (or to make
a payment to Parent or any other Intermediate Holding Company to enable it to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of the Parent held by any future, present or former
employee, director, officer, member of management or consultant of the Parent or
any of its Subsidiaries (or the estate, family members, spouse or former spouse
of any of the foregoing); provided that the aggregate amount of Restricted
Payments made under this clause (e)(iv) does not exceed in any calendar year
$25,000,000 (with unused amounts in any calendar year being carried over to the
two (2) immediately succeeding calendar years); and provided further that such
amount in any calendar year may be increased by an amount not to exceed (A) the
cash proceeds from the sale of Equity Interests to employees, directors,
officers, members of management or consultants of the Parent or of its
Subsidiaries that occurs after the Closing Date to the extent such proceeds
constitute Eligible Equity Proceeds plus (B) the cash proceeds of key man life
insurance policies received by Parent or any Intermediate
 
 
-112-

--------------------------------------------------------------------------------

 
 
Holding Company (to the extent such proceeds are contributed to the Parent
Guarantor) or the Parent Guarantor, any Borrower or any Restricted Subsidiary
after the Closing Date (provided that the Parent Guarantor may elect to apply
all or any portion of the aggregate increase contemplated by clauses (A) and (B)
above in any calendar year) less (C) the amount of any Restricted Payments
previously made pursuant to clauses (A) and (B) of this clause (e)(iv);
 
(v)           to finance any Investment permitted to be made pursuant to Section
7.02; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing or consummation of such Investment and (B) Parent
shall, immediately following the closing or consummation thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to a
Borrower or a Loan Party (or a Person that will become a Loan Party upon receipt
of such contribution) or (2) the merger (to the extent permitted in Section
7.04) of the Person formed or acquired into a Borrower or a Loan Party in order
to consummate such Permitted Acquisition, in each case, in accordance with the
requirements of Section 6.12;
 
(vi)          the proceeds of which shall be used by Holdings to make (or to
make a payment to Parent or any other Intermediate Holding Company to enable it
to make) cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Parent; provided that
any such cash payment shall not be for the purpose of evading the limitations
set forth in this Section 7.06 (as determined in good faith by the board of
directors or the managing board, as the case may be, of the Parent Guarantor (or
any authorized committee thereof));
 
(vii)         the proceeds of which shall be used by Parent or any Intermediate
Holding Company to pay fees and expenses (other than to Affiliates) related to
any unsuccessful equity or debt offering permitted by this Agreement;
 
(viii)        [Reserved];
 
(ix)           the proceeds of which shall be used by Holdings to pay (or to
make a payment to Parent or any other Intermediate Holding Company to enable it
to pay) customary salary, bonus and other benefits payable to officers and
employees of the Parent or any Intermediate Holding Company to the extent such
salaries, bonuses and other benefits are directly attributable to the ownership
or operations of the Parent Guarantor, the Borrowers and the Restricted
Subsidiaries; and
 
(x)           the proceeds of which shall be used by Holdings to pay (or to make
a payment to Parent or any other Intermediate Holding Company to enable it to
pay) amounts of the type described in Section 7.08(g), in each case to the
extent the applicable payment would be permitted under the applicable clause in
Section 7.08 if such payment were to be made by a Borrower Party.
 
(f)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Parent
 
 
-113-

--------------------------------------------------------------------------------

 
 
Guarantor, the Borrowers and the Restricted Subsidiaries may make additional
Restricted Payments to Holdings in an aggregate amount that does not exceed
$300,000,000, plus the CNI Growth Amount as in effect immediately prior to the
time of making of such Restricted Payment; and
 
(g)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Parent Guarantor, the Borrowers and the Restricted Subsidiaries
may make additional Restricted Payments to Holdings in an amount not to exceed
the amount of any Eligible Equity Proceeds which are Not Otherwise Applied.
 
Section 7.07.   Change In Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Parent Guarantor, the Borrowers and the Restricted Subsidiaries on the date
hereof or any business reasonably related or ancillary thereto.
 
Section 7.08.   Transactions With Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrowers, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties, (b) on fair and
reasonable terms substantially as favorable to the Parent Guarantor, the
relevant Borrower or such Restricted Subsidiary as would be obtainable by the
Parent Guarantor, such Borrower or such Restricted Subsidiary in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the payment
of fees and expenses in connection with the consummation of the Transactions,
(d) loans and other transactions by the Parent Guarantor, the Borrowers and the
Subsidiaries to the extent not prohibited by this Agreement, (e) entering into
employment and severance arrangements between Parent, any Intermediate Holding
Company, the Parent Guarantor, the Borrowers and the Restricted Subsidiaries and
their respective officers and employees, as determined in good faith by the
board of directors or senior management of the relevant Person, (f) the payment
of customary fees and reimbursement of reasonable out-of-pocket costs of, and
customary indemnities provided to or on behalf of, directors, officers and
employees of the Parent, any Intermediate Holding Company, the Parent Guarantor,
the Borrowers and the Restricted Subsidiaries in the ordinary course of business
or the Sponsors or to their Affiliates, to the extent attributable to the
ownership or operations of the Parent Guarantor, the Borrowers and the
Restricted Subsidiaries, as determined in good faith by the board of directors
or senior management of the relevant Person, (g) the payment of fees, expenses,
indemnities or other payments pursuant to, and transactions pursuant to, the
permitted agreements in existence on the Closing Date and set forth on Schedule
7.08 or any amendment thereto to the extent such an amendment is not adverse to
the Lenders in any material respect and (h) Restricted Payments permitted under
Section 7.06.
 
Section 7.09.   Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Notes Indenture or customary terms in any documentation providing for
any Permitted Refinancing thereof) that limits the ability of (a) any Restricted
Subsidiary to make Restricted Payments to any Borrower or any Guarantor or to
otherwise transfer property to or invest in any Borrower or any Guarantor, or
(b) any Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing shall not
 
 
-114-

--------------------------------------------------------------------------------

 
 
apply to Contractual Obligations which (i) (x) exist on the date hereof and (to
the extent not otherwise permitted by this Section 7.09) are listed on Schedule
7.09 hereto and (y) to the extent Contractual Obligations permitted by clause
(x) are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clause (a) or (b) that are contained
in such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by Section
7.03, (iv) arise in connection with any Disposition permitted by Section 7.05,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness (and excluding in any
event any Indebtedness constituting any Junior Financing) or that expressly
permits Liens for the benefit of the Agents and the Lenders with respect to the
credit facilities established hereunder and the Obligations under the Loan
Documents on a senior basis without the requirement that such holders of such
Indebtedness be secured by such Liens on an equal and ratable, or junior, basis,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto, (viii) comprise restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to Section
7.03(b)(v) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest or (x) are
customary provisions restricting assignment or transfer of any agreement entered
into in the ordinary course of business.
 
Section 7.10.   Financial Covenants.
 
(a)          Leverage Ratio.  Permit the Leverage Ratio as of the end of any
fiscal quarter of the Parent Guarantor (beginning with the fiscal quarter ending
June 30, 2011 set forth below to be greater than the ratio set forth below
opposite such fiscal quarter):
 
Fiscal Year
First Quarter
Second Quarter
Third Quarter
Fourth Quarter
2011
N/A
4.50 to 1.00
4.50 to 1.00
4.50 to 1.00
2012
4.25 to 1.00
4.25 to 1.00
4.25 to 1.00
4.25 to 1.00
2013
3.50 to 1.00
3.50 to 1.00
3.50 to 1.00
3.50 to 1.00
2014
3.25 to 1.00
3.25 to 1.00
3.25 to 1.00
3.25 to 1.00
2015
3.00 to 1.00
3.00 to 1.00
3.00 to 1.00
3.00 to 1.00
Thereafter
3.00 to 1.00
3.00 to 1.00
3.00 to 1.00
3.00 to 1.00



(b)          Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of
the end of any fiscal quarter of the Parent Guarantor (beginning with the fiscal
quarter ending June 30, 2011) to be less than 2.50 to 1.00.
 
 
-115-

--------------------------------------------------------------------------------

 
 
 
Section 7.11.   Amendments of Certain Documents.  Amend or otherwise modify (a)
any of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders and (b) any term or condition of any Junior
Financing Documentation in any manner materially adverse to the interests of the
Administrative Agent or the Lenders.
 
Section 7.12.   Accounting Changes.  Make any change in fiscal year.
 
Section 7.13.   Prepayments, Etc. Of Indebtedness. Voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any Junior Financing or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) so long as no Event of Default shall have occurred and
be continuing or would result therefrom, (x) for an aggregate purchase price, or
in an aggregate prepayment amount, not to exceed $200,000,000, plus an amount
equal to (A) 100% of Cumulative Excess Cash Flow that is Not Otherwise Applied
and (B) the CNI Growth Amount as in effect immediately prior to the time of
making such purchase or prepayment or (y) the refinancing thereof with the Net
Cash Proceeds of any Permitted Subordinated Indebtedness or Eligible Equity
Proceeds that are Not Otherwise Applied, (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) and
(iii) with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof.
 
Section 7.14.   Equity Interests of the Borrowers.  Create, incur, assume or
suffer to exist any Lien on any Equity Interests of any Borrower (other than
Liens permitted by Section 7.01(a)(i) and nonconsensual Liens to the extent
permitted under Section 7.01).
 
Section 7.15.   Designated Senior Debt.  Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of the Borrowers or the
Restricted Subsidiaries as “Designated Senior Indebtedness” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.
 
ARTICLE 8
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01.   Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)          Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when due, any amount of principal of any Loan or any L/C Borrowing, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or
 
(b)          Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.05(a)
(solely with respect to the Borrowers) or Section 6.11 or Article 7; or
 
(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document
 
 
-116-

--------------------------------------------------------------------------------

 
 
on its part to be performed or observed and such failure continues for thirty
(30) days after notice thereof by the Administrative Agent to the Borrowers; or
 
(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or
 
(e)          Cross-Default.  Any Loan Party or any Restricted Subsidiary
(i) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount of not
less than the Threshold Amount, or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or
 
(f)          Insolvency Proceedings, Etc.  Any Loan Party or any of its
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, examiner,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, examiner, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding or any similar steps or proceedings under Debtor Relief Laws
applicable to any Loan Party or any of their Restricted Subsidiaries; or
 
(g)          Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or
 
(h)          Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party
 
 
-117-

--------------------------------------------------------------------------------

 
 
 
insurance as to which the insurer has been notified of such judgment or order
and does not deny coverage) and there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)          ERISA.  An ERISA Event shall have occurred (or a similar event
shall have occurred with respect to a Foreign Plan) that, when taken together
with all other ERISA Events that have occurred (and similar events that have
occurred with respect to Foreign Plans), could reasonably be expected to result
in a Material Adverse Effect; or
 
(j)          Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments or as a result of a transaction permitted hereunder or thereunder
(including under Section 7.04 or Section 7.05)), or purports in writing to
revoke or rescind any Loan Document; or
 
(k)          Change of Control.  There occurs any Change of Control; or
 
(l)          Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or Sections 6.12 and 6.20 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
permitted under Section 7.04 or Section 7.05) cease to create a valid and
perfected first priority Lien on and security interest in (or, in the case of
Collateral of any Loan Party organized under the laws of Bermuda (or the Equity
Interests of any company organized under the laws of Bermuda), the failure to
maintain a first priority registered charge over) the Collateral covered
thereby, subject to Liens permitted under Section 7.01, or any Loan Party shall
assert in writing such invalidity or lack of perfection or priority (other than
in an informational notice to the Administrative Agent), except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code financings statements or continuation statements or
other equivalent filings and except, as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and the related insurer shall not have denied or disclaimed in
writing that such losses are covered by such title insurance policy.
 
Section 8.02.   Remedies Upon Event Of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)          declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;
 
 
-118-

--------------------------------------------------------------------------------

 
 
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)          require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States or any similar Debtor Relief Laws, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
 
Section 8.03.   Application Of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;
 
Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and any L/C Issuer pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any
distribution);
 
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;
 
Fifth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans, (ii) the Secured Hedge Obligations and the Cash
Management Obligations,
 
 
-119-

--------------------------------------------------------------------------------

 
 
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fifth held by them;
 
Sixth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrowers.
 
ARTICLE 9

 
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
Section 9.01.   Appointment And Authorization Of Agents.
 
(a)          Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
(b)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any
 
 
 
-120-

--------------------------------------------------------------------------------

 
 
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article 9 and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
 
(c)   The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and a potential
Hedge Bank) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
(and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including, without limitation, Section 9.07 as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
(d)   Each of the Lenders acknowledge and consent to the parallel debt structure
which is included in the Dutch Security Documents.
 
(e)   Each of the Lenders appoints the Administrative Agent to act as its agent
under and in connection with the French law Security Agreements in accordance
with article 2328-1 of the French Civil Code.
 
(f)   Each of the Secured Parties appoints the Administrative Agent to act as
its collateral agent under and in connection with any German Security Documents
as set out in the German Security Trust Agreement.  In furtherance of the grant
of security interests set forth in the German Security Documents and the
enforcement thereof, the parties agree as follows:
 
(i)   Unless expressly provided to the contrary, the Administrative Agent holds
or administers (as applicable) any security created by a Security Agreement
governed by German law for the Secured Parties in accordance with the German
Security Trust Agreement.
 
(ii)      Unless expressly provided to the contrary in any Loan Document, the
Administrative Agent holds:
 
(A)  the benefit of any Administrative Agent Claims; and
 
(B)  any proceeds of security,
 
for the benefit, and as the property, of the Secured Parties and so that they
are not available to the personal creditors of the Administrative Agent.
 
 
-121-

--------------------------------------------------------------------------------

 
 
(iii)     The Administrative Agent will separately identify in its records the
property rights referred to in paragraph (f)(ii) above.
 
(iv)    Each Loan Party shall pay the Administrative Agent, as an independent
and separate creditor, an amount equal to each Secured Party Claim on its due
date.
 
(v)     The Administrative Agent may enforce performance of any Administrative
Agent Claim in its own name as an independent and separate right. This includes
any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceeding.
 
(vi)    Each Secured Party must, at the request of the Administrative  Agent,
perform any act required in connection with the enforcement of any
Administrative Agent Claim.  This includes joining in any proceedings as
co-claimant with the Administrative Agent.
 
(vii)   Unless the Administrative Agent fails to enforce an
Administrative  Agent Claim within a reasonable time after its due date, a
Secured Party may not take any action to enforce the corresponding Secured Party
Claim unless it is requested to do so by the Administrative Agent.
 
(viii)  To the extent permitted by applicable law, each Loan Party irrevocably
and unconditionally waives any right it may have to require a Secured Party to
join in any proceedings under German law as co-claimant with the Administrative
Agent in respect of any Administrative Agent Claim.
 
(ix)     (A) Discharge by an Loan Party of a Secured Party Claim will discharge
the corresponding Administrative Agent Claim on a dollar for dollar basis and
(B) discharge by an Loan Party of an Administrative Agent Claim will discharge
the corresponding Secured Party Claim on a dollar for dollar basis.
 
(x)     The aggregate amount of the Administrative Agent Claims will never
exceed the aggregate amount of Secured Party Claims.
 
(xi)    If the Administrative Agent returns to any Loan Party, whether in any
kind of insolvency proceedings or otherwise, any recovery in respect of which it
has made a payment to a Secured Party, that Secured Party must repay an amount
equal to that recovery to the Administrative Agent.
 
Section 9.02. Delegation Of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
 
 
-122-

--------------------------------------------------------------------------------

 
 
Section 9.03. Liability Of Agents.  No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
 
Section 9.04. Reliance By Agents.
 
(a)      Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent.  Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
 
(b)      For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
Section 9.05. Notice Of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
relevant Borrower referring to this Agreement, describing such Default and
 
 
-123-

--------------------------------------------------------------------------------

 
 
stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article 8; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.
 
Section 9.06. Credit Decision; Disclosure Of Information By Agents.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
 
Section 9.07. Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct; provided that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent
 
 
-124-

--------------------------------------------------------------------------------

 
 
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
 
Section 9.08. Agents in Their Individual Capacities.  Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent or the L/C Issuer hereunder and without notice to
or consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the L/C Issuer, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.
 
Section 9.09. Successor Agents.  The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders.  If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrowers at all times other than
during the existence of an Event of Default under Section 8.01(f) (which consent
of the Borrowers shall not be unreasonably withheld or delayed).  If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrowers, a successor agent from among the
Lenders.  Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 and Section 10.04 and Section 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.  If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above; provided that in the case of any Collateral held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed.  Upon the acceptance of any appointment as the Administrative Agent
 
 
-125-

--------------------------------------------------------------------------------

 
 
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.
 
Section 9.10. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.03(i), Section 2.03(j), Section
2.09 and Section 10.04) allowed in such judicial proceeding; and
 
(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and Section 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
 
-126-

--------------------------------------------------------------------------------

 
 
Section 9.11. Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent:
 
(a)     to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (x)
obligations under Secured Hedge Agreements, (y) Cash Management Obligations not
yet due and payable and (z) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination of all Letters of Credit
(including as a result of a Letter of Credit being deemed to be no longer
outstanding hereunder in accordance with the Cash Collateralization or
back-to-back letter of credit provisions set forth in Section 2.03(g)), (ii)
that is Disposed or to be Disposed as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document to any Person
other than a Loan Party, (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders or (iv) owned by a Guarantor upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (c) below;
 
(b)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(b), Section 7.01(e), Section 7.01(f),
Section 7.01(g), Section 7.01(i), Section 7.01(j), Section 7.01(m), Section
7.01(p), Section 7.01(r), Section 7.01(u) and Section 7.01(v);
 
(c)     to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction or
designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of any Specified Junior
Financing Obligation unless and until each guarantor is (or is being
simultaneously) released from its guarantee with respect to such Specified
Junior Financing Obligation; and
 
(d)     to enter into customary agreements with advisors of the Borrowers and
their Affiliates in order to gain access to materials prepared by such advisors
in connection with “whitewash” or comparable procedures effected in connection
with the Acquisition.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.  In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.
 
Section 9.12. Other Agents; Arrangers and Managers.  None of the Lenders or
other Persons identified on the front page or signature pages of this Agreement
as a “Syndication Agent,” “Co-Documentation Agent,” “joint lead arranger” or
“joint bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those
 
 
-127-

--------------------------------------------------------------------------------

 
 
applicable to all Lenders as such and shall be entitled to all of the benefits
of this Article 9.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
 
Section 9.13. Appointment of Supplemental Administrative Agents.
 
(a)      It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
 
(b)      In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Section
9.07 (obligating the Borrowers to pay the Administrative Agent’s expenses and to
indemnify the Administrative Agent) that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.
 
(c)      Should any instrument in writing from any Borrower or any other Loan
Party be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the relevant Borrower
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent.  In
case any Supplemental Administrative Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be
 
 
-128-

--------------------------------------------------------------------------------

 
 
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
 
Section 9.14. Withholding Tax. To the extent required by any applicable Law, an
Agent may withhold from any payment to any Lender (including, for purposes of
this Section 9.14, any L/C Issuer), an amount equivalent to any applicable
withholding tax.  Without limiting or expanding the obligations of any Loan
Party under Section 3.01, each Lender shall, and does hereby, indemnify the
relevant Agent, within 30 calendar days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the IRS or any other Governmental
Authority as a result of the failure of the Agent to properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective).  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14.  The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the Agent,
any assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of any Loans and all other amounts payable hereunder.
 
ARTICLE 10
 
MISCELLANEOUS
 
Section 10.01. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the relevant Borrower or the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:
 
(a)     extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.01, Section 4.02 or
Section 4.03, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
 
(b)     postpone any date scheduled for any payment of principal or interest
under Section 2.07 or Section 2.08 or fees under Section 2.03(i) or Section
2.09(a), without the written consent of each Lender directly affected thereby,
it being understood that the waiver of any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;
 
 
-129-

--------------------------------------------------------------------------------

 
 
(c)      reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the definition
of Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in any rate of interest or fees; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate;
 
(d)     change any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender;
 
(e)      release all or substantially all of the Collateral in any transaction
or series of related transactions (it being understood that a transaction
permitted under Section 7.05 shall not constitute the release of all or
substantially all of the Collateral), without the written consent of each
Lender;
 
(f)      other than in connection with a transaction permitted under Section
7.04 or Section 7.05, release any material Guarantor from its obligations under
the Guaranty, without the written consent of each Lender; or
 
(g)     change any provision of Section 10.07(j) without the written consent of
each Lender;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(f) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) no amendment,
waiver or consent shall amend, modify supplement or waive any condition
precedent to any extension of credit under the Revolving Facility set forth in
Section 4.02 without the written consent of the Required Revolving Lenders under
the Revolving Facility (it being understood that amendments, modifications,
supplements or waivers of any other provision  of any Loan Document, including
any representation or warranty, any covenant or any Default, shall be deemed to
be effective for purposes of determining whether the conditions precedent set
forth in Section 4.02 have been satisfied regardless of whether the Required
Revolving Lenders shall have consented to such amendment, modification,
supplement or waiver).  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Lender may
not be increased or extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any
 
 
-130-

--------------------------------------------------------------------------------

 
 
Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders) and (y) the principal of such Lender’s
Loans shall not be reduced or forgiven without the consent of such Lender.


Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the relevant Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans at the time of such
refinancing and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.
 
Notwithstanding anything to the contrary contained in this Section 10.01, in the
event that the Borrowers request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrowers and the Required Lenders, the Borrowers and the
Required Lenders shall be permitted to amend the Agreement without the consent
of the Non-Consenting Lenders to provide for (a) the termination of the
Commitment of each Non-Consenting Lender that are (x) Revolving Credit Lenders,
(y) Term Lenders or (z) both, at the election of the Borrowers and the Required
Lenders, (b) the addition to this Agreement of one or more other financial
institutions (each of which shall be an Eligible Assignee), or an increase in
the Commitment of one or more of the Required Lenders (with the written consent
thereof), so that the total Commitment after giving effect to such amendment
shall be in the same amount as the total Commitment immediately before giving
effect to such amendment, (c) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Required Lender or Lenders, as the case may be, as may be
necessary to repay in full, at par, the outstanding Loans of the Non-Consenting
Lenders (including, without limitation, any amounts payable pursuant to Section
3.05) immediately before giving effect to such amendment and (d) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (a), (b) and (c).
 
 
-131-

--------------------------------------------------------------------------------

 
 
Section 10.02. Notices and Other Communications; Facsimile Copies.
 
(a)     General.  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or any other Loan Document shall be
in writing (including by facsimile transmission).  All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)       if to any Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii)      if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the relevant
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail,
when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant to
Article 2 shall not be effective until actually received by such Person.  In no
event shall a voice-mail message be effective as a notice, communication or
confirmation hereunder.
 
(b)     Effectiveness of Facsimile Documents and Signatures.  Loan Documents may
be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.  The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.
 
(c)     Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities
 
 
-132-

--------------------------------------------------------------------------------

 
 
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower in the absence of gross negligence or willful
misconduct.
 
Section 10.03. No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
 
Section 10.04. Attorney Costs, Expenses and Taxes.  The Borrowers agree (a) to
pay or reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Cahill Gordon &
Reindel llp and, if necessary, of one local counsel and one regulatory counsel
in each foreign jurisdiction as agreed between the Administrative Agent and the
Borrowers, and (b) to pay or reimburse the Administrative Agent and each Lender
for all reasonable out-of-pocket costs and expenses incurred in connection with
the enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs of counsel (which counsel shall be limited as provided in Section
10.05).  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by any Agent.  All
amounts due under this Section 10.04 shall be paid promptly.  The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations.  If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender, in its sole discretion.
 
Section 10.05. Indemnification by the Borrowers.  Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Agent, each Arranger, each
Lender and their respective Affiliates, directors, officers, employees, members,
partners, counsel, agents, attorneys-in-fact, trustees and advisors
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs (which shall
be limited to one (1) counsel to the Indemnitees taken as a whole (and, if
necessary, one local counsel and one regulatory counsel to the Indemnitees taken
as a whole in each appropriate jurisdiction), unless (x) the interests of the
Indemnitees are sufficiently divergent, in which case one (1) additional counsel
may be appointed and (y) if the interests of any Indemnitee or group of
Indemnitees (other than all of the Indemnitees) are distinctly or
disproportionately affected, one (1) additional counsel for such Indemnitee or
group of Indemnitees in the case of clause (a) below)) of any kind or nature
whatsoever which
 
 
-133-

--------------------------------------------------------------------------------

 
 
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property or facility
currently or formerly owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by any Borrower or any other Loan Party) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) have been determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or a material breach of the
Loan Documents by such Indemnitee or (y) arise from claims of any of the Lenders
solely against one or more Lenders (and not by one or more Lenders against the
Administrative Agent or one or more of the other Agents) that have not resulted
from the action, inaction, participation or contribution of any Borrower or
their respective Subsidiaries or other Affiliates or any of their respective
officers, directors, stockholders, partners, members, employees, agents,
representatives or advisors.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not limit the obligations of
any Loan Party under the first sentence of this Section 10.05.  In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 10.05 shall be
paid promptly.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Agent, Arranger
or Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
Section 10.06. Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises
 
 
-134-

--------------------------------------------------------------------------------

 
 
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.
 
Section 10.07. Successors and Assigns.
 
(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b) or, in the case of any Eligible Assignee that,
upon giving effect to such assignment, would be an Affiliated Lender, Section
10.07(j), (ii) by way of participation in accordance with the provisions of
Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f) or Section 10.07(h), as the case
may be, or (iv) to an SPC in accordance with the provisions of Section 10.07(g)
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(d) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)     Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent shall
not be less than $2,500,000, in the case of any assignment in respect of the
Revolving Credit Facility, or $1,000,000, in the case of any assignment in
respect of any Term Loans (provided, however, that concurrent assignments to or
by Approved Funds will be treated as a single assignment for the purpose of
meeting the minimum transfer requirements); (ii) except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (but
subject to clause (iv) below), each of the Administrative Agent and, so long as
no Event of Default in respect of Section
 
 
-135-

--------------------------------------------------------------------------------

 
 
8.01(a), Section 8.01(f) or Section 8.01(g)(i) or has occurred and is continuing
and except for assignments in connection with the exchange of Lenders’ interests
pursuant to arrangements relating thereto among the Lenders following the date
on which either any Event of Default referred to in Section 8.01(f) or Section
8.01(g)(i) shall have occurred and be continuing in respect of any Borrower or
the Loans shall have been declared immediately due and payable pursuant to
Section 8.02, each Borrower consents to such assignment (each such consent not
to be unreasonably withheld or delayed); (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (iii) shall not (x) apply to rights
in respect of Swing Line Loans or (y) prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis; (iv) any assignment of a Revolving Credit Commitment must be
approved by the Administrative Agent, the L/C Issuer and the Swing Line Lender
(each such consent not to be unreasonably withheld or delayed); (v) the parties
(other than the relevant Borrower unless its consent to such assignment is
required hereunder) to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (which initially shall be
ClearPar, LLC) or (B) manually execute and deliver to the Administrative Agent
an Assignment and Assumption together with a processing and recordation fee of
$3,500 (which fee (x) no Borrower shall have an obligation to pay except as
required in Section 3.07 and (y) may be waived by the Administrative Agent in
its discretion); provided that only a single processing and recordation fee
shall be payable in respect of multiple contemporaneous assignments to Approved
Funds with respect to any Lender; (vi) the assigning Lender shall deliver any
Notes evidencing such Loans to the relevant Borrower or the Administrative Agent
and (vii) each assignment by an Affiliated Lender shall be acknowledged by the
Parent Guarantor.  Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 10.07(c), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05,
Section 10.04 and Section 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Upon request, and
the surrender by the assigning Lender of its Note, the relevant Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(d).
 
(c)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time
 
 
-136-

--------------------------------------------------------------------------------

 
 
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by any Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)     Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to Section
10.07(e), the Borrowers agree that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.05 (subject to the
requirements and limitations therein and in Section 10.15) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b) and such Participant agrees to be bound by such Sections and
Section 3.06.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(e)     A Participant shall not be entitled to receive any greater payment under
‎Section 3.01, ‎Section 3.04 or ‎Section 3.05 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the relevant Borrower’s prior written consent (which consent shall not be
unreasonably withheld or delayed) and such Participant complies with Section
3.06 and Section 10.15 as if such Participant were a Lender.
 
(f)      Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such
 
 
-137-

--------------------------------------------------------------------------------

 
 
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(g)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the relevant Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the relevant Borrower under
this Agreement (including its obligations under Section 3.01, Section 3.04 or
Section 3.05), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Notwithstanding anything to
the contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the relevant Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
 
(h)     Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may, without the consent of or notice to the Administrative Agent
or any Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).
 
(i)       Notwithstanding anything to the contrary contained herein, Bank of
America may, upon thirty (30) days’ notice to the Borrowers and the Lenders,
resign as L/C Issuer and/or the Swing Line Lender; provided that on or prior to
the expiration of such 30-day period with respect to Bank of America’s
resignation as L/C Issuer, Bank of America shall have identified a successor L/C
Issuer reasonably acceptable to the Borrowers willing to accept its appointment
as successor L/C Issuer.  In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders willing to accept such
 
 
-138-

--------------------------------------------------------------------------------

 
 
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be, except as expressly provided above.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).
 
(j)            (i)          Notwithstanding the definition of “Eligible
Assignee” or anything else to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans to any Person who, after
giving effect to such assignment, would be an Affiliated Lender (without the
consent of any Person but subject to acknowledgment by the Administrative Agent
and the Parent Guarantor); provided that:
 
(A)  except as previously disclosed in writing to the Administrative Agent and
the Term Lenders, each Affiliated Lender represents and warrants as of the date
of any assignment to such Affiliated Lender pursuant to this Section 10.07(j),
that neither the Affiliated Lender nor any Equity Sponsor to which such
Affiliated Lender is an Affiliate, has any material non-public information
(“MNPI”) with respect to any Borrower Party, the Parent Guarantor or its
Restricted Subsidiaries or securities that both (a) has not been disclosed to
the assigning Lender (other than because such assigning Lender does not wish to
receive MNPI with respect to any Borrower Party, the Parent Guarantor or its
Restricted Subsidiaries or securities) prior to such date and (b) could
reasonably be expected to have a material effect upon, or otherwise be material,
to a Term Lender’s decision to assign Term Loans to such Affiliated Lender;
 
(B)  the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit R hereto (an “Affiliated Lender
Assignment and Assumption”);
 
(C)  for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to an Affiliated Lender
and any purported assignment of Revolving Credit Commitments or Revolving Credit
Loans to an Affiliated Lender shall be null and void; and
 
(D)  at the time of such assignment after giving affect to such assignment, the
aggregate principal amount of all Loans held by Affiliated Lenders shall not
exceed 20% of the aggregate principal amount of all Loans and Commitments
outstanding under this Agreement.
 
 
-139-

--------------------------------------------------------------------------------

 
 
(ii)          Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Loan Parties are not invited, or
(B) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives.
 
(iii)         Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (B) otherwise acted on any matter related to any Loan Document,
or (C) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, an Affiliated Lender shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders; provided
that no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of its Pro Rata Share of
any payments to which such Affiliated Lender is entitled under the Loan
Documents without such Affiliated Lender providing its consent; provided,
further, that such Affiliated Lender shall have the right to approve any
amendment, modification, waiver or consent of the type described in Section
10.01 (a), (b), (c), (d), (e), (f) or (g) of this Agreement to the extent that
such Affiliated Lender is directly and adversely affected thereby; and in
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver to the Administrative Agent any instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.07(j); provided that if the
Affiliated Lender fails to promptly execute such instrument such failure shall
in no way prejudice any of the Administrative Agent’s rights under this
paragraph and (y) the Administrative Agent is hereby appointed (such appointment
being coupled with an interest) by the Affiliated Lender as the Affiliated
Lender’s attorney-in-fact, with full authority in the place and stead of the
Affiliated Lender and in the name of the Affiliated Lender, from time to time in
Administrative Agent’s discretion to take any action and to execute any
instrument that Administrative Agent may deem reasonably necessary to carry out
the provisions of this paragraph (j)(iii).
 
(iv)         Each Affiliated Lender, solely in its capacity as a Term Lender,
hereby agrees, and each Affiliated Lender Assignment Agreement shall provide a
confirmation that, if any Borrower Party shall be subject to any voluntary or
involuntary proceeding commenced under any Debtor Relief Laws ("Bankruptcy
Proceedings"), (i) such Affiliated Lender shall not take any step or action in
such Bankruptcy Proceeding to object to, impede, or delay the exercise of any
right or the taking of any action by the Administrative Agent (or the taking of
any action by a third party that is supported by the Administrative Agent) in
relation to such Affiliated Lender's claim with respect to its Loans (a "Claim")
(including, without limitation, objecting to any debtor in possession financing,
use of cash collateral, grant of adequate protection, sale or disposition,
compromise, or plan of reorganization) so long as such Affiliated Lender is
treated in connection with such exercise or action on the same or better terms
as the other Term Lenders and (ii) with respect to any matter requiring the vote
of Term Lenders during the pendency of a
 
 
-140-

--------------------------------------------------------------------------------

 
 
Bankruptcy Proceeding (including, without limitation, voting on any plan of
reorganization), the Loans held by such Affiliated Lender (and any Claim with
respect thereto) shall be deemed to be voted in accordance with clause (iii) of
this Section 10.07(j), so long as such Affiliate Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Term Lenders.  For the avoidance of doubt, the Lenders and
each Affiliated Lender agree and acknowledge that the provisions set forth in
this clause (iv) of Section 10.07(j), and the related provisions set forth in
each Affiliated Lender Assignment and Assumption, constitute a “subordination
agreement” as such term is contemplated by, and utilized in, Section 510(a) of
the United States Bankruptcy Code, and, as such, would be enforceable for all
purposes in any case where a Borrower Party has filed for protection under any
Debtor Relief Law applicable to such Borrower Party.
 
The Parent Guarantor, each other Loan Party and the Lenders hereby acknowledge
that the Administrative Agent shall have no obligation to, and shall not be
liable for any failure to, monitor the compliance by the Parent Guarantor, the
Lenders or any Affiliated Lender.
 
The foregoing provisions of this Section 10.07(j) shall not apply to an
Investment Fund, and a Lender shall be permitted to assign all or a portion of
such Lender’s Loans to any Investment Fund without regard to the foregoing
provisions of this Section 10.07(j).
 
(k)      Notwithstanding anything to the contrary contained in this Section
10.07 or any other provision of this Agreement (including Section 2.05), so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, any of the Borrower Parties may prepay outstanding Term Loans on the
following basis:
 
(i)   a Borrower Party shall have the right to make a voluntary prepayment of
the Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to, at each Borrower Parties’ sole option, a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers, Borrower Solicitation of Discounted Prepayment Offers or a
Specified Lender Prepayment, in each case made in accordance with this Section
10.07(k); provided, (A) immediately before and immediately after giving effect
to any such Discounted Term Loan Prepayment by any Borrower or Loan
Party,  there shall be not less than $50,000,000 of unused Revolving Credit
Commitments, (B) any such Discounted Term Loan Prepayment shall be financed by
the Borrower Party with internally generated funds or with Eligible Equity
Proceeds or the proceeds of Permitted Subordinated Indebtedness, in the each
case that are Not Otherwise Applied and (C) the Borrower Party shall not
initiate any actions under this Section in order to make a Discounted Term Loan
Prepayment unless (1) at least five (5) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower Party on the applicable Discounted
Prepayment Effective Date and (2) at least three (3) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
due to no Term Lender being willing to accept any prepayment of any Term Loans
at the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.
 
 
-141-

--------------------------------------------------------------------------------

 
 
(ii)           (A)  Subject to Section 10.07(k)(i), a Borrower Party may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Administrative Agent with three Business Days’ irrevocable notice in the form of
a Specified Discount Prepayment Notice; provided that (1) any such offer shall
be made available to each Term Lender, (2) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) and the specific percentage discount to par value (the
“Specified Discount”) of the principal amount of such Loans to be prepaid, (3)
the Specified Discount Prepayment Amount shall be in a minimum amount of
$2,000,000 and whole increments of $500,000, and (4) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date.  The
Administrative Agent will promptly provide each Term Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each Lender to the
Administrative Agent (or its delegate) by no later than 5:00 p.m., Eastern time,
on the third Business Day after the date of delivery of such notice to the Term
Lenders (the “Specified Discount Prepayment Response Date”).
 
(B)          Each Term Lender shall notify the Administrative Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its then outstanding Term Loans at the
Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount of such Lender’s outstanding principal amount of
such offered discounted prepayment to be prepaid.  Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable.  Any Term Lender whose Specified Discount Prepayment Notice is
not received by the Administrative Agent by the Specified Discount Prepayment
Response Date shall be deemed to have declined to accept such Borrower Offer of
Specified Discount Prepayment.
 
(C)          If there is at least one Discount Prepayment Accepting Lender, the
Borrower Party will prepay outstanding Term Loans pursuant to this Section
10.07(k)(ii) to each Discount Prepayment Accepting Lender in accordance with the
principal amount specified in such Lender’s Specified Discount Prepayment
Response given pursuant to the foregoing clause (B); provided that, if the
aggregate principal amount of Term Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount,
such prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the principal amount accepted by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower Party and subject to rounding requirements of the Administrative
Agent made in its sole reasonable discretion) will calculate such pro rata
factor (the “Specified Discount Pro-Rata Factor”).  The Administrative Agent
shall promptly, and in any case within five Business Days following the
Specified Discount Prepayment Response Date, notify (1) such Borrower Party of
the Term Lenders’ responses to such offer, the Discounted Prepayment Effective
Date, and the aggregate principal amount and Type of Loans of the Discounted
Term Loan Prepayment, (2) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount of all Term Loans to be
prepaid at the Specified Discount on such date, and (3) each Discount Prepayment
Accepting Lender of the Specified Discount Pro-Rata Factor,
 
 
-142-

--------------------------------------------------------------------------------

 
 
if any, and confirmation of the principal amount and Type of Loans of such
Lender to be prepaid at the Specified Discount on such date.  Each determination
by the Administrative Agent of the amounts stated in the foregoing notices to
the Borrower Party and Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
Borrower Party shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with Section 10.07(k)(vi) below.
 
(iii)         (A)       Subject to Section 10.07(k)(i), a Borrower Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Administrative Agent with three Business Days’ irrevocable notice in the form of
a Discount Range Prepayment Notice; provided that (1) any such solicitation
shall be extended to each Term Lender, (2) any such notice shall specify the
maximum aggregate principal amount of the Term Loans (the “Discount Range
Prepayment Amount”) and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Term Loans willing to be
prepaid by the Borrower Party, (3) the Discount Range Prepayment Amount shall be
in a minimum amount of $2,000,000 and whole increments of $500,000, and (4) each
such solicitation by the Borrower shall remain outstanding through the Discount
Range Prepayment Response Date.  The Administrative Agent will promptly provide
each Term Lender with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Administrative Agent (or its delegate) by no later than 5:00 p.m.,
Eastern time, on the third Business Day after the date of delivery of such
notice to the Term Lenders (the “Discount Range Prepayment Response
Date”).  Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable
and shall specify a discount as a percentage of par within the Discount Range
(the “Submitted Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loans and the maximum aggregate
principal amount of such Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount.  Any Term Lender whose
Discount Range Prepayment Offer is not received by the Administrative Agent by
the Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.
 
(B)          The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower Party and subject to rounding
requirements of the Administrative Agent made in its sole reasonable discretion)
the Applicable Discount and the Term Loans to be prepaid at such Applicable
Discount in accordance with this Section.  The Borrower Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Administrative Agent by the Discount Range Prepayment
Response Date, in the order from lowest Submitted Discount to highest Submitted
Discount, up to and including the lowest Submitted Discount within the Discount
Range (such lowest Submitted Discount being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (1) the Discount Range Prepayment Amount
and (2) the sum of all Submitted Amounts.  Each Lender that has submitted a
Discount
 
 
-143-

--------------------------------------------------------------------------------

 
 
Range Prepayment Offer to accept prepayment at a percentage of par value that is
less than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required pro-rationing pursuant to the following sentence) at
the Applicable Discount (each such Lender, a “Participating Lender”).
 
(C)          If there is at least one Participating Lender, the Borrower Party
will prepay outstanding Term Loans pursuant to this Section 10.07(k)(iii) to
each Participating Lender in the aggregate principal amount specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at or below
the Applicable Discount exceeds the Discounted Prepayment Range Amount,
prepayment of the principal amount of the Term Loans for those Participating
Lenders whose Submitted Discount is less than or equal to the Applicable
Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Administrative Agent (in
consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its sole reasonable discretion) will calculate such
pro rata factor (the “Discount Range Pro-Rata Factor”).  The Administrative
Agent shall promptly, and in any case within five Business Days following the
Discount Range Prepayment Response Date, notify (v) the Borrower Party of the
Term Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Type of Loans of the Discounted Term Loan Prepayment, (x) each Term Lender of
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount of all Term Loans to be prepaid at the Applicable
Discount on such date, (y) each Participating Lender of the aggregate principal
amount and Type of Loans of such Lender to be prepaid at the Applicable Discount
on such date, and (z) if applicable, each Identified Participating Lender of the
Discount Range Pro-Rata Factor.  Each determination by the Administrative Agent
of the amounts stated in the foregoing notices to the Borrower Party and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower Party on the Discounted Prepayment Effective Date in accordance
with Section 10.07(k)(vi) below.
 
(iv)     (A) Subject to Section 10.07(k)(i), a Borrower Party may from time to
time solicit Solicited Discounted Prepayment Offers by providing the
Administrative Agent with three Business Days’ irrevocable notice in the form of
a Solicited Discounted Prepayment Notice; provided that (1) any such
solicitation shall be extended to each Term Lender, (2) any such notice shall
specify the maximum aggregate principal amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) the Borrower Party is willing to prepay at a
discount, (3) the Solicited Discounted Prepayment Amount shall be in a minimum
amount of $2,000,000 and whole increments of $500,000, and (4) each such
solicitation by the Borrower Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date.  The Administrative Agent will
promptly provide each Term Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Term Lender to the Administrative Agent (or its
delegate) by no later than 5:00 p.m.,
 
 
-144-

--------------------------------------------------------------------------------

 
 
Eastern time on the third Business Day after the date of delivery of such notice
to the Term Lenders (the “Solicited Discounted Prepayment Response Date”).  Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount as a percentage of par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loans and the
maximum aggregate principal amount of such Term Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount.  Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the
Administrative Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Term Loans at any discount
to their par value.
 
(B)          The Administrative Agent shall promptly provide the Borrower Party
with a copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date.  The Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select, at its sole
discretion, the lowest of the Offered Discounts specified by the responding Term
Lenders in the Solicited Discounted Prepayment Offers that the Borrower Party is
willing to accept (the “Acceptable Discount”), if any; provided, however, that
the Acceptable Discount shall not be an Offered Discount that is higher than the
lowest Offered Discount for which the sum of each Offered Amount affiliated with
an Offered Discount that is less than or equal to such percentage of par yields
an amount at least equal to the Solicited Discounted Prepayment Amount.  If the
Borrower Party elects to accept any Offered Discount as the Acceptable Discount,
then as soon as practicable after the determination of the Acceptable Discount,
but in no event later than by the third Business Day after the date of receipt
by the Borrowers from the Administrative Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this clause (B)
(the “Acceptance Date”), the Borrower Party shall submit an irrevocable
Acceptance and Prepayment Notice to the Administrative Agent setting forth the
Acceptable Discount.  If the Administrative Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower Party by the Acceptance Date,
the Borrower Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.
 
(C)          Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within five Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower Party and subject to rounding requirements of the Administrative Agent
made in its sole reasonable discretion) the aggregate principal amount of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower Party
at the Acceptable Discount in accordance with this Section.  If the Borrower
Party elects to accept any Acceptable Discount, then the Borrower Party agrees
to accept all Solicited Discounted Prepayment Offers received by Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
lowest Offered Discount to highest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at a percentage of par value that is less
than or equal to the Acceptable
 
 
-145-

--------------------------------------------------------------------------------

 
 
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro-rationing
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”).  The Borrower Party will prepay outstanding Term
Loans pursuant to this Section 10.07(k)(iv) to each Qualifying Lender in the
aggregate principal amount specified in such Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders at or below the Acceptable Discount
exceeds the Solicited Discounted Prepayment Amount, prepayment of the principal
amount of the Term Loans for those Qualifying Lenders whose Offered Discount is
less than or equal to the Acceptable Discount (the “Identified Qualifying
Lenders”) shall be made pro rata among the Identified Qualifying Lenders in
accordance with the Offered Amount of each such Identified Qualifying Lender and
the Administrative Agent (in consultation with the Borrower Party and subject to
rounding requirements of the Administrative Agent made in its sole reasonable
discretion) will calculate such pro rata factor (the “Solicited Discount
Pro-Rata Factor”).  On or prior to the Discounted Prepayment Determination Date,
the Administrative Agent shall promptly notify (v) the Borrower Party of the
Discounted Prepayment Effective Date, Acceptable Prepayment Amount and Type of
Loans comprising the Discounted Term Loan Prepayment, (x) each Term Lender of
the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans to be prepaid at the Applicable
Discount on such date, (y) each Qualifying Lender of the aggregate principal
amount and Type of Loans of such Lender to be prepaid at the Acceptable Discount
on such date, and (z) if applicable, each Identified Qualifying Lender of the
Solicited Discount Pro-Rata Factor.  Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower Party and
Lenders shall be conclusive and binding for all purposes absent manifest
error.  The payment amount specified in such notice to the Borrower Party shall
be due and payable by the Borrower Party on the Discounted Prepayment Effective
Date in accordance with Section 10.07(k)(vi) below.
 
(v)     The Borrower Parties shall be permitted to prepay Term Loans from any
Lender (each such prepayment, a “Specified Lender Prepayment”) and such
repurchase shall not be required to be consummated pursuant to paragraphs (ii)
through (iv) of this Section 10.07(k); provided that any such prepayments are
financed solely with Eligible Equity Proceeds or the proceeds of Permitted
Subordinated Indebtedness, in each case that are Not Otherwise Applied.
 
(vi)    If any Term  Loans are prepaid in accordance with paragraphs (ii)
through (iv) of this Section 10.07(k), the Borrower Party shall prepay such Term
Loans on the Discounted Prepayment Effective Date.  The Borrower Party shall
make such prepayment to Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 noon on the Discounted Prepayment Effective
Date.  All Term Loans so prepaid by the Borrower Party shall be accompanied by
all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date.  Each prepayment of
the outstanding Term Loans pursuant to this Section 10.07(k) shall be paid to
the Discount Prepayment Accepting Lenders, Participating Lenders, or
 
 
-146-

--------------------------------------------------------------------------------

 
 
Qualifying Lenders, as applicable, and applied at par to the remaining principal
repayment installments of the Term Loans in inverse order of maturity.  The
aggregate principal amount of the Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the Term Loans
prepaid on (x) the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment and (y) by any Specified Lender Prepayment on the date of
consummation thereof.
 
(vii)   To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures (including as to
Type and Interest Periods of Term Loans to be so prepaid) established by the
Administrative Agent acting in its reasonable discretion in consultation with
the Borrower Parties.
 
(viii)  Notwithstanding anything herein to the contrary, for purposes of this
Section 10.07(k), each notice or other communication required to be delivered or
otherwise provided to the Administrative Agent (or its delegate) shall be deemed
to have been given upon Administrative Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next business day for the Administrative Agent.
 
(ix)     Each of the Borrower Parties and the Lenders acknowledges and agrees
that Administrative Agent may perform any and all of its duties under this
Section 10.07(k) by itself or through Merrill Lynch, Pierce, Fenner & Smith
Incorporated or any Agent Related Person of the Administrative Agent and
expressly consents to any such delegation of duties by the Administrative Agent
to Merrill Lynch, Pierce, Fenner & Smith Incorporated or such Agent Related
Person and the performance of such delegated duties by Merrill Lynch, Pierce,
Fenner & Smith Incorporated or Agent Related Person.  The exculpatory provisions
pursuant to this Agreement shall apply to Merrill Lynch, Pierce, Fenner & Smith
Incorporated and each Agent Related Person of the Administrative Agent and their
respective activities in connection with any Discounted Term Loan Prepayment
provided for in this Section 10.07(k) as well as activities of the
Administrative Agent.
 
(x)      Except as previously disclosed in writing to Administrative Agent and
the Term Lenders, each of the Borrower Parties represents and warrants as of the
date of each prepayment of Term Loans pursuant to this Section 10.07(k), that
each Borrower Party does not have any MNPI with respect to any Borrower Party,
the Parent Guarantor or its Restricted Subsidiaries or securities that both (a)
has not been disclosed to the Lenders (other than because such Lenders do not
wish to receive MNPI with respect to any Borrower Party, the Parent Guarantor or
its Restricted Subsidiaries or securities) prior to such time and (b) could
reasonably be expected to have a material effect upon, or otherwise be material,
to a Term Lender’s decision to offer Term Loans to the Borrower Parties to be
prepaid.
 
(l)       In the event that any Revolving Credit Lender shall become a
Defaulting Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance
 
 
-147-

--------------------------------------------------------------------------------

 
 
company is not rated by Insurance Watch Ratings Service)) shall, after the date
that any Lender becomes a Revolving Credit Lender, downgrade the long-term
certificate deposit ratings of such Lender, and the resulting ratings shall be
below BBB-, Baa3 and C (or BB, in the case of a Lender that is an insurance
company (or B, in the case of an insurance company not rated by InsuranceWatch
Ratings Service)) (or, with respect to any Revolving Credit Lender that is not
rated by any such ratings service or provider, the L/C Issuer or the Swing Line
Lender shall have reasonably determined that there has occurred a material
adverse change in the financial condition of any such Lender, or a material
impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date that any such
Lender became a Revolving Credit Lender) then the L/C Issuer shall have the
right, but not the obligation, at its own expense, upon notice to such Lender
and the Administrative Agent, to replace such Lender with an assignee (in
accordance with and subject to the restrictions contained in Section 10.07(b)
above), and such Lender hereby agrees to transfer and assign without recourse
(in accordance with and subject to the restrictions contained in Section
10.07(b) above, including, for the avoidance of doubt, the prior written consent
of each Borrower to the extent otherwise required by Section 10.07(b)) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
to such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) the L/C Issuer or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder
 
(m)     Each of the Luxco Borrower and any Luxembourg Guarantor (if any) hereby
expressly accepts and confirms, for the purposes of articles 1278 and 1281 of
the Luxembourg Civil Code, that notwithstanding any assignment, transfer and/or
novation permitted under, and made in accordance with the provisions of the
Agreement, any security created or guarantee given under the Agreement or in
relation to the Agreement shall be preserved for the benefit of the relevant
Eligible Assignee or any other assignee pursuant to this Agreement.
 
(n)     An assignment of rights and obligations will only be enforceable or
effective vis-à-vis third parties if, at the cost of the assignee Lender, such
assignment is notified (signifié) to each French Guarantor by a bailiff
(huissier) in accordance with article 1690 of the French Civil Code and (ii) to
each Luxembourg Guarantor in accordance with the conditions set forth in article
1690 of the Luxembourg Civil Code.
 
(o)     For the purposes of articles 1278 et seq. of the French Civil Code, the
obligations of each French Guarantor under this Agreement will continue in full
force and effect for the benefit of the then Lenders following any novation
under this Section. A novation under this Section is a novation (novation)
within the meaning of article 1271 et seq. of the French Civil Code.
 
(p)     Notwithstanding anything to the contrary in this Section 10.07, (i) a
Term Lender may not assign, transfer or otherwise dispose of an interest in such
Lenders' Term B-1 Loans or Term B-2 Loans (together, the “Specified Term
Loans”), in each case, without also assigning, transferring or otherwise
disposing of a ratable interest in such Term Lender's other Specified Term Loans
and (ii) any assignment, transfer or other disposition by a Term Lender of
 
 
-148-

--------------------------------------------------------------------------------

 
 
an interest in any Specified Term Loan that does not conform to clause (i) above
shall be deemed to be an assignment, transfer or disposition, as the case may
be, of “Term B Loans” comprised of a ratable amount of Term B-1 Loans or Term
B-2 Loans, as applicable, to the extent necessary to ensure such assignment,
transfer or other disposition complies with clause (i) above.
 
Section 10.08. Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to it and its Affiliates’ directors, officers, employees, members,
partners and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent  required by applicable Laws or regulations or by
any subpoena or similar legal process; (provided that the Agent or Lender that
discloses any Information pursuant to this clause (c) shall provide the Parent
Guarantor prompt notice of such disclosure to the extent permitted by applicable
Law); (d) to any other party to this Agreement; (e) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08 (or
as may otherwise be reasonably acceptable to the Parent Guarantor), to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee or
pledgee of or Participant in, any of its rights or obligations under this
Agreement; (f) with the written consent of the Parent Guarantor; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08; (h) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify the Parent Guarantor, in advance, to the extent
lawfully permitted to do so); (i) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder to the extent reasonably
necessary in connection with such enforcement or (k) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by provisions at
least as restrictive as those of this Section 10.08).  In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions.  For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08; provided that, in the case of information received from a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.
 
Section 10.09. Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after
 
 
-149-

--------------------------------------------------------------------------------

 
 
obtaining the prior written consent of the Administrative Agent, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrowers or any other Loan Party, any such notice being waived by each of the
Borrowers (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness.  Each Lender
agrees promptly to notify the Parent Guarantor and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Lender may have.
 
Section 10.10. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
Section 10.11. Counterparts.  This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
 
Section 10.12. Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the
 
 
-150-

--------------------------------------------------------------------------------

 
 
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
Section 10.13. Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding except as set forth in Section 2.03(g).
 
Section 10.14. Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 10.15. Tax Forms
 
(a)      To the extent it is qualified for any exemption from or reduction in
United States federal withholding tax with respect to any Loan made to a US
Borrower, each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code that lends to the US Borrower (each,
a “Non-US Lender”) shall deliver to the US Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly completed copies of either IRS Form W-8BEN, W-8EXP or any successor
thereto (relating to such Non-US Lender and entitling it to an exemption from,
or reduction of, United States federal withholding tax on specified payments to
be made to such Non-US Lender by the US Borrower pursuant to this Agreement or
any other Loan Document) or IRS Form W-8ECI or any successor thereto (relating
to all payments to be made to such Non-US Lender by the US Borrower pursuant to
this Agreement or any other Loan Document) or such other evidence reasonably
satisfactory to the US Borrower and the Administrative Agent that such Non-US
Lender is entitled to an exemption from, or reduction of, United States federal
withholding tax, including any exemption pursuant to Section 881(c) of the Code,
and in the case of a Non-US Lender claiming such an exemption under Section
881(c) of the Code, a certificate substantially in the form of Exhibits S-1,
S-2, S-3 and S-4 (the “US Tax Certificate”) that establishes in writing to the
US Borrower and the Administrative Agent that such Non-US Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent
shareholder within the meaning of Section 871(h)(3)(B) of the Code, (iii) a
controlled foreign corporation related to the US Borrower within the meaning of
Section 864(d) of the Code and (iv) receiving any payment under any Loan
Document that is effectively connected with a U.S. trade or
business.  Thereafter and from time to time, to the extent it is then qualified
for any exemption from or reduction in United States federal withholding tax,
each such Non-US Lender shall (A) promptly submit to the US Borrower and the
Administrative Agent such additional duly and properly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted
 
 
-151-

--------------------------------------------------------------------------------

 
 
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the US Borrower and the
Administrative Agent of any available exemption from, or reduction of, United
States federal withholding taxes in respect of payments to be made to such
Non-US Lender by the US Borrower pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the US Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the US
Borrower or the Administrative Agent, and (B) promptly notify the US Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any previously claimed exemption or reduction.
 
(i)   Each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender, or where Non-U.S. Lender is a
partnership for U.S. federal income tax purposes), shall deliver to the US
Borrower and the Administrative Agent on the date when such Non-US Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
US Borrower or the Administrative Agent (in either case, in the reasonable
exercise of its discretion), (A) two duly signed, properly completed copies of
the forms or statements required to be provided by such Non-US Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Non-US Lender acts for its own account that is not subject
to United States federal withholding tax, and (B) two duly signed, properly
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Non-US Lender is required to transmit with such form, and
any other certificate or statement of exemption required under the Code, to
establish that such Non-US Lender is not acting for its own account with respect
to a portion of any such sums payable to such Non-US Lender, including any
applicable U.S. Tax Certificate, provided that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a US Tax
Certificate on behalf of such partners; or
 
(ii)      The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.
 
(b)      Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code that lends to any Borrower (each, a
“US Lender”) shall deliver to the Administrative Agent and the relevant Borrower
two duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such US Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  Notwithstanding anything to the
contrary in this Agreement, if such US Lender fails to deliver such forms, then
the Administrative Agent may withhold from any payment to such US Lender an
amount equivalent to the
 
 
-152-

--------------------------------------------------------------------------------

 
 
applicable backup withholding tax imposed by the Code and the relevant Borrower
shall not be liable for any additional amounts with respect to such withholding.
 
(c)      If any Governmental Authority asserts that any Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any Taxes from payments made to or for the account of any Lender
(including any L/C Issuer), then to the extent such improper withholding or
backup withholding was directly caused by such Lender’s actions or inactions,
such Lender shall indemnify the relevant Borrower and the Administrative Agent
therefor, including all penalties and interest, any Taxes imposed by any
jurisdiction on the amounts payable to such Borrower and the Administrative
Agent under this Section 10.15, and costs and expenses (including Attorney
Costs) of such Borrower and the Administrative Agent.  The obligation of the
Lenders, severally, under this Section 10.15 shall survive any assignment of
rights by, or the replacement of, a Lender or the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.
 
Section 10.16. GOVERNING LAW.
 
(a)     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN
DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
 
Section 10.17. WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
 
 
-153-

--------------------------------------------------------------------------------

 
 
COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.
 
Section 10.18. Binding Effect.  This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, Swing Line Lender and the L/C Issuer that
each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.
 
Section 10.19. USA PATRIOT Act Notice.  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers and Guarantors that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower and each Guarantor in accordance with the Act.
 
Section 10.20. Agent for Service of Process. Each of the Parent Guarantor, the
Luxco Borrower and the PR Borrower hereby irrevocably appoints the US Borrower
as its agent for service of process with respect to all of the Loan Documents
and all other related agreements to which it is a party (the “Process Agent”)
and the US Borrower hereby accepts such appointment as the Process Agent and
hereby agrees to forward promptly to the Parent Guarantor, the Luxco Borrower
and the PR Borrower, as applicable, all legal process addressed to the Parent
Guarantor, the Luxco Borrower and the PR Borrower, as applicable, received by
the Process Agent.
 
Section 10.21. Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of any
Borrower in respect of any such sum due from it to the Administrative Agent or
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the applicable
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency,
Administrative Agent agrees to return
 
 
-154-

--------------------------------------------------------------------------------

 
 
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).
 
Section 10.22. No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its stockholders or its affiliates, on the other. The
Loan Parties acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith,
(x) no Lender in its capacity as such has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) and (y) each Lender in its capacity as such is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors. Loan Party acknowledges and agrees that
it has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
-155-

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
WARNER CHILCOTT HOLDINGS
COMPANY III, LIMITED, as Parent
Guarantor
              By: /s/ Maria Harris     Name: Maria Harris     Title: Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
WC LUXCO S.A R.L., as Luxco Borrower
              By: /s/ Alain Heinz     Name: Alain Heinz     Title: Manager  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
WARNER CHILCOTT CORPORATION, as
US Borrower
              By: /s/ Paul Herendeen     Name: Paul Herendeen     Title:
Executive Vice President and Chief Financial Officer  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Warner Chilcott Company, LLC,
as PR Borrower
              By: /s/ Max Torres     Name: Max Torres     Title: Vice President
and General Manager, Business Operations, Puerto Rico and Treasurer  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A., individually as
Lender and as L/C Issuer and Swing Line Lender
              By: /s/ Yasemin Esmer     Name: Yasemin Esmer     Title: Director
 

 
 
BANK OF AMERICA, N.A., as
Administrative Agent,
              By: /s/ Bridgett J. Manduk     Name: Bridgett J. Manduk     Title:
Assistant Vice President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, individually as a Lender and
L/C Issuer
              By: /s/ Christopher Reo Day     Name: Christopher Reo Day    
Title: Vice President  

 

        By: /s/ Sanja Gazahi     Name: Sanja Gazahi     Title: Associate  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
UBS LOAN FINANCE LLC,
as Lender
              By: /s/ Mary E. Evans     Name: Mary E. Evans     Title: Associate
Director  

 
 

        By: /s/ Irja R. Otsa     Name: Irja R. Otsa     Title: Associate
Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
UNION BANK, N.A.,
as Lender
              By: /s/ Michael Tschida     Name: Michael Tschida     Title: Vice
President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK,
as Lender
              By: /s/ Dana Dhaliwal     Name: Dana Dhaliwal     Title: Director
 

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Sumitomo Mitsui Banking Corporation,
as Lender
              By: /s/ William M. Ginn     Name: William M. Ginn     Title:
Executive Officer  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
STATE BANK OF INDIA,
as Lender
              By: /s/ C. Sreenivasulu Setty     Name: C. Sreenivasulu Setty    
Title: Vice President & Head (Syndications)

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
SOVEREIGN BANK,
as Lender
              By: /s/ Chris D. Wolfslayer     Name: Chris D. Wolfslayer    
Title: Senior Vice President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA,
as Lender
              By: /s/ Mark Sparrow     Name: Mark Sparrow     Title: Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA,
as Lender
              By: /s/ Mustafa Topiwalla     Name: Mustafa Topiwalla     Title:
Authorized Signatory  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
RAYMOND JAMES BANK, FSB,
as Lender
              By: /s/ Kathy Bennett     Name: Kathy Bennett     Title: Vice
President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
PNC BANK N.A.,
as Lender
              By: /s/ Edward J. Starace     Name: Edward J. Starace     Title:
Senior Vice President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A.
as Lender
              By: /s/ Vanessa Chiu     Name: Vanessa Chiu     Title: Executive
Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA,
as Lender
              By: /s/ Alexis Maged     Name: Alexis Maged     Title: Authorized
Signatory  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
First Niagara Bank, N.A.,
as Lender
              By: /s/ Ken Jamison     Name: Ken Jamison     Title: Managing
Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
FIFTH THIRD BANK,
as Lender
              By: /s/ Karen Cole Ahern     Name: Karen Cole Ahern     Title: SVP
 

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EAST WEST BANK,
as Lender
              By: /s/ Nancy Moore     Name: Nancy Moore     Title: Senior Vice
President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
DNB NOR BANK ASA,
as Lender
              By: /s/ Kristin Riise     Name: Kristin Riise     Title: First
Vice President  

 

        By: /s/ Philip Kurpiewski     Name: Philip Kurpiewski     Title: Senior
Vice President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Deutsche Bank Trust Company Americas,
as Lender
              By: /s/ Carin Keegan     Name: Carin Keegan     Title: Director  

 

        By: /s/ Erin Morrissey     Name: Erin Morrissey     Title: Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
CITIZENS BANK,
as Lender
              By: /s/ John Zimbo     Name: John Zimbo     Title: First Vice
President  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
CITIGROUP GLOBAL MARKETS INC.,
as Lender
              By: /s/ Stuart Dickson     Name: Stuart Dickson     Title:
Managing Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
CIT BANK
By: The CIT Group/ Equipment Financing, Inc., as attorney-in-fact
      as Lender           By: /s/ Terence Sullivan     Name: Terence Sullivan  
  Title: Managing Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
CREDIT INUSTRIEL ET COMMERICIAL,
as Lender
                    By: /s/ Brian O’Leary /s/ Anthony Rock     Name: Brian
O’Leary Anthony Rock     Title: Managing Director Managing Director  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
MORGAN STANLEY BANK, N.A.,
as Lender
              By: /s/ Sherrese Clarke     Name: Sherrese Clarke     Title:
Authorized Signatory  

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
TD BANK, N.A.,
as Lender
              By: /s/ Marla Willner     Name: Marla Willner     Title: Senior
Vice President  

 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------